Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21      Page 1 of 191 PageID 16124




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 50
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21   Page 2 of 191 PageID 16125
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21   Page 3 of 191 PageID 16126
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21   Page 4 of 191 PageID 16127
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21   Page 5 of 191 PageID 16128
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                         59 06/09/21 Page 6 of 191 PageID 16129
 Case 3:21-cv-00538-N Document 26-50 Filed



                          EXHIBIT UUUUUU




                                                                     013187
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                         59 06/09/21 Page 7 of 191 PageID 16130
 Case 3:21-cv-00538-N Document 26-50 Filed


                        IN THE UNITED STATES BANKRUPTCY COURT
    1                     FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
    2
                                          )   Case No. 19-34054-sgj-11
    3   In Re:                            )   Chapter 11
                                          )
    4   HIGHLAND CAPITAL                  )   Dallas, Texas
        MANAGEMENT, L.P.,                 )   December 10, 2020
    5                                     )   9:30 a.m. Docket
                   Debtor.                )
    6                                     )
                                          )
    7   HIGHLAND CAPITAL                  )   Adversary Proceeding 20-3190-sgj
        MANAGEMENT, L.P.,                 )
    8                                     )
                   Plaintiff,             )   - MOTION FOR PRELIMINARY
    9                                     )     INJUNCTION
        v.                                )   - MOTION FOR TEMPORARY
   10                                     )     RESTRAINING ORDER
        JAMES D. DONDERO,                 )
   11                                     )
                   Defendant.             )
   12                                     )
   13                         TRANSCRIPT OF PROCEEDINGS
                     BEFORE THE HONORABLE STACEY G.C. JERNIGAN,
   14                      UNITED STATES BANKRUPTCY JUDGE.

   15   WEBEX/TELEPHONIC APPEARANCES:

   16   For the Plaintiff:                Jeffrey N. Pomerantz
                                          PACHULSKI STANG ZIEHL & JONES, LLP
   17                                     10100 Santa Monica Blvd.,
                                            13th Floor
   18                                     Los Angeles, CA 90067-4003
                                          (310) 277-6910
   19
        For the Plaintiff:                John A. Morris
   20                                     PACHULSKI STANG ZIEHL & JONES, LLP
                                          780 Third Avenue, 34th Floor
   21                                     New York, NY 10017-2024
                                          (212) 561-7700
   22
        For the Official Committee        Matthew A. Clemente
   23   of Unsecured Creditors:           SIDLEY AUSTIN, LLP
                                          One South Dearborn
   24                                     Chicago, IL 60603
                                          (312) 853-7539
   25




                                                                     013188
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                         59 06/09/21 Page 8 of 191 PageID 16131
 Case 3:21-cv-00538-N Document 26-50 Filed
                                                                              2


    1   APPEARANCES, cont'd.:
    2   For the Defendant:                D. Michael Lynn
                                          John Y. Bonds, III
    3                                     BONDS ELLIS EPPICH SCHAFER JONES,
                                            LLP
    4                                     420 Throckmorton Street,
                                            Suite 1000
    5                                     Fort Worth, TX 76102-5304
                                          (817) 405-6903
    6
        For the NexPoint Parties:         James A. Wright, III
    7                                     K&L GATES
                                          State Street Financial Center
    8                                     One Lincoln Street
                                          Boston, MA 02111
    9                                     (617) 261-3193
   10   For the CLOs/Issuer Group:        James E. Bain
                                          JONES WALKER, LLP
   11                                     811 Main Street, Suite 2900
                                          Houston, TX 77002
   12                                     (713) 437-1820
   13   Recorded by:                      Michael F. Edmond, Sr.
                                          UNITED STATES BANKRUPTCY COURT
   14                                     1100 Commerce Street, 12th Floor
                                          Dallas, TX 75242
   15                                     (214) 753-2062
   16   Transcribed by:                   Kathy Rehling
                                          311 Paradise Cove
   17                                     Shady Shores, TX 76208
                                          (972) 786-3063
   18

   19

   20

   21

   22

   23

   24
               Proceedings recorded by electronic sound recording;
   25             transcript produced by transcription service.




                                                                     013189
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                         59 06/09/21 Page 9 of 191 PageID 16132
 Case 3:21-cv-00538-N Document 26-50 Filed
                                                                               3


    1              DALLAS, TEXAS - DECEMBER 10, 2020 - 9:58 A.M.

    2               THE COURT:      We only have left today the Highland

    3   matter.    There may be people on the line for the RE Palm

    4   Springs matter, but if you're on the line for that, the Court

    5   granted a motion for continuance that was filed by SR

    6   Construction, Inc. a few days ago.         So if you were on the line

    7   for that, that's been continued at the Movant's request.               Or

    8   the Objector's request, I should say.          And it's to be reset at

    9   such point in time as the lawyers seek that.

   10         All right.    So, with that, I am going to turn to Highland

   11   and our emergency motion for a temporary restraining order

   12   against James Dondero that was filed by the Debtor.             First,

   13   for the Debtor team, who do we have appearing?

   14               MR. POMERANTZ:    Good morning, Your Honor.    It's Jeff

   15   Pomerantz, also with John Morris.      John Morris will be handling the

   16   hearing today on behalf of the Debtor.

   17               THE COURT:   All right.   Thank you.   For Mr. Dondero, who

   18   do we have appearing?

   19               MR. BONDS:   Your Honor, John Bonds and Michael Lynn.

   20               THE COURT:   All right.   Thank you.   The Committee, I know,

   21   is interested in this.      Who do we have appearing for the Committee?

   22               MR. CLEMENTE:    Good morning, Your Honor.    Matthew

   23   Clemente; Sidley Austin; on behalf of the Committee.

   24               THE COURT:   All right.   I'm going to ask, do we have

   25   anyone appearing for certain parties who filed another emergency




                                                                     013190
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-50 Filed59 06/09/21 Page 10 of 191 PageID 16133
                                                                                4


    1   motion yesterday, I think involving what seemed like very

    2   overlapping issues.      The parties that I'm talking about are Highland

    3   Fixed Income Fund; NexPoint Advisors, LP; NexPoint Capital, Inc.;

    4   and NexPoint Strategic Opportunities Fund.           Do we have anyone -- I

    5   think it was the K&L Gates firm who filed an emergency motion

    6   yesterday on, like I said, what I think are some overlapping issues

    7   with what we're going to hear about today.           Anyone here on the line

    8   for those entities?

    9               MR. WRIGHT:    Yes.    Good morning, Your Honor.     It's James

   10   Wright, K&L Gates.      I wasn't expecting this matter to be on today,

   11   so I need to apologize for not having a coat and a tie.

   12               THE COURT:    Okay.    Well, I realize I picked you out.        But

   13   could you, for the court reporter, say your last name again?           It was

   14   a little garbley.

   15               MR. WRIGHT:     Yes.    It's James Wright, W-R-I-G-H-T.

   16               THE COURT:    Okay.    Thank you.   Well, we have a lot of

   17   other folks on the line, so I'll just ask:           Is there anyone else out

   18   there who desires to appear?       This was obviously set very expedited,

   19   so maybe people did not file a pleading to weigh in, but maybe

   20   they're wanting to appear.        If so, go ahead.    (No response.)   All

   21   right.   Hearing no others, I will go to you, I guess, Mr. --

   22               MR. BAIN:    Your Honor?

   23               THE COURT:    Oh, go ahead.

   24               MR. BAIN:    Your Honor?

   25               THE COURT:    Yes?




                                                                        013191
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-50 Filed59 06/09/21 Page 11 of 191 PageID 16134
                                                                               5


    1               MR. BAIN:    I'm sorry.    I was on mute.   This is Joseph Bain

    2   of the law firm of Jones Walker.       I represent the CLOs.   And Your

    3   Honor, at the appropriate time, if Your Honor doesn't mind, I have a

    4   few comments that may help inform the Court on kind of what's going

    5   on.   But I'm happy to wait until the appropriate time.

    6               THE COURT:    Okay.    Very good.   Well, and the reason why I

    7   picked out Mr. Wright regarding that newest emergency motion is, you

    8   know, I know they've asked for an emergency setting next Tuesday,

    9   and I have not -- I've not made a decision on that.        I kind of

   10   wanted to see what I hear about today and figure out if there's

   11   really, you know, a need for that or not.

   12         So, thank you, Mr. Bain.        We'll talk to you at some point

   13   today.

   14               MR. BAIN:     Thank you, Your Honor.

   15               THE COURT:     Any other appearances?

   16         All right.    Well, I was about to go back to or go to Mr.

   17   Morris.    But let me ask Mr. Bonds or Mr. Lynn:           Did you file a

   18   responsive pleading?       When I left here yesterday afternoon, I

   19   did not see one.        But was there one filed late at night, by

   20   chance, that I just haven't seen?

   21               MR. BONDS:     No, Your Honor, we have not.

   22               THE COURT:     Okay.    Thank you.

   23               MR. BONDS:     (garbled)

   24               THE COURT:     All right.     Mr. Morris, go ahead.

   25               MR. MORRIS:     Thank you, Your Honor.       John Morris;




                                                                       013192
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-50 Filed59 06/09/21 Page 12 of 191 PageID 16135
                                                                             6


    1   Pachulski, Stang, Ziehl & Jones; for the Debtor.

    2         Let me begin by thanking Your Honor for hearing us on such

    3   shortened notice.      What I thought I'd do is spend a few

    4   minutes, Your Honor, talking about why we're here, summarizing

    5   the facts, and then summarizing for the Court the relief that

    6   we're seeking.

    7         As Your Honor, I presume, is aware, we filed this motion

    8   on Monday, together with a declaration from Jim Seery, the

    9   Debtor's CEO and CRO, with 29 separate exhibits.            And if it

   10   pleases the Court, I'd like to proceed in that manner.

   11               THE COURT:    All right.    You may.

   12               MR. MORRIS:    Okay.    Your Honor, we do regret that

   13   we're here, frankly.       The Debtor has worked very hard during

   14   the course of this case to get to where we are.            We have a

   15   plan on file that calls for the monetization of the Debtor's

   16   assets for distribution to holders of allowed claims, we have

   17   an approved disclosure statement, and confirmation is just

   18   five weeks away.

   19         Unfortunately, in the last couple of weeks, Mr. Dondero

   20   has engaged in what we firmly believe is wrongful conduct and

   21   can't really be credibly disputed or justified.            As Mr. Seery

   22   lays out in his declaration and as Mr. Dondero's own written

   23   words show, Mr. Dondero recently interfered with the Debtor's

   24   operations and decisions and made some rather explicit

   25   threats.




                                                                     013193
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-50 Filed59 06/09/21 Page 13 of 191 PageID 16136
                                                                             7


    1         We're not here to punish Mr. Dondero.         We're not here

    2   seeking sanctions for violation of the automatic stay.

    3   Rather, we're here to simply set some very clear and firm

    4   ground rules on a go-forward basis so the Debtor can get

    5   across the finish line without interference or coercion by Mr.

    6   Dondero or anyone acting on his behalf.          That's all we're here

    7   to do today.

    8         We tried to work with Mr. Dondero's counsel on a

    9   stipulation, but regrettably were unable to do so.

   10         So let me describe for the Court the facts that support

   11   the motion, and at the end of that I will offer our exhibits

   12   into evidence.

   13         I do want to provide some context into how we got here.

   14   The facts are pretty simple.        As Your Honor will recall, back

   15   in January, with this Court's approval, Mr. Dondero

   16   surrendered control of the Debtor to an independent board of

   17   directors, including Mr. Seery.         As Your Honor knows, though,

   18   Mr. Dondero was retained as a portfolio manager and as an

   19   unpaid employee of the Debtor.

   20         Pursuant to the Court's order and the term sheet entered

   21   into with the Unsecured Creditors' Committee, Mr. Dondero's

   22   responsibilities were to be determined by the board, and he

   23   agreed to resign at the board's request.

   24         Over the summer, as Your Honor will recall, Mr. Seery was

   25   appointed the Debtor's CEO and CRO.          Throughout this time, Mr.




                                                                     013194
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-50 Filed59 06/09/21 Page 14 of 191 PageID 16137
                                                                             8


    1   Seery worked closely with Mr. Dondero.          And one of the things

    2   they worked on was trying to come up with a so-called pot

    3   plan, the goal of which was to come to a consensual resolution

    4   of this case.     Mr. Seery's goal, the (garbled) goal, the

    5   Debtor's goal, was to try to give the estate an alternative to

    6   the monetization of the Debtor's assets, and Mr. Seery worked

    7   hard and in good faith in that regard.

    8         As Your Honor will also recall, in late summer the Debtor

    9   and certain litigation creditors agreed to mediate these

   10   disputes.     In September, the Debtor announced that it had

   11   reached an agreement with Josh Terry and Acis to resolve their

   12   claims.    I don't need to remind the Court of the nature of the

   13   disputes between Mr. Dondero and Mr. Terry, but suffice it to

   14   say that Mr. Dondero made clear that he opposed not only the

   15   settlement that was reached at the mediation, but, really, any

   16   settlement at all with Mr. Terry.

   17         At around the same time, while still trying to get to the

   18   pot plan and a consensual resolution, the Debtor did present

   19   its plan of reorganization that provides for the monetization

   20   of the assets for the benefit of creditors.           By the end of

   21   September, Mr. Dondero made it clear that he would oppose both

   22   the Acis settlement and the Debtor's plan.

   23         He has every right to do that, Your Honor.          Well, those

   24   steps are contrary to the interests of the Debtor.             In

   25   addition, it also became clear that Mr. Dondero, through




                                                                     013195
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 59 06/09/21 Page 15 of 191 PageID 16138
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             9


   1    (garbled) trust, has continued to press his claims that the

   2    Debtor had -- that the Debtor had mismanaged Multi-Strat

   3    during the case.

   4         For these reasons, I think on October 2nd the board asked

   5    Mr. Dondero to resign, and he did so on October 9th.

   6         With confirmation on the horizon, in the last couple of

   7    weeks, regrettably, Mr. Dondero has, in fact, interfered with

   8    the Debtor's business.       There's no dispute that the Debtor

   9    serves as the manager of certain CLOs.          There's no dispute

  10    that Mr. Dondero and certain of his affiliates hold a portion

  11    of the preferred notes in the CLOs managed by the Debtors.               I

  12    don't think there's any dispute that the Debtor's duty is to

  13    the CLOs and not to any particular holder of CLO interests.

  14         In late November, in furtherance of his duties, Mr. Seery

  15    directed that certain assets held by the CLOs be sold.             Mr.

  16    Dondero and certain entities he controls, the ones that we

  17    mentioned earlier, Your Honor, the ones that are the

  18    (garbled), apparently disagreed with Mr. Seery's business

  19    judgment, and that happens.

  20         I do want to point out, I don't know if Your Honor has had

  21    a chance to read the competing TRO, --

  22               THE COURT:     I have.

  23               MR. MORRIS:     -- but what's notable -- okay.        What's

  24    notable in there, Your Honor, is that they expressly admit,

  25    and I'm quoting, the Debtor is responsible for making




                                                                     013196
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 59 06/09/21 Page 16 of 191 PageID 16139
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             10


   1    decisions to sell the CLOs' assets.         They admit that in their

   2    request for a TRO.

   3         So there's no dispute that Mr. Seery has the right to do

   4    what he set out to do.       Nevertheless, Mr. Dondero intervened

   5    and personally stopped the trades that Mr. Seery authorized.

   6    It's in writing.     It can't be disputed.       In fact, it's set

   7    forth in Exhibit 8, which is attached to Mr. Seery's

   8    declaration, which can be found at Docket 4 to the adversary

   9    proceeding.

  10         Not only did Mr. Dondero cause the trades to halt, he told

  11    certain people, including the Debtor's chief compliance

  12    officer, not to do it again, and (inaudible) that they would

  13    face personal liability if they did so.

  14         The Debtor sent cease-and-desist letters to Mr. Dondero

  15    and his affiliated entities.        Those letters are attached as

  16    Exhibits 9 and 10 to Mr. Seery's declaration.           And the fact

  17    is, Your Honor, for this particular part of the episode, Mr.

  18    Seery's conduct is simply unacceptable and was one of the

  19    events that precipitated the filing of this motion.

  20                THE COURT:    You said Mr. Seery.      I think you meant

  21    Mr. Dondero.

  22                MR. MORRIS:    I apologize, Your Honor.       I certainly

  23    did, yes.

  24                THE COURT:    Okay.

  25                MR. MORRIS:    The other event that caused the Debtor




                                                                     013197
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 59 06/09/21 Page 17 of 191 PageID 16140
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             11


   1    to file this motion was a rather explicit written threat that

   2    Mr. Dondero made to Mr. Seery promptly after the Debtor acted

   3    to fulfill its fiduciary duties to the estate.

   4         As the Court may generally be aware, Mr. Dondero and

   5    certain of his affiliates are the makers under a series of

   6    promissory notes in favor of the Debtor.          The notes are

   7    attached as Exhibits 11 through 23 to Mr. Seery's declaration.

   8    Certain of these notes are demand notes, meaning that they

   9    don't have a term, they don't expire at some defined point in

  10    the future, they're payable upon demand by the holder.             The

  11    Debtor is the holder of these notes.

  12         Last week, the Debtor exercised its right to make a demand

  13    for payment of all unpaid principal and accrued interest,

  14    estimated to be approximately $30 million in the aggregate.

  15    Those demands are set forth in Exhibits 24 through 27 in Mr.

  16    Seery's declaration.

  17         The demand notes are property of the Debtor's estate,

  18    collection of the notes is part of the Debtor's liquidity

  19    plan, and the proceeds are expected to be used to pay

  20    creditors' claims.

  21         Shortly after the demand for payment on the notes was

  22    made, Mr. Seery [sic] sent a short text that can be found at

  23    Exhibit 28, saying simply, Be careful what you do.            Last

  24    warning.

  25         To Mr. Seery's surprise, Mr. Dondero called him the




                                                                     013198
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 59 06/09/21 Page 18 of 191 PageID 16141
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             12


   1    following morning, ostensibly to talk about his pot plan.             As

   2    laid out in his declaration, Mr. Seery expressed considerable

   3    concern over the threat, expressed his view that he thought it

   4    was unlawful, and was surprised, really, at the nature of the

   5    conversation.

   6         Mr. Dondero didn't apologize during that call.            He didn't

   7    express regret.     Instead, he suggested that the lawyers would

   8    handle that issue.      And only at the end of the call, when Mr.

   9    Seery pressed, did Mr. Dondero begrudgingly say that he didn't

  10    mean any physical harm.

  11         Your Honor, we're five weeks away from confirmation.             The

  12    Debtor is laser-focused on getting there.          We are -- continue

  13    -- we have resolved substantial claims.          We continue to

  14    resolve substantial claims.        And though if there was a viable

  15    pot plan the Debtor would still pursue it, the Debtor is

  16    seeking a smooth transition into its post-bankruptcy state.

  17    We continue to negotiate with creditors who have outstanding

  18    claims.    And we need peace.      We need the freedom to get there.

  19         As a result of the foregoing, the Debtor seeks the entry

  20    of a temporary restraining order in the form of Exhibit A

  21    attached to the motion, which is on Docket #2 in the adversary

  22    proceeding.    In substance, the form is intended to prevent Mr.

  23    Dondero from interfering with the Debtor's business, engaging

  24    in threatening or coercive conduct, and using his affiliates

  25    or others acting on his behalf to do the same.




                                                                     013199
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14
                                        of 59 06/09/21 Page 19 of 191 PageID 16142
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             13


   1          In our discussions with Mr. Dondero's counsel, it became

   2    clear that Mr. Dondero was not interested at this time in

   3    resolving the entirety of the dispute.          We wanted to get this

   4    whole adversary proceeding open and closed and put this behind

   5    us.   But regrettably, we're here today to press the motion

   6    because we were unable to come to that agreement.

   7          So, in addition to the entry of the order attached to the

   8    motion, the Debtor also requests that the Court hold an

   9    evidentiary hearing on the Debtor's request for a preliminary

  10    injunction on January 4th, when we already have time on the

  11    Court's calendar.

  12          And so that there's no misunderstanding, if the parties

  13    cannot resolve this matter beforehand, the Debtors do intend

  14    to take discovery during the intervening period.            We will be

  15    prepared on January 4th, and we would expect, if forced to, to

  16    call Mr. Dondero as a witness at that hearing.

  17          I have nothing further, Your Honor.        Oh, actually, I do

  18    have something further.       The Debtor moves for the entry into

  19    evidence of the declaration of Mr. James P. Seery, Jr.

  20    (muffled).

  21               THE COURT:     Okay.   You got a little garbley.       I think

  22    someone unmuted their device during your --

  23               THE CLERK:     Mr. Bonds --

  24               THE COURT:     Okay.   But the request was that the Court

  25    admit into evidence the declaration of Mr. Seery at Docket




                                                                     013200
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15
                                        of 59 06/09/21 Page 20 of 191 PageID 16143
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             14


   1    Entry #4, along with the 29 exhibits that were attached to

   2    that declaration.      Any objection?     (No response.)     All right.

   3    Those will be admitted into evidence.

   4         (Debtor's 29 exhibits are received into evidence.)

   5               THE COURT:     All right.    Mr. Bonds, what does Mr.

   6    Dondero wish to tell the Court?        All right.     I think you put

   7    yourself back on mute when I made the comment.           Please unmute

   8    your device.

   9               MR. BONDS:     I'm sorry, Your Honor.      Can you hear me?

  10               THE COURT:     I can.

  11               MR. BONDS:     Your Honor, I would first like to

  12    apologize for Mr. Dondero's email to Mr. Seery.           It should not

  13    have been sent.     It is unfortunate that Mr. Dondero had

  14    several good points to make, but the message he was trying to

  15    send to the Debtor seems to have been lost, and for that I

  16    apologize.

  17         Mr. Dondero had serious concerns about the way in which

  18    the Debtor's employees have been treated in this case.             As the

  19    Court knows, the employees who built this company will be

  20    terminated either on December 31st or upon confirmation of the

  21    Debtor's most recent plan.         Mr. Dondero does not agree to such

  22    termination or the financial treatment of the employees,

  23    especially the treatment over the last few months, in which

  24    they have seen their claims be substantially reduced.

  25         Your Honor, Mr. Dondero is further concerned with the




                                                                     013201
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16
                                        of 59 06/09/21 Page 21 of 191 PageID 16144
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             15


   1    Debtor's lack of sale of assets, especially the lack of

   2    competitive bidding.      Mr. Dondero may want to bid on some of

   3    those assets, and under the Debtor's procedure, he is being

   4    precluded from bidding, even if the sale is outside of the

   5    ordinary course of business.

   6         Mr. Dondero is further frustrated by the Debtor's sale of

   7    certain CLOs under applicable law.         Is this an attempt around

   8    the hearing on the 16th?       I don't know, Your Honor, but we are

   9    set for the 16th on the issue of whether or not the sales are

  10    being made outside the ordinary course of business.            Is the

  11    Debtor trying to sell its assets without competitive business

  12    -- bidding?    Why is that?

  13         And what the Debtor would like you to sign is as an overly

  14    broad TRO written, I suspect, with a peppering of anger

  15    throughout.    The relief requested is basically in the

  16    declaration of Jim Seery.       It contains a number of acts which

  17    the Debtor seeks to have this Court determine are prohibited

  18    conduct.    That term is defined in the Debtor's motion for TRO.

  19    We assert that such language is overly broad and its

  20    (inaudible) behavior which Debtor seeks to prohibit is not

  21    justified, inapplicable, or simply does not make common sense.

  22         Your Honor, in the second paragraph of the proposed TRO,

  23    there are five general concepts that are listed as prohibited

  24    conduct.    The first category of prohibited conduct which we

  25    have issues with relates to Mr. Dondero communicating with the




                                                                     013202
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17
                                        of 59 06/09/21 Page 22 of 191 PageID 16145
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             16


   1    Debtor's employees except as it relates to the shared services

   2    provided by or controlled by Mr. Dondero.          Such a prohibition

   3    is unreasonably broad and seemingly may well violate the First

   4    and the Fourth Amendments.

   5           Your Honor, we ask the question:       Can Mr. Dondero

   6    communicate something as basic as an employment contract with

   7    an employee who is going to be let go without violating the

   8    TRO?

   9           The second category of prohibited conduct relates to

  10    allegedly interfering or otherwise impeding, directly or

  11    indirectly, the Debtor's business concerning its operations,

  12    management, treatment of claims, disposition of assets owned

  13    or controlled by the Debtor, and pursuit of the plan or any

  14    alternative to the plan.       Your Honor, what does the word

  15    indirectly mean?     Does such prohibition prohibit the Debtor

  16    from pursuing -- or Mr. Dondero from pursuing his Acis 9019

  17    motion or appeal?      What does the language mean with regard to

  18    pursuit of the plan or any plan alternative?           Has the Debtor

  19    turned the shield into a sword?        Can the Debtor -- can Mr.

  20    Dondero try to sell his pot plan which he and the mediators

  21    have worked so diligently on?        Does Mr. Dondero violate the

  22    terms of the TRO simply by voting against the plan?

  23           Is this really what the Debtor wants, or does the Debtor

  24    want to return the most money that it can to the Debtor's

  25    creditors?




                                                                     013203
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18
                                        of 59 06/09/21 Page 23 of 191 PageID 16146
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             17


   1         Can Mr. Dondero even (inaudible) in the organization

   2    without violating the TRO?

   3         Finally, the proposed order provides that Mr. Dondero is

   4    further temporarily causing -- temporarily enjoined and

   5    restrained from causing, encouraging, or conspiring with (a)

   6    an entity owned or controlled by him and/or any person or any

   7    entity acting on his behalf from directly or indirectly

   8    engaging in any prohibited conduct.         Again, what does the word

   9    causing mean?     What about the word encouraging?        Does that

  10    mean that the Debtor simply cannot do any action to protect

  11    himself -- Mr. Dondero cannot take any action to protect

  12    himself?    Are we setting up Mr. Dondero to fail?

  13         Your Honor, what we would ask, what we would ask the Court

  14    to do is either deny the TRO as being overly broad or order

  15    the Debtor to come up with some reasonable restrictions going

  16    forward.    We are happy to consider anything reasonable, but

  17    the proposed TRO is anything but reasonable.

  18         In summary, we ask the Court how the status quo would be

  19    altered by a TRO.

  20         Your Honor, I think Mr. Morris has indicated that the

  21    Debtor intends to be able to confirm a plan on the 5th -- or

  22    the 12th, excuse me, of January.         Your Honor, we don't believe

  23    that that's appropriate.       Is Mr. Dondero prohibited from

  24    trying to get his plan confirmed?         Is he -- I mean, it seems

  25    to me that he basically is.




                                                                     013204
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19
                                        of 59 06/09/21 Page 24 of 191 PageID 16147
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             18


   1         Your Honor, with regard to two arguments made by Mr.

   2    Morris, or at least one, we deny that any demand notes

   3    precipitated Mr. Dondero's email.         It had absolutely nothing

   4    to do with it.     But we're not here to talk about Mr. Dondero's

   5    demand notes at this point.

   6         I don't think I have anything further.

   7               MR. MORRIS:     If I may respond very briefly, Your

   8    Honor?

   9               THE COURT:     You may.    Go ahead.

  10               MR. MORRIS:     Okay.   Your Honor, we are cognizant, and

  11    we don't mean, with all due respect to Mr. Bonds, to infringe

  12    on any way Mr. Dondero's right to make applications to this

  13    Court, to file motions.       I think I heard mention of, you know,

  14    questions as to whether Mr. Dondero could pursue his motion

  15    against Acis, his appeal of the Acis, about whether or not or

  16    he could file things in this Court.         We expressly put in a

  17    footnote, in order to try to make it clear, that Mr. Dondero

  18    has and will continue to have a right to make any application

  19    he wants to this Court, to object to any motion that's made.

  20    That's not the point of the exercise.          The point of the

  21    exercise is to protect the Debtor from interference -- to

  22    protect the Debtor (echoing) from interference, coercion, and

  23    from threats.     It's really that simple.        I don't know why

  24    words that we use in common language every day, such as

  25    causing or conspiring or encouraging, should be deemed to be




                                                                     013205
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20
                                        of 59 06/09/21 Page 25 of 191 PageID 16148
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             19


   1    ambiguous.    I think, given the importance of these issues, one

   2    ought to be able to stay on the right side of that line

   3    without questioning whether or not they're actually conspiring

   4    with somebody or encouraging somebody to do something that

   5    they're otherwise prohibited from doing.

   6         What the Debtor will not tolerate, Your Honor, is play

   7    whack-the-mole, where we get an order against Mr. Dondero,

   8    only to have one of his affiliated entities or somebody acting

   9    on his behalf attempt to say, oh, no, I'm here acting on my

  10    own independent behalf, and they're going to do exactly what

  11    Mr. Dondero is prohibited from doing.          So that's all.

  12         Again, Your Honor, we're not here with hysteria.            I don't

  13    think our papers were intended to nor did they project any

  14    hysteria.    I think, with counsel, as provided for in the

  15    proposed order, we would be delighted to continue to work with

  16    Mr. Dondero constructively.        If he's got ideas on his pot

  17    plan, we're not precluding him from doing that at all.             All

  18    we're saying is that he's got to participate with counsel and

  19    that he's not going to make any further direct communications

  20    to the Debtor's officers, directors, or employees.            That's

  21    all, Your Honor.     We think it's really quite reasonable under

  22    the circumstances.

  23         I have nothing further.

  24                THE COURT:    All right.    Well, --

  25                MR. BAIN:    Your Honor?




                                                                     013206
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21
                                        of 59 06/09/21 Page 26 of 191 PageID 16149
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             20


   1               THE COURT:     Who just spoke up?

   2               MR. BAIN:    (garbled)     Yes.   Joseph Bain on behalf of

   3    the CLOs, if I may be heard.

   4               THE COURT:     Okay.    Everybody else mute their line.

   5    Okay.   Go ahead, Mr. Bain.

   6               MR. BAIN:    Yes, Your Honor.      And can you hear me

   7    okay?

   8               THE COURT:     I can.

   9               MR. BAIN:    Wonderful.     Your Honor, for the record,

  10    Joseph Bain of the law firm of Jones Walker on behalf of the

  11    CLOs.

  12         Our role in this is obviously very sensitive, given the

  13    nature and relationships that exist.         One of the things I did

  14    want to let Your Honor know, though, is that -- two things.

  15    One, one of the most outstanding issues, at least in my

  16    opinion, regarding confirmation of the plan is essentially

  17    what to do with the CLOs and collateral management agreements.

  18    That's still an open issue.        If that's not resolved, there are

  19    significant rejection damages that could come from that.             So

  20    that's the bad news.

  21         The good news, however, is, up until this week, we've been

  22    negotiating with the Debtors and we have calls set for

  23    NexPoint -- with NexPoint to negotiate what all parties kind

  24    of refer to as a soft landing for the CLOs, which, to a large

  25    extent, involve the issues that are before you today.




                                                                     013207
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22
                                        of 59 06/09/21 Page 27 of 191 PageID 16150
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             21


   1         I just, I just wanted to provide that context because the

   2    parties are talking and we are kind of taken aback by kind of

   3    the most recent event this week, because from an outsider's

   4    perspective, the current issues that are currently kind of at

   5    dispute here, we thought everyone was working towards a deal.

   6    And I think it is a little ironic that -- and as Your Honor

   7    knows, I was involved in the Hoactzin case, and I thought that

   8    that was a very -- I represented Mac Murray (phonetic) in that

   9    case, and I thought Ms. Byrnes and Mr. Hendricks did an

  10    excellent job of pulling all the parties together.

  11         And Your Honor, I don't want to stray too far outside of

  12    my lane to suggest that that same approach is what is needed

  13    here, but I just want to raise for Your Honor to let you know

  14    that we are here.      We're kind of the party stuck in the

  15    middle.    And we're hoping and we're -- remain willing to

  16    negotiate all the outstanding issues.          But obviously, given

  17    the nature of some of the allegations, it's more complicated

  18    right now.

  19               THE COURT:     Okay.

  20               MR. BAIN:    And that's all I have, Your Honor.

  21               THE COURT:     All right.    Well, I appreciate you

  22    speaking up.     And you may or may not remember that the Court

  23    ordered mediation last July, global mediation, including Mr.

  24    Dondero, mediation among the Debtor, Mr. Dondero, UBS, Acis,

  25    the Crusader Redeemer Committee, and we had a co-mediation




                                                                     013208
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23
                                        of 59 06/09/21 Page 28 of 191 PageID 16151
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             22


   1    team.   Retired Bankruptcy Judge Allan Gropper and former Weil

   2    Gotshal partner Sylvia Mayer.        And while I don't communicate

   3    with mediators, I fully believe from the parties' reports that

   4    was mediation that the parties and lawyers tried very, very

   5    hard in to get to some settlements, and in fact, they did get

   6    to a settlement with Acis and the Redeemer Committee.

   7         So, I have a heck of a lot of thoughts here, and I'll

   8    refrain from sharing every one of them, but I'm going to share

   9    a few of them.     While I appreciate Mr. Bonds doing what was an

  10    honorable thing and apologizing on behalf of his client for

  11    the written communications that were worded in such a way

  12    where someone might think they were threatening or a violation

  13    of the stay, it wasn't an apology from Mr. Dondero directly.

  14    I think the really, really honorable thing might have been if

  15    Mr. Dondero came here, hat in hand, willing to go under oath

  16    and explain himself.      You can share that with him, that's what

  17    this judge thinks, that the apology through counsel fell a

  18    little short, although I definitely appreciate counsel

  19    expressing the apology.

  20         You know, I've been going back and forth looking at my

  21    computer screen today, and, you know, it's rather shocking to

  22    see in writing, you know, with the photo shot of a text where

  23    Dondero says, "Be careful what you do-last warning."            I mean,

  24    that's just pretty shocking.

  25               MR. BONDS:     Your Honor?    Your Honor?




                                                                     013209
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24
                                        of 59 06/09/21 Page 29 of 191 PageID 16152
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             23


   1                THE COURT:    Yes.

   2                MR. BONDS:    Can I have a second?      Mr. Dondero did

   3    apologize to counsel and to Mr. Seery as well, and so the idea

   4    that Mr. Dondero has not apologized is not entirely correct.

   5                THE COURT:    Okay.   Well, if I misunderstood, I

   6    apologize.    But I guess what I was really trying to convey is,

   7    in a situation like this, I think coming into court and taking

   8    his lumps and saying things under oath might have been a

   9    better way to proceed.

  10         I guess the second thing I want to say is I wish Mr.

  11    Dondero was here, because maybe I'm reading this wrong, but I

  12    think he needs to hear and know he is not in charge anymore of

  13    Highland.    It may have been his baby.       He may have created its

  14    wealth.    But when he and the board made the decision to file

  15    Chapter 11, number one, that changed everything.            And then

  16    number two, when the Committee was formed and was threatening

  17    "We think we need a Chapter 11 trustee because of conflicts of

  18    interest of Mr. Dondero and others," and when the Committee

  19    negotiated something short of that with the Debtor in January

  20    2020, you know, a settlement that involved Mr. Dondero no

  21    longer being in charge, no longer being CEO, no longer having

  22    any role except portfolio manager with the Debtor, and when

  23    various protocols were negotiated, heavily negotiated, for

  24    weeks, detailed, complex protocols, life changed even further.

  25    It changed when he filed Chapter 11, when he put his baby,




                                                                     013210
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25
                                        of 59 06/09/21 Page 30 of 191 PageID 16153
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             24


   1    Highland, in Chapter 11, and then it changed further in

   2    January 2020 when this global corporate governance settlement

   3    was reached.     As we know, it involved independent new board

   4    members coming in and eventually a new CEO.           He's not in

   5    charge.

   6         Now, that doesn't mean he's not a party in interest, and

   7    he can certainly weigh in with pleadings in the bankruptcy

   8    court.    But these communications that I've admitted into

   9    evidence, and the declaration, the sworn declaration of Mr.

  10    Seery, suggest to me that he's not fully appreciating that,

  11    sorry, you're not in charge.        And when you chose to put the

  12    company in bankruptcy because of the overwhelming debt, it

  13    started a cascade of events, so that now I'm depending on a

  14    debtor-in-possession with a new board and a new CEO and a

  15    Committee of very sophisticated members and professionals who

  16    are working in tandem with the Debtor to be in charge,

  17    basically.    All right?     So that's another thing I just feel

  18    compelled to say for Mr. Dondero's benefit.

  19         I guess another thing is there was a little bit of a

  20    theme, Mr. Bonds, in your comments that Mr. Dondero is just

  21    concerned, more than anything else, about the way employees

  22    are being treated, or at least that's a major concern.             And I

  23    don't find that to be especially compelling.           I mean, maybe if

  24    he was sworn under oath and testified, I would believe that,

  25    but it doesn't feel like what's really going on here.             Again,




                                                                     013211
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26
                                        of 59 06/09/21 Page 31 of 191 PageID 16154
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                              25


   1    he took the step of deciding that the company should file

   2    Chapter 11.    We had the change in corporate governance in

   3    January.    And he has the ability -- everyone, I think, would

   4    very much be interested in a plan that he supports.            You know,

   5    he wants to get the company back.         That has been made clear in

   6    hearings from time to time, and I believe, from Seery's

   7    declaration and Highland's lawyers, that they've been and will

   8    remain receptive to Mr. Dondero's ideas for a different type

   9    of plan that might allow him to get back into control of

  10    Highland, if he puts in adequate consideration that makes the

  11    Committee and others happy.

  12         But we're in a proverbial the-train-is-leaving-the-station

  13    posture right now.      Okay?   We've got confirmation coming up

  14    the second week of January or something like that.            Okay.    So

  15    the train is leaving the station, so we're running out of time

  16    to hear what Dondero might want to do as far as an alternative

  17    plan.

  18         So, as far as the requested TRO, I appreciate that Mr.

  19    Dondero and his counsel are worried about some ambiguity, but

  20    I'm looking through the literal wording that has been

  21    proposed, and the wording proposed is that Dondero is

  22    temporarily enjoined and restrained for communicating, whether

  23    orally, in writing, or otherwise, directly or indirectly, with

  24    any board member, unless Mr. Dondero's counsel and counsel for

  25    the Debtor are included in such communications.           Not ambiguous




                                                                     013212
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27
                                        of 59 06/09/21 Page 32 of 191 PageID 16155
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             26


   1    at all to me, and not unreasonable.         Okay?     Time to have

   2    counsel involved in these conversations because, you know, we

   3    can't have businesspeople-to-businesspeople sending texts that

   4    look like threats to me.

   5         Second, making any express or implied threats of any

   6    nature against the Debtor or any of its directors, officers,

   7    employees, professionals, or agents.         I don't think that's too

   8    much to ask.     Please don't let him make threats to us anymore.

   9         C, communicating with any of the Debtor's employees,

  10    except as it specifically relates to shared services currently

  11    provided to affiliates owned or controlled by Mr. Dondero.

  12    That seems reasonable to me because of the evidence in front

  13    of me.

  14         Then D, interfering with or otherwise impeding, directly

  15    or indirectly, the Debtor's business, including but not

  16    limited to the Debtor's decisions concerning its operations,

  17    management, treatment of claims, disposition of assets owned

  18    or controlled by the Debtor, and pursuit of the plan or any

  19    alternative to the plan.

  20         Now, I guess maybe you're confused or feel like that is

  21    ambiguous.    I will just say, for the sake of any doubt, and I

  22    think I heard Mr. Morris saying precisely this, that, you

  23    know, Dondero can file pleadings.         Okay?     He can file

  24    pleadings asking for relief.        He can object to the plan.       He

  25    can vote against the plan.       And they are completely still open




                                                                     013213
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28
                                        of 59 06/09/21 Page 33 of 191 PageID 16156
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             27


   1    to hearing about -- and I think they would have a fiduciary

   2    duty -- to hear about a pot plan that might be more favorable

   3    than what's on the table right now.         But Mr. Morris, have I

   4    put words into your mouth?         Isn't that exactly what you were

   5    saying?

   6                 MR. MORRIS:    That is exactly right, Your Honor.        And

   7    if you look, I think there's a footnote there that expressly

   8    provides -- gives Mr. Dondero the right --

   9                 THE COURT:    Okay.

  10                 MR. MORRIS:    -- confirms his right to do exactly what

  11    you just described.

  12         (Echoing.)

  13                 THE COURT:    Okay.   Thank you for that.     And I should

  14    say exclusivity is still in place, right?          We don't -- I mean,

  15    I'm not inviting him to file a plan right now in violation of

  16    the exclusivity provisions, but I'm just saying discussions

  17    among lawyers, I think, are not only not prohibited but

  18    encouraged here.

  19         And then, last, otherwise violating Section 362 of the

  20    Bankruptcy Code.     Okay, the sky is blue.       That is obviously

  21    not problematic.

  22         Okay.    So the next paragraph, James Dondero is further

  23    temporarily enjoined and restrained from causing, encouraging,

  24    or conspiring with any entity owned or controlled by him

  25    and/or any person or entity acting on his behalf from directly




                                                                     013214
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29
                                        of 59 06/09/21 Page 34 of 191 PageID 16157
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             28


   1    or indirectly engaging in any prohibited conduct.

   2         You know, I don't -- I understand that indirectly, you

   3    know, there might be some concern about the ambiguity, but it

   4    looks like to me just sort of a catchall, okay, to the extent

   5    we didn't explicitly say it in the preceding paragraph, we

   6    don't want Dondero causing some employee of an affiliate he

   7    controls to do exactly what Dondero himself is prohibited from

   8    doing.

   9         I don't think it's ambiguous.        And if it is, if someone

  10    runs in here, he's violated Paragraph 3 of the TRO, well,

  11    obviously we would have a contested hearing where I'm not

  12    going to hold him in contempt of court unless I've got an

  13    evidentiary showing that would convince me of that.

  14         So, I guess, on balance, I'm overruling the objections and

  15    I am granting the TRO.

  16         And just to be clear, I'll make a record that bankruptcy

  17    courts certainly under Section 105 can issue a TRO, and courts

  18    are usually bound by the traditional factors of Rule 65 --

  19    that is, looking at has there been a showing of immediate and

  20    irreparable harm?      Is there a probability of success on the

  21    merits that the Debtor will be entitled to this when we have a

  22    later more fulsome hearing on the preliminary injunction

  23    request?    Would the balance of equities favor the Movant

  24    Debtor here?     And would the injunction serve the public

  25    interest?




                                                                     013215
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30
                                        of 59 06/09/21 Page 35 of 191 PageID 16158
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             29


   1         I find from the evidence, the declaration of Mr. Seery,

   2    and the supporting documents, that all four prongs for a TRO

   3    are met here, so I am ordering it.

   4         A couple of remaining things.        We'll come back on January

   5    4th to consider whether extension of this relief in a

   6    preliminary injunction is appropriate.          I don't have at my

   7    fingertips the time of day where it's set on the 4th.             Is it

   8    -- I think that's the Monday after the New Year's Day holiday.

   9    So I'm guessing we're set at 1:30.

  10         Traci, if you're out there, can you confirm it's 1:30 on

  11    January 4th?

  12         Okay.    I'm not hearing a response from her.         But Nate,

  13    maybe you can double-check that.

  14         (Echoing.)

  15         All right.     Well, let's talk a minute about what is going

  16    to happen next week.

  17         Mr. Bonds, I set -- okay, back on November -- please take

  18    your phone off mute when I am talking.          Or put it on mute when

  19    I'm talking, please.

  20         On November 19th, you filed the motion, basically -- I

  21    can't remember the wording of it -- but something like wanting

  22    to change the protocol for non-ordinary-course sales of

  23    assets.    And you asked for an emergency hearing, and I denied

  24    that.   And I was very concerned that it looked like an attempt

  25    to renegotiate the January protocol order that the Committee




                                                                     013216
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31
                                        of 59 06/09/21 Page 36 of 191 PageID 16159
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             30


   1    had worked so hard to negotiate on.         But it's set, finally.          I

   2    think it's this next Thursday, a week from today.

   3           But meanwhile, you know, again, I feel like the issues

   4    raised in that are very much overlapping with what we talked

   5    about today, as well as I feel like the January protocol order

   6    controls here, and it's an attempt to revisit that a month

   7    before confirmation.

   8           But this newest emergency motion filed by Mr. Wright's

   9    client, it feels like, as I think I mentioned, the same type

  10    of motion dressed a little bit differently from entities

  11    controlled by Dondero rather than Dondero directly.            And

  12    meanwhile, Mr. Wright has asked for a hearing next Tuesday.

  13    I'm not going to have three hearings on the same issue.              So I

  14    guess I'll hear first from Mr. Dondero's counsel.            I mean,

  15    what do you think I'm going to hear next Thursday that is

  16    going to change my mind about this was all covered in the

  17    January protocol order and I'm not going to revisit it a month

  18    before confirmation?      Mr. Lynn, are you here to address that

  19    one?

  20                MR. LYNN:    Yes, Your Honor.     First of all, I think

  21    the hearing is actually set for next Wednesday.

  22                THE COURT:    Okay.

  23                MR. LYNN:    Secondly, the motion filed by Mr. Wright,

  24    as I understand it, has to do with sales of assets by the CLOs

  25    that the Debtor manages as portfolio manager and not -- and




                                                                     013217
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32
                                        of 59 06/09/21 Page 37 of 191 PageID 16160
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             31


   1    does not have to do with any sales of assets by the Debtor or

   2    its estate.    So they're two different issues.

   3         As I understand Mr. Wright's pleading, he is arguing that

   4    under the Advisers Investment Act, if I have that name right,

   5    that Mr. Seery, on behalf of the Debtor, ought not to ignore

   6    directions from or suggestions, requests, as they actually

   7    are, from investors in the CLOs with respect to the assets of

   8    the CLOs.    That's entirely different from the concern that we

   9    are expressing with respect to sales of assets by the Debtor.

  10         Secondly, while Mr. Dondero may have some influence on the

  11    CLOs, it is my understanding that the investors that Mr.

  12    Wright represents are governed by an independent board of

  13    directors, which Mr. Dondero may be on.          I don't know whether

  14    he is or not.

  15         Third, we are not trying to change the protocols.            We do

  16    not believe anything in the protocols at all -- we've

  17    identified nothing in the protocols at all that says that the

  18    Debtor, and, by extension, Mr. Seery and the independent

  19    board, may take actions outside the ordinary course of

  20    business without notice and an opportunity for hearing before

  21    this Court.

  22         We have asked in the alternative that if somehow the

  23    protocols authorize these actions, that the Court alter the

  24    protocols.

  25         What triggered this, Your Honor, was a sale of an entity




                                                                     013218
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33
                                        of 59 06/09/21 Page 38 of 191 PageID 16161
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             32


   1    known as SSP, which belonged to Trussway, which in turn

   2    belongs to the Debtor.       We believe but we do not know for sure

   3    that the sale is below the price that could have been

   4    obtained.    However, the sale was undertaken, as we understand,

   5    without competitive bidding, without notice -- certainly,

   6    there was no notice to Mr. Dondero -- and without an

   7    opportunity for anyone to be heard.

   8         We do not think that the intention of the protocols was

   9    for this Court to abdicate its authority to oversee the

  10    Debtor's operations and to limit the authorities entitled to

  11    participate in decisions involving disposition of assets of

  12    major value, to limit the decision-makers to the independent

  13    board -- in particular, Mr. Seery -- and to limit it to the

  14    members of the Creditors' Committee, rather than providing

  15    notice generally to creditors, rather than providing a method

  16    for competitive bidding, rather than letting people know what

  17    is going on.

  18         Your Honor has often stated, not just in this case, your

  19    concern that the process should be transparent.           We believe

  20    that at this point the Debtor is attempting to use the

  21    protocols in an effort to avoid the transparency that

  22    creditors, equity interest owners, and most of all, this

  23    Court, are entitled to.

  24                THE COURT:    All right.    Well, I don't know if anyone

  25    wants to respond to that, but --




                                                                     013219
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34
                                        of 59 06/09/21 Page 39 of 191 PageID 16162
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             33


   1               MR. MORRIS:     If I may, Your Honor.

   2               THE COURT:     Go ahead, Mr. Morris.

   3               MR. MORRIS:     Just very briefly.      I think I heard

   4    Judge Lynn say that there's nothing in the protocols that

   5    authorizes the Debtor to sell assets outside the ordinary

   6    course of business.      And if he made that admission, I still

   7    don't see the point of this motion next week.           All they're

   8    doing is questioning the Debtor's business judgment.            They

   9    don't really have a right to do that.         Mr. Dondero doesn't

  10    have a right to participate in the sale of those assets.             The

  11    Debtor -- you know, there's no evidence before the Court,

  12    there will be no evidence before the Court, as to how the

  13    Debtor decided, what factors they considered when deciding to

  14    sell these assets.      This is just completely improper.

  15         (Echoing.)

  16         Mr. Dondero personally participated in the corporate

  17    governance resolution last January.         There has been no

  18    complaint by him or anybody else about the protocols, about

  19    the Debtor having operated outside the protocols.            The Debtor

  20    is transparent.     Every single month, we file monthly operating

  21    reports.    You can see what's happening with assets, right?              We

  22    work with the Committee.       The Committee's not here joining in

  23    this motion.     The Committee hasn't complained about the

  24    process.    It's just Mr. Dondero.       He's simply trying to

  25    exercise -- this is just another attempt to further exercise




                                                                     013220
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35
                                        of 59 06/09/21 Page 40 of 191 PageID 16163
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             34


   1    control.    He can make his motion.       It will be denied because

   2    the facts simply don't support it.

   3               THE COURT:     Mr. Clemente, is it wrong of me to assume

   4    that you and your clients are very vigilant in paying

   5    attention to trades, transfers, outside the ordinary course?

   6    I assume since, again, you have a committee of sophisticated

   7    parties who are owed hundreds of millions of dollars, and you

   8    so heavily negotiated the January protocol order, that you're

   9    following it meticulously and paying attention to what's

  10    happening.    Do you care to comment?

  11               MR. CLEMENTE:     Thank you, Your Honor.       I do.   Matt

  12    Clemente, for the record, on behalf of the Committee.

  13         You're exactly right, Your Honor, and Your Honor actually

  14    touched on several things that I would have said earlier.

  15         First of all, the Committee is made up of very

  16    sophisticated members, which makes my job sometimes easy and

  17    sometimes challenging, because they are very hands-on and they

  18    do understand the business of Highland and we did heavily

  19    negotiate the protocols early in the case, Your Honor, and

  20    they were designed with exactly these types of transactions in

  21    mind, so that the Debtor had to come to the Committee and lay

  22    out its case for a particular transaction.

  23         With respect to the transaction at issue, that's exactly

  24    what happened, Your Honor.       We're not going to get into,

  25    obviously, Committee deliberations, but I can tell you that




                                                                     013221
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36
                                        of 59 06/09/21 Page 41 of 191 PageID 16164
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             35


   1    the protocols have been followed.

   2         As Your Honor knows, when we've had an issue under the

   3    protocols, I remember several months ago when we argued about

   4    certain distributions being made, the Committee certainly was

   5    not shy about bringing it to Your Honor's attention.

   6         So we have been very vigilant and very diligent in holding

   7    the Debtor accountable under the protocols.           And we believe

   8    that -- although, again, when we've had an issue, we've come

   9    to Your Honor.     We believe that the protocols have worked as

  10    they were intended to and as they were designed, Your Honor.

  11         So I can assure you that the Committee has been very

  12    vigilant and the Committee will continue to be very vigilant.

  13    These issues were all raised in the context of negotiating the

  14    protocols.    That was before Your Honor.        Mr. Dondero was

  15    involved with that.      It was very difficult negotiations, Your

  16    Honor.

  17         But this does seem like somebody now trying to renegotiate

  18    what it was that the parties agreed to and Your Honor approved

  19    early on in this case.

  20         So, Your Honor, rest assured, the Committee has been very

  21    vigilant and will continue to be very vigilant.

  22               THE COURT:     All right.    And I guess the last thing

  23    I'll say on that point is, while of course we always want

  24    transparency --

  25         (Interruption.)




                                                                     013222
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37
                                        of 59 06/09/21 Page 42 of 191 PageID 16165
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             36


   1                THE COURT:    While we, of course, always want

   2    transparency and notice and opportunity to object, I mean,

   3    these are not your typical run-of-the-mill assets.            They're

   4    not a parcel of real property or a building somewhere or

   5    inventory somewhere or intellectual property.           I mean, these

   6    are -- you know, again, we have a unique business here.             And I

   7    think that was very much recognized in the process of

   8    negotiating the protocols, that this is not the type of

   9    business where you do a 363 motion on 21 days' notice any time

  10    you feel like, oh, today's a great day to trade this or that

  11    in whatever fund.

  12         Well, we will go forward on this motion, because Mr.

  13    Dondero is entitled to his day in court to make his argument,

  14    put on his evidence, and try to convince me that this is not

  15    just trying to renegotiate something Mr. Dondero agreed to 11

  16    months ago on the eve of confirmation.          But I want to make

  17    sure -- oh, we're getting --

  18         (Echoing.)

  19         (Clerk advises Court.)

  20                THE COURT:    Okay.   You're on mute.     You're on mute,

  21    Mr. Lynn.

  22                MR. LYNN:    Your Honor, may I explain briefly?        This

  23    is very distressing.      Mr. Morris says that it is the ordinary

  24    course of this Debtor's business to sell a subsidiary.             This

  25    is not the ordinary course of the Debtor's business.            There is




                                                                     013223
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38
                                        of 59 06/09/21 Page 43 of 191 PageID 16166
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             37


   1    nothing in the protocols that says that the independent board

   2    and just the creditors on the Creditors' Committee may make

   3    decisions concerning major sales.         We will present evidence to

   4    that effect when it occurs, and we believe strongly -- and I

   5    want to state, Your Honor, I didn't participate in

   6    negotiations of those protocols.         I wasn't involved.     And I've

   7    looked at them.     There's nothing that says that this can occur

   8    without going to a hearing.        And there is nothing in the

   9    protocols that defines ordinary course of business to involve

  10    this.

  11         This motion was not filed because Mr. Dondero wanted to

  12    get in the way.     It was filed because I thought it was the

  13    right thing to do because I thought that this was contrary to

  14    the way bankruptcy and Chapter 11 should work.           And it was

  15    reasoned by me, with Mr. Dondero's consent.           And I very, very

  16    much am upset to hear things people say that he's trying to

  17    get in the way with this.       He is not.    He's asking for

  18    something that is very, very, very reasonable.           If they have

  19    nothing to hide, and I hope they don't and don't believe they

  20    do, but if the Debtor has nothing to hide, what is wrong with

  21    notice and a chance for hearing?

  22               MR. POMERANTZ:     Your Honor, this is Jeff Pomerantz.

  23    If I briefly may be heard.

  24               THE COURT:     Go ahead.

  25               MR. POMERANTZ:     I actually did negotiate the




                                                                     013224
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39
                                        of 59 06/09/21 Page 44 of 191 PageID 16167
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             38


   1    protocols.    And I think what Mr. Lynn is conflating is the

   2    Debtor selling Debtor assets and the Debtor acting in its

   3    management capacity to sell assets of entities it manages.

   4           We will also present the case law that basically an entity

   5    that is not a debtor whose assets are being sold by the Debtor

   6    acting as a manager is not within the purview of this Court.

   7           So Mr. Lynn can be frustrated, could be upset with what's

   8    happening, but we dealt with these issues last year.            Because

   9    as Your Honor mentioned, this Debtor is not the typical

  10    debtor.    And we had long negotiations with the Committee on

  11    what is ordinary course and what is not ordinary course.             And

  12    as I mentioned to you the last time we were here, Your Honor,

  13    as I mentioned to you in January when we had this approved, we

  14    were not seeking to get authority to sell assets out of the

  15    ordinary course of business or do any transactions out of the

  16    ordinary course of business.

  17           Mr. Lynn thinks that what's happening is out of the

  18    ordinary course of the business.         This Court has said it's

  19    not.    So we are prepared to go forward with the hearing.

  20    We've also spoken to the affiliated entities about putting

  21    their hearing on for the same date, because we also agree they

  22    -- both motions raise similar issues.          And I think we're close

  23    to an agreement on having both of those motions heard at the

  24    same time on the 16th.

  25           Thank you, Your Honor.




                                                                     013225
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40
                                        of 59 06/09/21 Page 45 of 191 PageID 16168
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             39


   1               THE COURT:     All right.    So it's the 16th, Wednesday.

   2    Did we look that up, Nate?

   3               THE CLERK:     It's at 1:30.

   4               THE COURT:     It's at 1:30?     All right.    So we will go

   5    forward with the Dondero motion Wednesday, December 16th, at

   6    1:30, and we will go ahead and set the what I consider closely

   7    overlapping motion filed by the NexPoint entities and Highland

   8    Fixed Income Fund by Mr. Wright, we'll go ahead and set that

   9    at the same time.

  10         Let me say this as clearly as I can.          If there's going to

  11    be a challenge to the Debtor's business judgment, Mr. Dondero,

  12    he needs to be present at the hearing on video and he needs to

  13    testify, okay?     I understand what Mr. Lynn said, that this was

  14    his idea, he thought the January protocol order violated the

  15    Bankruptcy Code, blah, blah, blah, but I am going to order

  16    that Mr. Dondero be present December 16th at 1:30 and testify.

  17    Okay?

  18         So I've kind of modified that.        I said if the business

  19    judgment of the Debtor is being challenged, but no, I'm

  20    broadening that.     I think Mr. Dondero just needs to provide

  21    testimony on Wednesday.       Given everything I heard today with

  22    the TRO request, and given that, in substance, he's -- he is

  23    challenging the Debtor's business judgment and the mechanism

  24    where the Committee oversees it, he just needs to testify.

  25    All right?    So please convey that to him.




                                                                     013226
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41
                                        of 59 06/09/21 Page 46 of 191 PageID 16169
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             40


   1           Now, Mr. Wright, I'm first going to ask, I know you

   2    weren't -- you were just listening in today, but do you want

   3    to say anything?     I see you put your jacket on now.         Thank

   4    you.

   5                MR. WRIGHT:    I did.   I did find a jacket.       I'm sorry,

   6    Your Honor.

   7                THE COURT:    Okay.   Go ahead.

   8                MR. WRIGHT:    (muffled)    So I, you know, I can address

   9    why we're asking for limited relief.          I can also address the

  10    underlying motion, which (inaudible) some of -- in the

  11    underlying motion --

  12                THE COURT:    Okay.   Your sound is very difficult to

  13    hear.    Could you repeat what you just said?         I didn't get it.

  14                MR. WRIGHT:    Yes, Your Honor.     I'm happy to address

  15    our motion for an emergency hearing.          I'm also happy to

  16    address the underlying motion we're asking be heard on an

  17    emergency basis.     I didn't know, do you want me to address

  18    both or just the motion for why we're asking for emergency

  19    relief?

  20                THE COURT:    Well, I've gone ahead and said I will set

  21    it next Wednesday.       It sounds like the Debtor saw the

  22    efficiencies maybe in having this one heard at the same time

  23    as the Dondero motion.

  24           I have a couple of things I want to say for the benefit of

  25    you and your client, but I was giving you the chance to say




                                                                     013227
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42
                                        of 59 06/09/21 Page 47 of 191 PageID 16170
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                              41


   1    something first.

   2         Here's what I'm thinking, going into this, so you can be

   3    prepared to address this next Wednesday.          Your motion feels to

   4    me exactly like what we litigated ad nauseam in the Acis case.

   5    Now, if any of the Acis lawyers are on the line or Mr. Terry

   6    is on the line, I wonder if they are chuckling.           And what I

   7    mean is -- I heard a chuckle.        I don't know if that was Ms.

   8    Patel.   We had hearings --

   9               MS. PATEL:     It was, Your Honor.

  10               THE COURT:     Okay.   We had hearings in the Acis case.

  11    Remember, Acis was a portfolio manager for CLOs.            And the

  12    party that was in the bottom tranche of the CLOs, okay, the

  13    equivalent, I think, to your clients here, the NexPoint

  14    entities and Highland Fixed Income Fund, we sometimes called

  15    them the subordinated debtholders or the equity-holders, that

  16    party -- it was a party named HCLOF -- began during the Acis

  17    case trying to do a call, trying -- redemption notice.             Acis,

  18    liquidate these CLOs.      We are -- we're done.       We're tired.

  19    You know, we're outside the reinvestment period.            We want you

  20    to liquidate.     And started to kind of force that issue.

  21    Highland was the sub-manager of Acis at that time.            So, guess

  22    what, the Chapter 11 trustee filed an adversary proceeding

  23    asking for TROs, saying, you know, this is the portfolio

  24    manager's discretion.      And not only that, what they're doing

  25    isn't a reflection of reasonable business judgment because,




                                                                     013228
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43
                                        of 59 06/09/21 Page 48 of 191 PageID 16171
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             42


   1    you know, we don't think it's the right time actually to

   2    liquidate these CLOs, they're just trying to deprive the

   3    portfolio manager of his stream of revenue for managing this.

   4         So we had multiple hearings about this.          I issued a TRO

   5    saying stop it, bottom tranche of the CLOs.           It seems

   6    transparent you're just trying to deprive Acis, the portfolio

   7    manager, of value.      And you know, irony, irony, it's like the

   8    backwards situation here.       They were saying, but we're so late

   9    in the life of these CLOs, it makes sense to liquidate them.

  10    Why would you want to keep these things going?           We're not

  11    violating the stay.      We're not jacking with the estate value

  12    and trying to deprive Acis of its revenue stream.            Anybody

  13    knows it makes sense to liquidate these late-in-life CLOs.

  14    Very ironic to me, although maybe it's not the situation,

  15    apples to apples, but here, you see what I'm saying, it feels

  16    like same situation, only flip-flopped.          The portfolio manager

  17    here, Highland, is going to be engaged in liquidating the

  18    CLOs, and your client, bottom tranche of equity, is saying no,

  19    don't do that.     You know, there's still value there.

  20         Now, I will say, in my Acis case, the equity tranche, they

  21    kind of -- their theory evolved over time.          They were like,

  22    well, we actually just want CLOs managed by Highland, a

  23    Highland entity, and Acis isn't a Highland entity.

  24         So, bottom line, I issued a TRO.         Stop it, equity tranche.

  25    This is not your call, it's the portfolio manager, and I think




                                                                     013229
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44
                                        of 59 06/09/21 Page 49 of 191 PageID 16172
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                              43


   1    you're just jacking with the portfolio manager to screw up the

   2    reorganization.     And guess what, we even had then a

   3    preliminary injunction and then a plan injunction.            And of

   4    course, there were bells and whistles on what would evaporate

   5    the injunction.     But that's now on appeal to the Fifth

   6    Circuit.

   7         So, you know, at my confirmation hearing at least in Acis,

   8    if not previous hearings, we even had expert witnesses and we

   9    pored through the language of the portfolio management

  10    agreements.    And I don't know if here we have the same

  11    situation, but it was complicated in Acis because we had the

  12    portfolio management agreements between the CLO manager and

  13    the CLO issuers, but then there was a separate management

  14    agreement between the equity tranche and, I don't know, I

  15    can't remember who the counterparty to that one was.            But

  16    there, there were multiple agreements, and you had to parse

  17    through it, and we had experts testifying about, you know,

  18    discretion of the equity-holder versus not, or portfolio

  19    manager, da, da, da, da, da.        And I ruled as I ruled.       I

  20    granted the injunction, to the detriment of the equity

  21    tranche.    And maybe the Fifth Circuit one day will tell me I

  22    was wrong.    You know, I really think it's a hard, hard, hard

  23    issue.

  24         But I'm just telling you, that's how I ruled on, I think,

  25    three occasions.




                                                                     013230
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45
                                        of 59 06/09/21 Page 50 of 191 PageID 16173
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             44


   1         Maybe the portfolio management agreements are worded

   2    differently here.      You know, maybe -- maybe it's a different

   3    issue.   But I will say I read your motion yesterday with

   4    frustration.     I'm like, haven't I ruled on this like three

   5    times in the Acis case?       And then, you know, maybe I haven't.

   6    Again, maybe, maybe the portfolio management agreements in

   7    this case would convince me differently.          But were you aware

   8    of how I ruled in Acis?

   9               MR. WRIGHT:     Your Honor, I'm aware of the Acis case,

  10    but no, I wasn't aware that this particular issue was

  11    addressed in such depth.

  12               THE COURT:     Okay.

  13               MR. WRIGHT:     (muffled)    I will, of course, go take a

  14    look at all those hearings.        I anticipate that I'm going to

  15    try to draw some distinctions between my situation and the

  16    situations there, but I certainly will be prepared to address

  17    that next week.

  18         I think the thing that I would say just very broadly is

  19    that we are not -- I think our request is very limited in what

  20    we're asking for.      All we are asking for is that there is a

  21    temporary pause on the Debtor exercising its right as

  22    portfolio manager to direct sales that we don't agree with for

  23    a ten-day period.      And we would then use that period of time

  24    to explore, either consensually or through rights that we

  25    (inaudible).     And then in the process of looking at this, Your




                                                                     013231
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46
                                        of 59 06/09/21 Page 51 of 191 PageID 16174
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             45


   1    Honor, under the documents effecting a transfer of portfolio

   2    management, you know, these documents, they're based on the

   3    rights of the preference holders.

   4         You know, my client's concern is really about the, you

   5    know, the investment time window of claim today versus the

   6    funds, the relevant -- again, Mr. Macur (phonetic) -- my

   7    clients include two advisors that are, you know, that are

   8    ultimately I think controlled by a vehicle that Mr. Dondero

   9    controls, but also I have a few clients that are funds that

  10    are required by SEC rules, as I understand it, to have a

  11    majority independent board.        So I dispute that they're a

  12    Dondero-controlled entity, but I understand that that's

  13    testimony (inaudible).       But I -- that's -- that's not right.

  14         And so the funds, --

  15               THE COURT:     Who are the board members?

  16               MR. WRIGHT:     I can have that for you next week, Your

  17    Honor.

  18               THE COURT:     Okay.

  19               MR. WRIGHT:     I don't have it in front of me.        But

  20    they're required by SEC rules to have a majority independent

  21    board.   And so we -- the funds that are an advisor of my

  22    clients, they have a much longer-term investment horizon.               So,

  23    you know, in my mind, I probably overly-simplistically

  24    analogize it to the difference between saving money for a

  25    house you intend to buy in a year and how you might invest




                                                                     013232
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47
                                        of 59 06/09/21 Page 52 of 191 PageID 16175
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             46


   1    that versus saving money for retirement that you might do in

   2    20 years.    And I think any investment advisor will tell you

   3    you're going to -- you're going to do that differently,

   4    because with a long horizon you can accept (inaudible) and

   5    bucket changes and stuff like that.         When they go out a long

   6    time, you know, it'll be okay.        And on a short horizon, you

   7    know, you need to sort of make sure you're holding onto what

   8    you have and just approach it differently.

   9           Highland, under its plan, is intending to liquidate at the

  10    end of 2022, which that's -- that's fine.          That's what they're

  11    intending to do.     But that's a very different investment time

  12    horizon than my clients, and so we -- you know, and they're --

  13    they're proceeding to run, you know, their liquidations that

  14    way.    I don't think that there's anything wrong with that.

  15    You know, that's their discretion.         But we think that we'd be

  16    better served with a portfolio manager that is taking a long-

  17    term time horizon, which once was Highland but now not, given

  18    the bankruptcy case.      And so, you know, we'd like to ask that

  19    -- and we're just -- we're really not -- we're not asking for

  20    a TRO.    I think Mr. Morris (inaudible) a TRO.         I understand

  21    that's their position.       But I dispute it.

  22           Highland is in bankruptcy, and so it's subject to the, you

  23    know, it's subject to the bankruptcy system and subject to the

  24    control of the Court.      What we are asking would be for the

  25    Court to use its power under 363 and 1107 and 105 to tell




                                                                     013233
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48
                                        of 59 06/09/21 Page 53 of 191 PageID 16176
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             47


   1    Highland rough -- for 30 -- within 30 days to figure out if

   2    they can replace you under the documents or if there can be a

   3    deal, as Mr. -- Mr. Bain mentions, there will be discussion of

   4    a (inaudible) to reach a consensual resolution in which the

   5    portfolio manager would change that would have to involve the

   6    CLOs and probably my clients and also the Debtor, probably, to

   7    see if we can get there.       And, you know, if we can't, we

   8    can't.   That's really the limited nature of what we're asking

   9    for now.    It may be different than what you were describing in

  10    the Acis case.     But again, I will go and read those cases and

  11    I will be prepared to address that more fully next week.

  12               MR. POMERANTZ:     I mean, Your Honor, this is Jeff

  13    Pomerantz, if I may briefly respond.

  14               THE COURT:     Go ahead.

  15               MR. POMERANTZ:     I think there's a fundamental problem

  16    with the argument that Mr. Wright just made.           First of all,

  17    there are other investors and other people with interests in

  18    those CLOs.    It's not Mr. Wright's clients only.

  19         And also, the premise that the decisions that are being

  20    made in terms of liquidating those assets have to do with the

  21    Debtor's timeline on liquidation, just, you'll hear from Mr.

  22    Seery next week, is fundamentally incorrect.           Mr. Seery is

  23    making decisions on behalf of Highland that he believes are

  24    within his fiduciary duty to the funds to maximize value.

  25         So the whole premise of the argument that this is between




                                                                     013234
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49
                                        of 59 06/09/21 Page 54 of 191 PageID 16177
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             48


   1    a long-term horizon and a short-term horizon is just

   2    incorrect.    And there are other people that Mr. Seery has to

   3    worry about.     He has a duty to the CLO, and just because one

   4    set of investors wanted to do certain things, they don't have

   5    that right.    It's -- it's -- it wasn't lost on us that, in Mr.

   6    Wright's motion, he did not point to any language in any

   7    agreements that in any way give him that right.

   8         So while we appreciate that these CLOs have to be

   9    addressed, and we have engaged in discussions with Mr.

  10    Wright's client and Mr. Bain's client to try to have a soft

  11    landing, they have not occurred yet.         And in the interim, the

  12    Debtor has to do what it is obligated to do and act in a

  13    fiduciary manner and act consistent with the agreements.

  14    That's why we objected and we will be objecting to any

  15    moratorium on any of those efforts.

  16               THE COURT:     Okay.   All right.    So, Mr. Wright, I am

  17    also going to direct that you have a client witness to testify

  18    about these things.      And I do want to understand, you know,

  19    who you're taking instructions from and who is on the board on

  20    these entities.

  21         You know, we had a hearing before I think you were

  22    involved where the Committee was seeking discovery of

  23    documents, and a lot of the what I'm going to call Highland

  24    affiliates -- and I know people sometimes cringe when I use

  25    that word affiliates; you know, it may or may not meet the




                                                                     013235
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50
                                        of 59 06/09/21 Page 55 of 191 PageID 16178
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             49


   1    Bankruptcy Code 101 definition of affiliate.           But entities in

   2    the Highland umbrella, many of them resisted production of

   3    documents from the Committee.        And I got concerned at that

   4    point in time of who is instructing the lawyers, because I

   5    felt like, in many instances -- not all, but in several

   6    instances -- you know, I was concerned it's in the estate's

   7    best interest to get these documents.         You know, the Committee

   8    was the one seeking the documents, but we've got entities in

   9    the Highland umbrella resisting.         And so it felt like there

  10    was a conflict.     And if the same human beings were employees

  11    of the Debtor, and --

  12          Anyway, I think we got through a lot of that, but I

  13    remember, in connection with all of that, looking at the list

  14    of Highland entities who filed proofs of claim in the

  15    bankruptcy case.     And I remember asking, in some cases, like,

  16    who filed the proof of claim, and I was told that Mr.

  17    Dondero's counsel prepared a lot of these proofs of claim of

  18    the different entities.       And at least signatories, I saw that

  19    Frank Waterhouse has signed the proofs of claim at least for

  20    NexPoint Advisors, NexPoint Capital, Inc., NexPoint Strategic

  21    Opportunities Fund.

  22          Anyway, we had a discussion about my concerns about

  23    conflicts back around that time, but here's what I'm getting

  24    at.   I'm worried all over again about do we have any human

  25    beings involved calling the shots for your client, Mr. Wright,




                                                                     013236
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51
                                        of 59 06/09/21 Page 56 of 191 PageID 16179
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                              50


   1    that have fiduciary duties to the Debtor, and maybe this is

   2    getting in conflict with that.         I just don't know.     I just

   3    don't know.    But it's concerning to the Court.         So, what would

   4    help is if we have a human being testify for your clients so

   5    we can clear the air on that one.         Okay?

   6         So, next Wednesday, December 16th, at 1:30, we'll have a

   7    hearing on the Dondero motion and on these NexPoint motions of

   8    your client, Mr. Wright.       And we're going to have a witness

   9    for Mr. Wright's client and we're going to have a witness --

  10    and we're going to have Dondero being a witness.            And Mr.

  11    Morris is going to upload your TRO, and we're going to have a

  12    follow-up hearing on January 4th on the preliminary injunction

  13    request.

  14         All right.     So, anything else?

  15               MR. MORRIS:     Yes, Your Honor.       It's John Morris for

  16    the Debtor.    I've got Mr. Seery on the phone, the Debtor's CEO

  17    --

  18               THE COURT:     Okay.

  19               MR. MORRIS:     -- and CRO.    And if it pleases the

  20    Court, he would just like to spend a moment giving the Court

  21    an update as to where he is in the process.

  22               THE COURT:     Thank you.    He may.

  23               MR. MORRIS:     Is that okay?

  24               THE COURT:     Uh-huh.

  25               MR. MORRIS:     Okay.




                                                                     013237
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52
                                        of 59 06/09/21 Page 57 of 191 PageID 16180
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             51


   1               MR. SEERY:     Thank you, Your Honor.      Can you hear me?

   2               THE COURT:     Yes.

   3               MR. SEERY:     I appreciate the Court's time.        I think

   4    with the overlapping motions it would be useful just to tick

   5    through very quickly, not to take too much of your time, where

   6    we are and why some of these things have come before you in

   7    the last couple days.

   8         First, as you're aware, we have a plan out for a vote.               We

   9    believe we're going to get confirmed.          We believe we'll get

  10    the votes.    We're still waiting on the votes.         And we're still

  11    working on claims.      So, as we speak, including even this

  12    morning, trying to resolve certain of the other open claims.

  13         The Debtor is still managing its assets.          And what that

  14    means is we're addressing financing with underlying assets

  15    that are in portfolio companies.         We are addressing our own

  16    debtor-owned assets, some of which we are selling in the

  17    ordinary course.     So, for example, securities.        Where we have

  18    securities in an account, we have been selling those where we

  19    think the market opportunity was ripe.

  20         Up until mid-March, Mr. Dondero controlled those accounts.

  21    He was the portfolio manager.        We took them away after they

  22    lost considerable amounts of money, about ninety million

  23    bucks.   Real money.     So we took over control of those accounts

  24    since then, and we've been managing to sell them down to

  25    create cash where we think the market opportunity is correct.




                                                                     013238
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53
                                        of 59 06/09/21 Page 58 of 191 PageID 16181
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             52


   1         With respect to subsidiaries, we don't have any plans to

   2    sell any PV assets now.       These are companies that are part-

   3    owned, either directly or indirectly, through subsidiaries,

   4    with a number of other (inaudible) who are interest holders.

   5         SSP, for example, there's been a lot of noise this

   6    morning, no real facts.       I will tell you that we did sell SSP.

   7    We did it in conjunction, as Mr. Clemente indicated, with the

   8    Committee.    We looked at number of bids.        That entity was a

   9    private-equity-owned asset.        We believe that it was sold

  10    appropriately.     It wasn't selling an asset of the estate.          It

  11    was actually a thrice-removed asset, also with other interest

  12    holders, including mostly completely independent, including

  13    SIBC -- SBIC owners who wanted to choose off that asset as

  14    well.   We believe we got a very good price and executed that

  15    well.   Happy to litigate and defend that at any time.

  16         The CLOs, we're the manager of the CLOs.          What we're

  17    trying to do in our plan is assign CLOs back to NexPoint

  18    Advisors.    The reason for that is, while they do generate

  19    income, we didn't believe that the income was enough to

  20    justify us maintaining them.        They would not be assets that we

  21    would continue to hold through the case.          Or through the

  22    liquidation.     Unclear whether NexPoint wants those assets now

  23    back or not.     We have been working, as Mr. Bain indicated,

  24    closely with the Issuers and the Issuers' counsel, because

  25    there's very particular, specific ways to deal with those




                                                                     013239
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54
                                        of 59 06/09/21 Page 59 of 191 PageID 16182
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             53


   1    assets under the documents that protect the various investors.

   2    As Mr. Morris pointed out, entities related, controlled by,

   3    managed by Mr. Dondero are not the only investors in these

   4    CLOs.   Our duty is to the CLOs.       We believe that we are

   5    adhering to that duty.       We are happy to at some day litigate

   6    that.

   7         With respect to asset sales, the Debtor has a team that

   8    manages these assets.      The team came to me to sell certain

   9    assets.    Mr. Dondero, NexPoint Advisors, they don't monitor

  10    these assets.     They don't know anything about them.         The

  11    assets we're talking about are loans, though the Debtor hasn't

  12    sold any of those, or securities that trade, equity securities

  13    that trade in the liquid markets.         These are securities, you

  14    can go on the screen, you can go on Yahoo Finance and see how

  15    they trade.

  16         Our team came to us and suggested that we sell some.             I

  17    sat down with the analyst and the analyst suggested we sell.

  18    The manager of the day-to-day operations of CLOs suggested we

  19    sell.   We set the sell notice within the context of the

  20    market.    This wasn't a dumping.      We thought that the market

  21    would support what we were doing, and it did.

  22         Another asset that we were going to sell is an asset we

  23    don't have an analyst on.       Haven't had one for years,

  24    apparently.    It's not very much money.        Mr. Dondero's related

  25    entities don't hold very much of the interests in the CLOs




                                                                     013240
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55
                                        of 59 06/09/21 Page 60 of 191 PageID 16183
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                               54


   1    that have that.     They have debt which is owned by third

   2    parties.    It's a good trade, in our opinion.         Our analysis was

   3    it made sense to sell it within the context of the market.

   4    The Equity has no decision as to whether we do that.            We're

   5    the manager.

   6         Mr. Wright's example and his offer is, frankly, silly.                 If

   7    those public funds want to indemnify the Debtor and CLOs for

   8    any potential losses, that would be great, we can do that, we

   9    can talk about that, how to arrange that.

  10         As to the pot plan, nobody has worked harder on the pot

  11    plan -- and I include Mr. Dondero -- than I have.            Nobody.        I

  12    didn't do it because I was trying to help Mr. Dondero.             I

  13    thought it would be in the best interest of the estate, which

  14    means the creditors, the employees, and the investors whose

  15    funds we manage, to try to get a consensual deal done.             So

  16    far, we've been unable to do that.         In my declaration, there's

  17    a footnote.    Not only did I help work on the idea, I actually

  18    drafted the term sheet.       (inaudible) to do it, I presented it

  19    to the Creditors' Committee.        Not that I wanted to do it.         I

  20    thought they should do it.       I did it.     No one has worked

  21    harder for that.

  22         The employees, unbelievably frustrated to hear that.               Mr.

  23    Dondero put this company into bankruptcy.          Our management of

  24    this estate has required that we fight with a lot of folks

  25    about keeping the team together.         Again, we did it, not so




                                                                     013241
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56
                                        of 59 06/09/21 Page 61 of 191 PageID 16184
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             55


   1    much for the individual team members, but we thought that

   2    would be the best way to enhance value for the estate and it

   3    would encourage an alternative plan that could be value-

   4    maximizing.

   5         The employees have deferred compensation.           That was all

   6    set up by Mr. Dondero.       The money that was taken out and used

   7    in this -- by this company for other things rather than paying

   8    employees cash on a regular basis was used by Mr. Dondero well

   9    before I ever came into this case.         If there are repercussions

  10    to employees because we are liquidating this entity or

  11    monetizing these assets, and because we have to do it through

  12    this vehicle, Mr. Dondero can stay in the mirror and not

  13    abort.    It's very insulting and frustrating to hear that from

  14    counsel, who doesn't understand a thing about what we've done

  15    to try to keep the business together.

  16         The CLO part of the business, we'd like to assign.            We

  17    would like to assign as many of the employees over to help

  18    manage the business and have those go to Mr. Dondero's

  19    entities.    And that's fine with us.       You know, that is a

  20    concrete benefit to him, because it's also beneficial to the

  21    estate.    We're not in the anger business.        We are independent.

  22    The only thing that makes us angry is that when somebody just

  23    makes up noise, not facts, just statements that have no basis

  24    in reality of what's happened in this case, when we're trying

  25    to hold it together and come to a conclusion.




                                                                     013242
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57
                                        of 59 06/09/21 Page 62 of 191 PageID 16185
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             56


   1           Sorry if I sound frustrated, Your Honor, because I really

   2    am, and I thought you should see that going forward before we

   3    go into next week.       If the NexPoint entities want the CLOs,

   4    let's just work on that transfer.         We have Mr. Bain and his

   5    clients.    They are very good.      They are CLO specialists.       His

   6    co-counsel at Schulte is renowned in this space.            We will work

   7    through it and make sure it works for the Issuers, make sure

   8    it works for NexPoint, and of course make sure it works for

   9    the estate.

  10           Thank you, Your Honor.

  11                THE COURT:    All right.    Mr. Seery, I really

  12    appreciate these comments.        They've been very helpful to my

  13    thinking.    In fact, I want to make sure it's under oath in

  14    case I ever want to take judicial notice of anything you've

  15    said just now.      Do you solemnly swear or affirm that the

  16    statements you made were true and correct today, so help you

  17    God?

  18                MR. SEERY:    I do, Your Honor.

  19                THE COURT:    All right.

  20                MR. SEERY:    And just to be clear, if I ever make a

  21    statement to the Court, I consider it under oath.

  22                THE COURT:    Okay.   Thank you.    I appreciate that.

  23           All right.   So, again, I feel like that was so very

  24    helpful.    And, you know, this is a precise example of why I am

  25    directing, if Mr. Dondero is going to urge a position with the




                                                                     013243
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58
                                        of 59 06/09/21 Page 63 of 191 PageID 16186
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                              57


   1    Court next Wednesday, he needs to testify.          And if NexPoint,

   2    through whoever their decision-maker is, is wanting to urge a

   3    position to the Court, they need a human being to testify.

   4    And I'll hear Seery and I'll hear Dondero and I'll hear

   5    whoever that person is, and that's what's going to matter, you

   6    know, most to me.      Yeah, we have some legal issues, certainly,

   7    but I like to hear business people explain things, no offense

   8    to the lawyers.     But it's always very helpful to hear the

   9    business people in addition to the lawyers.           All right.    So,

  10    Mr. Morris, you're going to upload that TRO for me.

  11               MR. MORRIS:     Yes, Your Honor.

  12               THE COURT:     Mr. Wright, you can upload your order

  13    setting your motion for hearing next Wednesday at 1:30.             And I

  14    think we have our game plan for now.         Anything else?     All

  15    right.   We're adjourned.

  16               THE CLERK:     All rise.

  17         (Proceedings concluded at 11:33 a.m.)

  18                                     --oOo--

  19

  20                                   CERTIFICATE

  21         I certify that the foregoing is a correct transcript to
        the best of my ability from the electronic sound recording of
  22    the proceedings in the above-entitled matter.
  23      /s/ Kathy Rehling                                      12/11/2020

  24    ______________________________________                ________________
        Kathy Rehling, CETD-444                                   Date
  25    Certified Electronic Court Transcriber




                                                                     013244
Case 19-34054-sgj11 Doc 1822-146 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59
                                        of 59 06/09/21 Page 64 of 191 PageID 16187
Case 3:21-cv-00538-N Document 26-50 Filed
                                                                             58

                                          INDEX
   1
        PROCEEDINGS                                                               3
   2
        WITNESSES
   3
        -none-
   4

   5    EXHIBITS

   6    Debtor's Exhibits                                            Received 14

   7    RULINGS                                                      21/36/39/48

   8    END OF PROCEEDINGS                                                        57

   9    INDEX                                                                     58

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                                     013245
Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-50 Filed13 06/09/21 Page 65 of 191 PageID 16188



                          EXHIBIT VVVVVV




                                                                     013246
      Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
      Case 3:21-cv-00538-N Document 26-50 Filed13 06/09/21 Page 66 ofClaim
                                                                       191#184 Date Filed: 5/26/2020
                                                                             PageID 16189
 Fill in this information to identify the case:


 Debtor             Highland Capital Management, L.P.

 United States Bankruptcy Court for the:   Northern                      District of   Texas
                                                                                         (State)

 Case number       19-34054




Official Form 410
Proof of Claim                                                                                                                                                              /1
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies or any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:    Identify the Claim

1. Who is the current
   creditor?
                                  Isaac D. Leventon
                                 Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with the debtor


2. Has this claim been           ✔ No
   acquired from
   someone else?                        Yes.     From whom?

3. Where should                  Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
   notices and                                                                                                   different)
   payments to the               Isaac D. Leventon                                                               Isaac D. Leventon
   creditor be sent?                                                                                             409 Pleasant Valley Lane
                                 c/o David Neier, Winston Strawn LLP
                                 Name                                                                             Name
                                 200  Park Avenue                                                                Richardson, TX 75080
    Federal Rule of              New York, NY 10166
    Bankruptcy Procedure         Number          Street                                                          Number          Street
    (FRBP) 2002(g)
                                 City                                State                 ZIP Code              City                                State                 ZIP Code

                                 Contact phone       21229467005391                                              Contact phone

                                 Contact email       dneier@winston.com                                          Contact email       ILeventon@HighlandCapital.com


                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                 ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___


4. Does this claim               ✔ No
   amend one already
   filed?                               Yes.     Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                       MM    /   DD   /    YYYY

5. Do you know if                ✔ No
   anyone else has filed
   a proof of claim for                 Yes. Who made the earlier filing?
   this claim?




  Official Form 410                                                       Proof of Claim
                                                                                                                        ¨1¤}HV4%:  013247 'N«                             page 1
                                                                                                                            1934054200526000000000007
      Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
      Case 3:21-cv-00538-N Document 26-50 Filed13 06/09/21 Page 67 of 191 PageID 16190
Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         ✔ No
   you use to identify the
   debtor?                            Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ___ ___ ___ ___


7. How much is the claim?        $ not less than 1,342,379.68                 . Does this amount include interest or other charges?
                                                                                 ✔ No
                                                                                      Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                 Employment - see attached


9. Is all or part of the claim    ✔ No
   secured?
                                      Yes. The claim is secured by a lien on property.
                                             Nature or property:

                                                  Real estate: If the claim is secured by the debtor’s principle residence, file a Mortgage Proof of
                                                  Claim Attachment (Official Form 410-A) with this Proof of Claim.

                                                  Motor vehicle

                                                  Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)



                                             Value of property:                             $
                                             Amount of the claim that is secured:           $
                                             Amount of the claim that is unsecured:         $                     (The sum of the secured and unsecured
                                                                                                                  amount should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                                             Annual Interest Rate (when case was filed)                %
                                                  Fixed

                                                  Variable


10. Is this claim based on a      ✔ No
    lease?
                                      Yes. Amount necessary to cure any default as of the date of the petition.                   $

11. Is this claim subject to a
                                  ✔ No
    right of setoff?
                                      Yes. Identify the property:




 Official Form 410                                             Proof of Claim
                                                                                                        ¨1¤}HV4%:  013248 'N«                   page 2
                                                                                                            1934054200526000000000007
      Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
      Case 3:21-cv-00538-N Document 26-50 Filed13 06/09/21 Page 68 of 191 PageID 16191
12. Is all or part of the claim
                                             No
    entitled to priority under
    11 U.S.C. § 507(a)?                                                                                                                              Amount entitled to priority
                                      ✔ Yes. Check all that apply:
    A claim may be partly                             Domestic support obligations (including alimony and child support) under
    priority and partly                               11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,                                                                                                                        $
    in some categories, the                           Up to $,* of deposits toward purchase, lease, or rental of property
    law limits the amount                             or services for personal, family, or household use. 11 U.S.C. § 507(a)(7).                     $
    entitled to priority.
                                             ✔ Wages, salaries, or commissions (up to $,*) earned withLQ
                                                      days before the bankruptcy petition is filed or the debtor’s business ends,                    $ 13,650.00
                                                      whichever is earlier. 11 U.S.C. § 507(a)(4).

                                                      Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                          $
                                                      Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                              $
                                                      Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                              $

                                             * Amounts are subject to adjustment on 4/01/ and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the claim       ✔ No
    pursuant to 11 U.S.C.
    § 503(b)(9)?                             Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20
                                             days before the date of commencement of the above case, in which the goods have been sold to the Debtor in
                                             the ordinary course of such Debtor’s business. Attach documentation supporting such claim.

                                             $


Part 3:    Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 ✔       I am the creditor.
FRBP 9011(b).
                                          I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
specifying what a signature
is.
                                  I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
A person who files a              the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fraudulent claim could be
                                  I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
fined up to $500,000,
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
                                  Executed on date             05/26/2020
3571.                                                               MM / DD / YYYY




                                   /s/Isaac D. Leventon
                                          Signature

                                  Print the name of the person who is completing and signing this claim:
                                  Name                       Isaac D. Leventon
                                                             First name                             Middle name                            Last name

                                  Title

                                  Company
                                                             Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address
                                                             Number              Street


                                                             City                                                                  State             ZIP Code

                                  Contact phone                                                                                    Email




 Official Form 410                                                        Proof of Claim
                                                                                                                          ¨1¤}HV4%:  013249 'N«                     page 3
                                                                                                                              1934054200526000000000007
      Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
      Case 3:21-cv-00538-N KCC   ePOC26-50
                            Document    Electronic  Claim Filing
                                               13 06/09/21
                                              Filed          PageSummary
                                                                  69 of 191 PageID 16192
                                 For phone assistance: Domestic (877) 573-3984 | International (310) 751-1829
       Debtor:
               +LJKODQG&DSLWDO0DQDJHPHQW/3
       District:
               1RUWKHUQ'LVWULFWRI7H[DV'DOODV'LYLVLRQ
       Creditor:                                                     Has Supporting Documentation:
               ,VDDF'/HYHQWRQ                                            <HVVXSSRUWLQJGRFXPHQWDWLRQVXFFHVVIXOO\XSORDGHG
               FR'DYLG1HLHU:LQVWRQ6WUDZQ//3                   Related Document Statement:
               3DUN$YHQXH
                                                                     Has Related Claim:
              1HZ<RUN1<                                           1R
                                                                     Related Claim Filed By:
              Phone:
                                                       Filing Party:
              Phone 2:                                                       &UHGLWRU
              Fax:
              
              Email:
              GQHLHU#ZLQVWRQFRP
       Disbursement/Notice Parties:
              ,VDDF'/HYHQWRQ

              3OHDVDQW9DOOH\/DQH

              5LFKDUGVRQ7;

              Phone:

              Phone 2:

              Fax:

              E-mail:
              ,/HYHQWRQ#+LJKODQG&DSLWDOFRP
              DISBURSEMENT ADDRESS

       Other Names Used with Debtor:                                 Amends Claim:
                                                                             1R
                                                                     Acquired Claim:
                                                                             1R
       Basis of Claim:                                               Last 4 Digits:        Uniform Claim Identifier:
              (PSOR\PHQWVHHDWWDFKHG                                      1R
       Total Amount of Claim:                                        Includes Interest or Charges:
              QRWOHVVWKDQ                                     1R
       Has Priority Claim:                                           Priority Under:
              <HV                                                            86&i D  

       Has Secured Claim:                                              Nature of Secured Amount:
              1R                                                       Value of Property:
       Amount of 503(b)(9):                                            Annual Interest Rate:
              1R
                                                                       Arrearage Amount:
       Based on Lease:
              1R                                                       Basis for Perfection:
       Subject to Right of Setoff:                                     Amount Unsecured:
              1R
       Submitted By:
              ,VDDF'/HYHQWRQRQ0D\DP(DVWHUQ7LPH
       Title:

       Company:




VN: 8CD6364E73B440ECA92F67FF4082FF58                                                                             013250
         Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
         Case 3:21-cv-00538-N Document 26-50 Filed13 06/09/21 Page 70 of 191 PageID 16193
  Fill in this information to identify the case:

  Debtor 1              Highland Capital Management, L.P.
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________
                                          Northern District of of
                                                      District    __________
                                                               Texas

  Case number            19-34054-SGJ-11
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                      

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      Isaac  D. Leventon
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been                ✔
                                         No
   acquired from
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      David Neier, Winston & Strawn LLP
                                      _____________________________________________________                       Isaac D. Leventon
                                                                                                                  _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     200 Park Avenue, 40th Floor
                                      ______________________________________________________                      409 Pleasant Valley Lane
                                                                                                                  ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      New York                   NY           10166
                                      ______________________________________________________                       Richardson                TX           75080
                                                                                                                  ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   212-294-5318
                                                       ________________________                                   Contact phone   972-628-4100
                                                                                                                                   ________________________

                                      Contact email   dneier@winston.com
                                                       ________________________                                   Contact email   idleventon@gmail.com
                                                                                                                                   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend              ✔
                                         No
   one already filed?
                                         Yes. Claim number on court claims registry (if known) ________                                 Filed on   ________________________
                                                                                                                                                    MM / DD       / YYYY



5. Do you know if anyone              ✔
                                         No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




  Official Form 410                                                             Proof of Claim
                                                                                                                                              013251        page 1
       Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
       Case 3:21-cv-00538-N Document 26-50 Filed13 06/09/21 Page 71 of 191 PageID 16194

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ✔ No
                                 
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?                          1,342,379.68 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                             ✔ No
                                                                             
      127/(667+$17+($%29($028176(($77$&+('
                                                                              Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Employment (see attached)
                                 ______________________________________________________________________________



9. Is all or part of the claim   ✔ No
                                           ([FHSWIRUVHWRIIUHLPEXUVHPHQW6HHDWWDFKHG
   secured?                       Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:              6(($77$&+('
                                                                          _____________________________________________________________



                                           Basis for perfection:
                                                                             6(($77$&+('
                                                                          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:          $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________



                                           Annual Interest Rate (when case was filed)_______%
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




 Official Form 410                                                   Proof of Claim                                               013252    page 2
        Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
        Case 3:21-cv-00538-N Document 26-50 Filed13 06/09/21 Page 72 of 191 PageID 16195

12. Is all or part of the claim     No
    entitled to priority under
                                   ✔ Yes. Check one:
                                                                                                                                                  Amount entitled to priority
    11 U.S.C. § 507(a)?
   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                          ✔ Wages, salaries, or commissions (up to $1,*) earned within 180 days before the
                                          
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                              13,650.00
                                                                                                                                                  $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/ and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                ✔
                                         I am the creditor.
 FRBP 9011(b).                    I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                                   05/26/2020
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                  ________________________________________________________________________
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Isaac D. Leventon
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  _______________________________________________________________________________________________

                                  Company                _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                409 Pleasant Valley Lane
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         Richardson                                      TX           75080
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          972-628-4100
                                                         _____________________________                              Email   idleventon@gmail.com
                                                                                                                                  ____________________________________




 Official Form 410                                                           Proof of Claim                                                  013253        page 3
Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-50 Filed13 06/09/21 Page 73 of 191 PageID 16196



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                                   §
                                                               §   Chapter 11
      HIGHLAND CAPITAL MANAGEMENT,                             §
      L.P.,1                                                   §   Case No. 19-34054-SGJ-11
                                                               §
                Debtor.                                        §

                                  ATTACHMENT TO PROOF OF CLAIM

               1.    Isaac Leventon (“Claimant”) submits this attachment to his proof of claim (the

  “Claim”) against Debtor Highland Capital Management, L.P. (“Highland” or the “Debtor”) in the

  above-captioned Chapter 11 case (the “Case”).

               2.    On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

  relief under title 11 of the United States Code (the “Bankruptcy Code”) in the United States

  Bankruptcy Court for the District of Delaware, commencing the Case, which was subsequently

  transferred to the United States Bankruptcy Court for the Northern District of Texas (the

  “Bankruptcy Court”). On April 3, 2020, the Bankruptcy Court entered an order establishing May

  26, 2020 at 5:00 p.m. (prevailing Central Time) as the deadline for the Debtor’s employees to file

  claims against the Debtor that arose before the Petition Date. See ECF No. 560.

  Compensation.

               3.    Claimant is an employee of the Debtor. Claimant is owed compensation for his

  services, including, without limitation, (i) all salaries and wages; benefits; (ii) bonuses (including

  performance bonuses, retention bonuses, and similar awards), (iii) vacation and paid time off, and

  (iv) retirement contributions, pensions and deferred compensation. The amount of the Claim for



  1
    The Debtor’s last four digits of its taxpayer identification code are (6725). The headquarters and service address for
  the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


                                                            -1-
                                                                                                        013254
Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 13 06/09/21 Page 74 of 191 PageID 16197
Case 3:21-cv-00538-N Document 26-50 Filed



 such compensation includes both liquidated and unliquidated amounts. Furthermore, such claims

 may be in the form of stock, including stock of entities other than the Debtor, or the cash equivalent

 thereof to be paid or caused to be paid by the Debtor to Claimant, including dividends that continue

 to accrue on such stock.       Documents supporting this Claim contain personal confidential

 information of Claimant and, as more fully set forth below, shall be provided by counsel to

 Claimant under separate cover to counsel for the Debtor upon written request therefor.

        4.      In addition to the foregoing, Claimant is entitled to reimbursement for travel and

 other business related expenses incurred in connection with performing any services to which the

 Claimant is entitled. Claimant has previously provided or will provide to the Debtor details with

 respect to the amount of reimbursement that is owed.

 Indemnification.

        5.      Claimant is an employee of the Debtor. Claimant is entitled to indemnification,

 including, without limitation, for all acts performed or omitted to be performed on behalf of or in

 connection with the Debtor’s business. As part of the Claim for indemnification, Claimant is

 entitled to, among other things, contribution, reimbursement, advancement, or other payments,

 including for damages, costs, and expenses, related thereto. The Claim for indemnification

 includes both liquidated and unliquidated amounts, including, without limitation, attorneys’ fees

 and expenses that continue to accrue. Among other things, the Claim for indemnification includes,

 but is not limited to, indemnification for all claims, liabilities, damages, losses, fees, expenses, and

 costs related to the following matters (the “Indemnified Matters”):

                a. Acis Capital Management, L.P., Acis Capital Management, GP, LLC,
                   Reorganized Debtors v. James Dondero, Frank Waterhouse, Scott Ellington,
                   Hunter Covitz, Isaac Leventon, Jean Paul Sevilla, Thomas Surgent, Grant
                   Scott, Heather Bestwick, William Scott, and CLO Holdco, Ltd., Case No.
                   20-03060, pending in the Bankruptcy Court;




                                                   -2-
                                                                                          013255
Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 13 06/09/21 Page 75 of 191 PageID 16198
Case 3:21-cv-00538-N Document 26-50 Filed



                 b. Acis Capital Management, L.P., Acis Capital Management, GP, LLC v. Gary T.
                    Cruciani, Jamie R. Welton, Paul B. Lackey, Jean Paul Sevilla, Isaac D. Leventon,
                    Thomas J. Surgent, Scott B. Ellington, McKool Smith, a professional corporation, and
                    Lackey Hershman, L.L.P., Case No. DC-20-05534 pending in the 14th District Court of
                    Dallas County, Texas; and

                 c. Patrick Daugherty v. James Dondero, Highland ERA Management, LLC et al., C.A.
                    No. 2019-0956 pending in the Court of Chancery of the State of Delaware.

        6.       The Claim Amount in Part 2, Question 7 of Form 410 attached hereto does not

 include any amount of alleged damages claimed in the Indemnified Matters. Claimant reserves

 the right to amend, supplement, or modify the Claim to include alleged damages amounts.

        7.       In addition to the foregoing, Claimant is entitled to the benefits of the Debtor’s

 directors’ and officers’ insurance programs and any other insurance policies that provide coverage

 for Claimant.

        8.       The Claim for indemnification is based on applicable law, the Debtor’s

 organizational documents, contracts, agreements, arrangements, and corporate employee policies,

 including, without limitation, that certain Fourth Amended and Restated Agreement of Limited

 Partnership of Highland Capital Management, L.P. dated as of December 14, 2015 (“LPA”) and

 to the Resolution of the Board of Directors of Strand Advisor, Inc. as General Partner of the Debtor,

 dated May 12, 2020 (“Resolution”). Pursuant to LPA §4.1(h) and the Resolution, Claimant is

 entitled to indemnification from the Debtor for all acts performed or omitted to be performed on

 behalf of or in connection with the Debtor’s business.

        9.       Documents supporting this Claim (i) are in the possession of the Debtor; (ii) are too

 voluminous attach hereto; and (iii) contain personal confidential information of the Claimant. The

 supporting documentation is available (subject to entry of appropriate confidentiality agreements

 and redaction of personal identification information to the extent necessary) upon written request

 to counsel for Claimant as set forth below.



                                                  -3-
                                                                                         013256
Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 13 06/09/21 Page 76 of 191 PageID 16199
Case 3:21-cv-00538-N Document 26-50 Filed



        10.     Claimant reserves the right to amend, supplement or modify the Claim at any time.

 The Claim include amounts that continue to accrue, including interest as permitted by contract or

 law.

        11.     Claimant reserves its rights to pursue claims (including but not limited to the claims

 described herein) against the Debtor based upon additional or alternative legal theories and

 reserves the right to file additional or other pleadings to assert any of the amounts set forth in this

 Claim or any amendments thereto, including, without limitation, any postpetition administrative

 expenses pursuant to the Bankruptcy Code, including sections 503 and 507 thereof, or other

 applicable non-bankruptcy law.

        12.     This Claim is filed to preserve any and all claims, rights, and entitlements, including

 contingent claims, that the Claimant may have against the Debtor, and nothing herein should be

 construed as an admission that any valid claims or causes of action exist against Claimant.

        13.     To the extent that the Debtor asserts claims against Claimant, Claimant reserves the

 right to assert that such claims are subject to rights of setoff and/or recoupment, whether or not

 arising under the transactions set forth in this Claim, which rights are treated as secured claims

 under the Bankruptcy Code, and state and federal laws of similar import as well as in equity.

        14.     Claimant does not waive any of its rights to claim specific assets or any other rights

 or rights of action that Claimant has or may have against the Debtor, and Claimant expressly

 reserves such rights. Claimant reserves all rights accruing to it against the Debtor, and the filing

 of this Claim is not intended to be, and shall not be construed as, an election of remedy or a waiver

 or limitation of any rights of any Claimant.

        15.     The filing of this Claim is not and shall not be deemed or construed as: (i) a waiver,

 release or limitation of Claimant’s rights against any person, entity, or property; (ii) a waiver,




                                                  -4-
                                                                                         013257
Case 19-34054-sgj11 Doc 1822-147 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 13 06/09/21 Page 77 of 191 PageID 16200
Case 3:21-cv-00538-N Document 26-50 Filed



 release or limitation of Claimant’s right to have any and all final orders in any and all non-core

 matters or proceedings entered only after de novo review by a United States District Court; (iii) a

 waiver of Claimant’s right to move to withdraw the reference with respect to the subject matter of

 this Claim, any objection thereto and/or other proceeding which may be commenced in this case

 against or otherwise involving Claimant; or (iv) a consent by Claimant to the final determination

 or adjudication of any claim or right pursuant to 28 U.S.C. § 157(c).

        16.     All matters concerning this Claim, including any request for supporting

 documentation or additional information regarding this Claim should be made in writing directed

 to the following counsel for Claimant:

                                       WINSTON & STRAWN LLP
                                       David Neier
                                       dneier@winston.com
                                       200 Park Avenue, 40th Floor
                                       New York, NY 10166-4193
                                       Telephone: (212) 294-6700
                                       Facsimile: (212) 294-4700




                                                -5-
                                                                                     013258
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-50 Filed14 06/09/21 Page 78 of 191 PageID 16201



                       EXHIBIT WWWWWW




                                                                     013259
      Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
      Case 3:21-cv-00538-N Document 26-50 Filed14 06/09/21 Page 79 ofClaim
                                                                       191#192 Date Filed: 7/16/2020
                                                                             PageID 16202
 Fill in this information to identify the case:


 Debtor             Highland Capital Management, L.P.

 United States Bankruptcy Court for the:   Northern                      District of   Texas
                                                                                         (State)

 Case number       19-34054




Official Form 410
Proof of Claim                                                                                                                                                         /1
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies or any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:    Identify the Claim

1. Who is the current
   creditor?
                                  Scott B. Ellington
                                 Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with the debtor


2. Has this claim been           ✔ No
   acquired from
   someone else?                        Yes.     From whom?

3. Where should                  Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
   notices and                                                                                                   different)
   payments to the               Scott B. Ellington                                                              Scott B. Ellington
   creditor be sent?                                                                                             2525 No. Pearl Street
                                 c/o David Neier, Winston Strawn LLP
                                 Name                                                                             Name
                                 200  Park Avenue                                                                #1202
    Federal Rule of              New York, NY 10166, United States                                               Dallas, TX 75201, United States
    Bankruptcy Procedure         Number          Street                                                          Number          Street
    (FRBP) 2002(g)
                                 City                                State                 ZIP Code              City                           State                 ZIP Code

                                 Contact phone       2122946700x5391                                             Contact phone       214-649-5475
                                 Contact email       dneier@winston.com                                          Contact email       SEllington@HighlandCapital.com


                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                 ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___


4. Does this claim                      No
   amend one already
   filed?                        ✔ Yes.          Claim number on court claims registry (if known) 187                                     Filed on 5/26/2020
                                                                                                                                                  MM    /   DD   /    YYYY

5. Do you know if                ✔ No
   anyone else has filed
   a proof of claim for                 Yes. Who made the earlier filing?
   this claim?




  Official Form 410                                                       Proof of Claim
                                                                                                                        ¨1¤}HV4'0  013260 !§«                        page 1
                                                                                                                            1934054200716000000000001
      Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
      Case 3:21-cv-00538-N Document 26-50 Filed14 06/09/21 Page 80 of 191 PageID 16203
Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         ✔ No
   you use to identify the
   debtor?                            Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ___ ___ ___ ___


7. How much is the claim?        $ not less than 7,604,375.00                 . Does this amount include interest or other charges?
                                                                                 ✔ No
                                                                                      Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                 Employment - see attached


9. Is all or part of the claim    ✔ No
   secured?
                                      Yes. The claim is secured by a lien on property.
                                             Nature or property:

                                                  Real estate: If the claim is secured by the debtor’s principle residence, file a Mortgage Proof of
                                                  Claim Attachment (Official Form 410-A) with this Proof of Claim.

                                                  Motor vehicle

                                                  Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)



                                             Value of property:                             $
                                             Amount of the claim that is secured:           $
                                             Amount of the claim that is unsecured:         $                     (The sum of the secured and unsecured
                                                                                                                  amount should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                                             Annual Interest Rate (when case was filed)                %
                                                  Fixed

                                                  Variable


10. Is this claim based on a      ✔ No
    lease?
                                      Yes. Amount necessary to cure any default as of the date of the petition.                   $

11. Is this claim subject to a
                                  ✔ No
    right of setoff?
                                      Yes. Identify the property:




 Official Form 410                                             Proof of Claim
                                                                                                        ¨1¤}HV4'0  013261 !§«                   page 2
                                                                                                            1934054200716000000000001
      Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
      Case 3:21-cv-00538-N Document 26-50 Filed14 06/09/21 Page 81 of 191 PageID 16204
12. Is all or part of the claim
                                             No
    entitled to priority under
    11 U.S.C. § 507(a)?                                                                                                                              Amount entitled to priority
                                      ✔ Yes. Check all that apply:
    A claim may be partly                             Domestic support obligations (including alimony and child support) under
    priority and partly                               11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,                                                                                                                        $
    in some categories, the                           Up to $,* of deposits toward purchase, lease, or rental of property
    law limits the amount                             or services for personal, family, or household use. 11 U.S.C. § 507(a)(7).                     $
    entitled to priority.
                                             ✔ Wages, salaries, or commissions (up to $,*) earned withLQ
                                                      days before the bankruptcy petition is filed or the debtor’s business ends,                    $ 13,650.00
                                                      whichever is earlier. 11 U.S.C. § 507(a)(4).

                                                      Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                          $
                                                      Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                              $
                                                      Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                              $

                                             * Amounts are subject to adjustment on 4/01/ and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the claim       ✔ No
    pursuant to 11 U.S.C.
    § 503(b)(9)?                             Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20
                                             days before the date of commencement of the above case, in which the goods have been sold to the Debtor in
                                             the ordinary course of such Debtor’s business. Attach documentation supporting such claim.

                                             $


Part 3:    Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 ✔       I am the creditor.
FRBP 9011(b).
                                          I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
specifying what a signature
is.
                                  I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
A person who files a              the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fraudulent claim could be
                                  I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
fined up to $500,000,
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
                                  Executed on date             07/16/2020
3571.                                                               MM / DD / YYYY




                                   /s/Scott B. Ellington
                                          Signature

                                  Print the name of the person who is completing and signing this claim:
                                  Name                       Scott B. Ellington
                                                             First name                             Middle name                            Last name

                                  Title

                                  Company
                                                             Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address
                                                             Number              Street


                                                             City                                                                  State             ZIP Code

                                  Contact phone                                                                                    Email




 Official Form 410                                                        Proof of Claim
                                                                                                                          ¨1¤}HV4'0  013262 !§«                     page 3
                                                                                                                              1934054200716000000000001
      Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
      Case 3:21-cv-00538-N KCC   ePOC26-50
                            Document    Electronic  Claim Filing
                                               14 06/09/21
                                              Filed          PageSummary
                                                                  82 of 191 PageID 16205
                                  For phone assistance: Domestic (877) 573-3984 | International (310) 751-1829
       Debtor:
               +LJKODQG&DSLWDO0DQDJHPHQW/3
       District:
               1RUWKHUQ'LVWULFWRI7H[DV'DOODV'LYLVLRQ
       Creditor:                                                            Has Supporting Documentation:
               6FRWW%(OOLQJWRQ                                                  <HVVXSSRUWLQJGRFXPHQWDWLRQVXFFHVVIXOO\XSORDGHG
               FR'DYLG1HLHU:LQVWRQ6WUDZQ//3                          Related Document Statement:
               3DUN$YHQXH
                                                                            Has Related Claim:
              1HZ<RUN1<                                                  1R
              8QLWHG6WDWHV                                                 Related Claim Filed By:
              Phone:
                                                                            Filing Party:
              [
                                                                                    &UHGLWRU
              Phone 2:

              Fax:
              
              Email:
              GQHLHU#ZLQVWRQFRP
       Disbursement/Notice Parties:
              6FRWW%(OOLQJWRQ

              1R3HDUO6WUHHW
              

              'DOODV7;
              8QLWHG6WDWHV
              Phone:
              
              Phone 2:

              Fax:
              QD
              E-mail:
              6(OOLQJWRQ#+LJKODQG&DSLWDOFRP
              DISBURSEMENT ADDRESS

       Other Names Used with Debtor:                                        Amends Claim:
                                                                                    <HV
                                                                            Acquired Claim:
                                                                                    1R
       Basis of Claim:                                                      Last 4 Digits:         Uniform Claim Identifier:
              (PSOR\PHQWVHHDWWDFKHG                                             1R
       Total Amount of Claim:                                               Includes Interest or Charges:
              QRWOHVVWKDQ                                            1R
       Has Priority Claim:                                                  Priority Under:
              <HV                                                                   86&i D  

       Has Secured Claim:                                                   Nature of Secured Amount:
              1R                                                            Value of Property:
       Amount of 503(b)(9):                                                 Annual Interest Rate:
              1R
                                                                            Arrearage Amount:
       Based on Lease:
              1R                                                            Basis for Perfection:
       Subject to Right of Setoff:                                          Amount Unsecured:
              1R
       Submitted By:
              6FRWW%(OOLQJWRQRQ-XODP(DVWHUQ7LPH
       Title:

       Company:




VN: B255C54F0F6A0DC0DFDCEBAE70DABC65                                                                                     013263
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-50 Filed14 06/09/21 Page 83 of 191 PageID 16206




                                                                     013264
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-50 Filed14 06/09/21 Page 84 of 191 PageID 16207




                                                                     013265
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-50 Filed14 06/09/21 Page 85 of 191 PageID 16208




                                                                     013266
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-50 Filed14 06/09/21 Page 86 of 191 PageID 16209



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                                   §
                                                               §   Chapter 11
      HIGHLAND CAPITAL MANAGEMENT,                             §
      L.P.,1                                                   §   Case No. 19-34054-SGJ-11
                                                               §
                Debtor.                                        §

                          ATTACHMENT TO AMENDED PROOF OF CLAIM

               1.    Scott Ellington (“Claimant”) submits this attachment to his amended proof of claim

  (the “Claim”) against Debtor Highland Capital Management, L.P. (“Highland” or the “Debtor”) in

  the above-captioned Chapter 11 case (the “Case”).

               2.    On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

  relief under title 11 of the United States Code (the “Bankruptcy Code”) in the United States

  Bankruptcy Court for the District of Delaware, commencing the Case, which was subsequently

  transferred to the United States Bankruptcy Court for the Northern District of Texas (the

  “Bankruptcy Court”). On April 3, 2020, the Bankruptcy Court entered an order establishing May

  26, 2020 at 5:00 p.m. (prevailing Central Time) as the deadline for the Debtor’s employees to file

  claims against the Debtor that arose before the Petition Date. See ECF No. 560.

  Compensation.

               3.    Claimant is an employee of the Debtor. Claimant is owed compensation for his

  services, including, without limitation, (i) all salaries and wages; benefits; (ii) bonuses (including

  performance bonuses, retention bonuses, and similar awards), (iii) vacation and paid time off, and

  (iv) retirement contributions, pensions and deferred compensation. The amount of the Claim for



  1
    The Debtor’s last four digits of its taxpayer identification code are (6725). The headquarters and service address for
  the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


                                                            -1-
                                                                                                        013267
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10
                                        of 14 06/09/21 Page 87 of 191 PageID 16210
Case 3:21-cv-00538-N Document 26-50 Filed



 such compensation includes both liquidated and unliquidated amounts. Furthermore, such claims

 may be in the form of stock, including stock of entities other than the Debtor, or the cash equivalent

 thereof to be paid or caused to be paid by the Debtor to Claimant, including dividends that continue

 to accrue on such stock. Additionally, Claimant’s Form 410, Part 2, Question 7 has now been

 amended to include the estimated value of 5% equity in HCRE Partners, LLC n/k/a NexPoint Real

 Estate Partners, LLC (“HCRE”) or the cash equivalent of the distributions payable therefrom, as

 awarded to Claimant by the Debtor in compensation. Documents supporting this Claim contain

 personal confidential information of Claimant and, as more fully set forth below, shall be provided

 by counsel to Claimant under separate cover to counsel for the Debtor upon written request

 therefor.

        4.      In addition to the foregoing, Claimant is entitled to reimbursement for travel and

 other business related expenses incurred in connection with performing any services to which the

 Claimant is entitled. Claimant has previously provided or will provide to the Debtor details with

 respect to the amount of reimbursement that is owed.

        5.      Finally, Claimant is party to that certain Employment Agreement dated June 1,

 2008 by and between the Debtor and Claimant (“Employment Agreement”). Claimant is entitled

 to any and all amounts under the Employment Agreement, including, but not limited to, any

 amounts payable under Employment Agreement Article IV.

 Indemnification.

        6.      Claimant is an employee of the Debtor. Claimant is entitled to indemnification,

 including, without limitation, for all acts performed or omitted to be performed on behalf of or in

 connection with the Debtor’s business. As part of the Claim for indemnification, Claimant is

 entitled to, among other things, contribution, reimbursement, advancement, or other payments,




                                                  -2-
                                                                                        013268
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11
                                        of 14 06/09/21 Page 88 of 191 PageID 16211
Case 3:21-cv-00538-N Document 26-50 Filed



 including for damages, costs, and expenses, related thereto. The Claim for indemnification

 includes both liquidated and unliquidated amounts, including, without limitation, attorneys’ fees

 and expenses that continue to accrue. Among other things, the Claim for indemnification includes,

 but is not limited to, indemnification for all claims, liabilities, damages, losses, fees, expenses, and

 costs related to the following matters (the “Indemnified Matters”):

                 a. Acis Capital Management, L.P., Acis Capital Management, GP, LLC,
                    Reorganized Debtors v. James Dondero, Frank Waterhouse, Scott Ellington,
                    Hunter Covitz, Isaac Leventon, Jean Paul Sevilla, Thomas Surgent, Grant
                    Scott, Heather Bestwick, William Scott, and CLO Holdco, Ltd., Case No.
                    20-03060, pending in the Bankruptcy Court;

                 b. Acis Capital Management, L.P., Acis Capital Management, GP, LLC v. Highland
                    Capital Management, L.P. Highland CLO Funding, Ltd., William Scott, Heather
                    Bestwick, J.P. Sevilla, Scott Ellington, and James Dondero, Case Nos. 18-302624 and
                    18-30265, which have been administratively consolidated and are pending in the
                    Bankruptcy Court;

                 c. Acis Capital Management, L.P., Acis Capital Management, GP, LLC v. Gary T.
                    Cruciani, Jamie R. Welton, Paul B. Lackey, Jean Paul Sevilla, Isaac D. Leventon,
                    Thomas J. Surgent, Scott B. Ellington, McKool Smith, a professional corporation, and
                    Lackey Hershman, L.L.P., Case No. DC-20-05534 pending in the 14th District Court of
                    Dallas County, Texas; and

                 d. Patrick Daugherty v. James Dondero, Highland ERA Management, LLC et al., C.A.
                    No. 2019-0956 pending in the Court of Chancery of the State of Delaware.

        7.       The Claim Amount in Part 2, Question 7 of Form 410 attached hereto does not

 include any amount of alleged damages claimed in the Indemnified Matters. Claimant reserves

 the right to amend, supplement, or modify the Claim to include alleged damages amounts.

        8.       In addition to the foregoing, Claimant is entitled to the benefits of the Debtor’s

 directors’ and officers’ insurance programs and any other insurance policies that provide coverage

 for Claimant.

        9.       The Claim for indemnification is based on applicable law, the Debtor’s

 organizational documents, contracts, agreements, arrangements, and corporate employee policies,




                                                   -3-
                                                                                          013269
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12
                                        of 14 06/09/21 Page 89 of 191 PageID 16212
Case 3:21-cv-00538-N Document 26-50 Filed



 including, without limitation, that certain Fourth Amended and Restated Agreement of Limited

 Partnership of Highland Capital Management, L.P. dated as of December 14, 2015 (“LPA”) and

 to the Resolution of the Board of Directors of Strand Advisor, Inc. as General Partner of the Debtor,

 dated May 12, 2020 (“Resolution”). Pursuant to LPA §4.1(h) and the Resolution, Claimant is

 entitled to indemnification from the Debtor for all acts performed or omitted to be performed on

 behalf of or in connection with the Debtor’s business.

        10.     Documents supporting this Claim (i) are in the possession of the Debtor; (ii) are too

 voluminous attach hereto; and (iii) contain personal confidential information of the Claimant. The

 supporting documentation is available (subject to entry of appropriate confidentiality agreements

 and redaction of personal identification information to the extent necessary) upon written request

 to counsel for Claimant as set forth below.

        11.     Claimant reserves the right to amend, supplement or modify the Claim at any time.

 The Claim include amounts that continue to accrue, including interest as permitted by contract or

 law.

        12.     Claimant reserves its rights to pursue claims (including but not limited to the claims

 described herein) against the Debtor based upon additional or alternative legal theories and

 reserves the right to file additional or other pleadings to assert any of the amounts set forth in this

 Claim or any amendments thereto, including, without limitation, any postpetition administrative

 expenses pursuant to the Bankruptcy Code, including sections 503 and 507 thereof, or other

 applicable non-bankruptcy law.

        13.     This Claim is filed to preserve any and all claims, rights, and entitlements, including

 contingent claims, that the Claimant may have against the Debtor, and nothing herein should be

 construed as an admission that any valid claims or causes of action exist against Claimant.




                                                  -4-
                                                                                         013270
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13
                                        of 14 06/09/21 Page 90 of 191 PageID 16213
Case 3:21-cv-00538-N Document 26-50 Filed



        14.     To the extent that the Debtor asserts claims against Claimant, Claimant reserves the

 right to assert that such claims are subject to rights of setoff and/or recoupment, whether or not

 arising under the transactions set forth in this Claim, which rights are treated as secured claims

 under the Bankruptcy Code, and state and federal laws of similar import as well as in equity.

        15.     Claimant does not waive any of its rights to claim specific assets or any other rights

 or rights of action that Claimant has or may have against the Debtor, and Claimant expressly

 reserves such rights. Claimant reserves all rights accruing to it against the Debtor, and the filing

 of this Claim is not intended to be, and shall not be construed as, an election of remedy or a waiver

 or limitation of any rights of any Claimant.

        16.     The filing of this Claim is not and shall not be deemed or construed as: (i) a waiver,

 release or limitation of Claimant’s rights against any person, entity, or property; (ii) a waiver,

 release or limitation of Claimant’s right to have any and all final orders in any and all non-core

 matters or proceedings entered only after de novo review by a United States District Court; (iii) a

 waiver of Claimant’s right to move to withdraw the reference with respect to the subject matter of

 this Claim, any objection thereto and/or other proceeding which may be commenced in this case

 against or otherwise involving Claimant; or (iv) a consent by Claimant to the final determination

 or adjudication of any claim or right pursuant to 28 U.S.C. § 157(c).

        17.     All matters concerning this Claim, including any request for supporting

 documentation or additional information regarding this Claim should be made in writing directed

 to the following counsel for Claimant:




                                                 -5-
                                                                                       013271
Case 19-34054-sgj11 Doc 1822-148 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14
                                        of 14 06/09/21 Page 91 of 191 PageID 16214
Case 3:21-cv-00538-N Document 26-50 Filed



                               WINSTON & STRAWN LLP
                               David Neier
                               dneier@winston.com
                               200 Park Avenue, 40th Floor
                               New York, NY 10166-4193
                               Telephone: (212) 294-6700
                               Facsimile: (212) 294-4700




                                       -6-
                                                                     013272
Case 19-34054-sgj11 Doc 1822-149 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-50 Filed 5 06/09/21 Page 92 of 191 PageID 16215



                          EXHIBIT XXXXXX




                                                                     013273
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-149  Filed
                        281-2 Filed     01/22/21Entered
                                    12/27/19       Entered 01/22/21
                                                        12/27/19    21:50:07Page
                                                                 21:33:05      Page
                                                                                 1 of219
                                                                                       of
Case 3:21-cv-00538-N Document 26-50 Filed  5 06/09/21 Page 93 of 191 PageID 16216
      #)!%:89@
  

      

      *#%. 
  
                                      




  

   !&/%,. %/&, "&'%&&")&'"$%#&&#" *#*&!#&'%"' ,"#%
     ""%'#%"#1#%''("!(%'& .*%&%&$#"& #%
   $"%'') #$!"'# )%"""%'&'%('#"(&"&&/%#%'##""
  ("!. %/%,*&'%&"'"&"#%")&'"$%'"%#)%%$' . .
  59/;" # %'("!"%/ "''%# .) #$" !",#'%!0&!#&'
  $%#' %'")&'!"'&/ %/%,& "&''#%","*&#%!% ,$%'"%"#1
  #' ,(&'"  *#%#%$#%'#%"-'#"""%($',%#($." &#%"' ,
  &%)&#!!&&#"%#"!%""%($', "&''('0&#!!&&#"'#'(,'#%!#
  $'%99/

  #%&#"" ,(&'". %/%,*& ""%'#%"' # # !"
  %#'%&0+ "#! #"(&"&&/ "''$#&'#".*&%&$#"& #%!""' !"
  %#'%&0+ "#!")&'!"'%",  #"(&"&&&." ("("%*%'"
  #!!'!"'&.&'%('#".".'%""& &2" (" !"%% '#"&$&3.$#%'# #
  !"!"'."%&'%('(%"/ %/%,*& &#!!%#' !"%#'%&0+ "#!
  $%'"#!!''" # %'%#('&$%'"#!!''&* &' 
  #!!'!"'" *(&"&&#!!''&/%#!:888'#:88<. %/%,%" !"%#'%&0
  %&'%('(%""*#%#('(&"&&&*'%&$#"& ',#%!"!"'#&'%&&#%$#%''
  ")&'!"'&."":88?*&,!!%#'&! '!''&(&&( ,&#  !"'#
  % ,&/

    %/%,*&& '&#"#'#$&'%('(%" *,%&"'//"%<8,   
     "9@@@/ %/%,%('"9@@8%#! *#% *## .    .
  *%*&"'#%#' *)*"# '")%&',"9@?</*&!!%#'
  #%#%'#%&#' #","'#"&"%"&&#'#"%#!:88='#:88?"!!%#
  '   "'%"'#"  "%&%#($%#!:89=1:89>/ 




                                                                                             013274
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-149  Filed
                        281-2 Filed     01/22/21Entered
                                    12/27/19       Entered 01/22/21
                                                        12/27/19    21:50:07Page
                                                                 21:33:05      Page
                                                                                 2 of319
                                                                                       of
Case 3:21-cv-00538-N Document 26-50 Filed  5 06/09/21 Page 94 of 191 PageID 16217



                                              
                                           ;8A9.A?B1 
                                         #1C,;>7#1C,;>7     
                                          H6<?11>E6>39-58/;9
                                                       
  )"# 
  
    & &#%$ #1C,;>7#1C,;>7                                     A3 #;B 
  '1:5;>"-:-35:35>1/@;>;1-0>105@
      • &1?<;:?5.812;>01B18;<5:381B1>-31025:-:/1-:0/>105@<;>@2;85;-0B5?;>E.A?5:1??1?
      • "-:-3191:@;2@1-9?;281B1>-31025:-:/1.-:71>?-:0@>-05:3-:0?-81?<>;21??5;:-8?
  '##"% #1C,;>7#1C,;>7                                       <>58     A8E 
  %>1?501:@&5B1>5>/4-<5@-8!!
      • %>1?501:@ -:0 ?1:5;> 5:B1?@5:3 <->@:1> -@ #1C ,;>7 .-?10   .: 38;.-8 8;:3?4;>@ />105@ 2A:0
          2;/A?10;:/;><;>-@1/>105@2>;95:B1?@91:@3>-01@;05?@>1??10
      • &1?<;:?5.81 2;> ;>535:-@5:3 1D1/A@5:3 -:0 9-:-35:3 ?@>1??10 -:0 05?@>1??10 />105@ 5:B1?@91:@?
          C5@4-@1-9;25:B1?@5:3<->@:1>?-:0-:-8E?@?-:0@>-01>?
      • !10 25:-:/1 -:0 ;<1>-@5;:? @1-9 C5@4 $ $ 25>9 3>1C 2>;9 -<<>;D  99 5:                @;
            .:5: 
  *&$%  #1C,;>7#1C,;>7                                            "-E <>58            
  ;41-0#1C,;>7;><;>-@1-:0&1;>3-:5F-@5;:>;A<
      • A58@-:09-:-310-/>105@;>2;/A?10>1?@>A/@A>5:33>;A<-?<->@;2-:5:@1>:-@5;:-8/;9<-:E?501
          <>-/@5/15:-:1->8E     -@@;>:1E25>9
      • &1<>1?1:@10.-:7?/;><;>-@5;:?410312A:0?-:0?@>A/@A>105:B1?@91:@B145/81?5:-B->51@E;2
          >1?@>A/@A>5:325:-:/5:3-:085@53-@5;:9-@@1>?
     #!%#$#1C,;>7#1C,;>7                                             <>58 "-E 
  8;.-81-05D10:/;91!;-:?
      • "-:-35:3 5>1/@;> >1?<;:?5.81 2;> 9-:-35:3 @41 38;.-8 25D10 5:/;91 8;-: .A?5:1?? 5:/8A05:3
          5:B1?@91:@ 3>-01 -:0 4534 E5180 /;995@91:@? 38;.-8 05?@>5.A@5;: 41035:3 @>-05:3 -:0 ?-81?
          !$ ;>535:-@5;: <;>@2;85; 9-:-3191:@ -:0 >1?@>A/@A>5:3 9-:-310 A:01>C>5@@1: 8;-:
          /;995@91:@?-:0@1-9?;2/>105@?-81?-:0@>-05:3<>;21??5;:-8?-?C188-??@>A/@A>5:3<;>@2;85;
          9-:-3191:@-:0C;>7;A@?<1/5-85?@?
      • "19.1>5D10:/;91$<1>-@5:3;995@@118;.-8>105@%>;0A/@?$<1>-@5:3;995@@11-:0
          534,5180;995@91:@-:0#1CA?5:1??;995@@11?
      • &1?<;:?5.81 2;> ;>535:-@5:3 ?@>A/@A>5:3 -:0 9-:-35:3 <>;<>51@->E 05?@>1??10 01.@ 5:B1?@91:@?
          >1?/A125:-:/5:3?-:0>1?@>A/@A>5:3?  
      •    1E 919.1> ;2 @1-9 @4-@ :13;@5-@10 -:0 /;9<81@10 @41 ?-81 ;2 !149-: >;@41>? @; ->/8-E?
          '1<@ >19-5:10-@->/8-E?@4>;A34<>58 
  "$+#->01:5@E#1C,;>7                                           "-E <>58 
      • '1:5;>??;/5-@15:/;><;>-@1>1;>3-:5F-@5;:3>;A<;2.;A@5=A1#1C,;>75@E8-C25>9
  (##$%#1C,;>7#1C,;>7                                 "-E "-E 
      • ??;/5-@15:/;><;>-@1>1;>3-:5F-@5;:3>;A<;2#1C,;>75@E.-?105:@1>:-@5;:-88-C25>9
  
  &%! 
  
  #1C,;>7!-C'/4;;8#1C,;>7#1C,;>71%+2%'910%9()05@;>!-C&1B51C                          
  ;83-@1):5B1>?5@E-958@;:#1C,;>75?@;>E                                                 
  




                                                                                                    013275
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-149  Filed
                        281-2 Filed     01/22/21Entered
                                    12/27/19       Entered 01/22/21
                                                        12/27/19    21:50:07Page
                                                                 21:33:05      Page
                                                                                 3 of419
                                                                                       of
Case 3:21-cv-00538-N Document 26-50 Filed  5 06/09/21 Page 95 of 191 PageID 16218


  )"# 
  
  5>1/@;>&5B1>5>/4:@1>:-@5;:-8!@0;->0                                                    
  5>1/@;>-9<4588;A:0-@5;:;->0                                                               
  "19.1>#'$!:@1>:-@5;:-8!1:01>?>;A<;->0                                                     
  ;995??5;:1>;995??5;:@;'@A0E&12;>9;24                                                  
  5>1/@;>!;-:'E:05/-@5;:?-:0(>-05:3??;/5-@5;:                                                 
  
  %'##" '$% %$
  
  -?491>5/-:@1>:-@5;:-8!)2-36#27)'96)(38)7(9) %2(-8-+%8-320%-1?):)034)(%2(0)(
  )<)'98-323*79'')77*90238)496',%7)%2(1%/);,30)0-8-+%8-32786%8)+=&%7)(32'314%2=@7-14634)674-23*
  4%=(%=0)2(-2+&97-2)77#!-786-'8396849&0-7,)(()'-7-32-2238),30()67@*%:360)(837)880)1)28
  
  41?-<1-71:1>3E;><!)2-3638)7(9) -8-+%8-320%-17?):)034)(%2(0)()<)'98-323*
  79'')77*90238)496',%7)%2(1%/);,30)0-8-+%8-32786%8)+=&%7)(32'314%2=@7-14634)6'%003*238)7908-1%8)0=
  46):%-0)(-2  11.9(+1)28(-7'977)(-249&0-7,)(!)'32(-6'9-8%2(#!-786-'83968()'-7-327
  
  -1?->?:@1>@-5:91:@&1?;>@%>;<1>@51? 78-)238)7(9)          (-)238)7(9)        ?):)034)(%2(
  0)(;-8,7)2-36-2:)781)28%2%0=784%682)6)<)'98-323*79'')77*90&%2/6948'=-2:)781)28786%8)+=*3'97)(3203;)6
  &)8%4%683*8,)'%4-8%07869'896)3*&%2/6948'%7-2334)6%836-2:)781)28()7-+2)(*36,-+,6)8962;-8,7-+2-*-'%28
  (3;27-()4638)'8-32
  
  :@18?-@-/7?;:;805:3?!)2-36!)'96)(38)7(9)         ?):)034)(%2(0)(;-8,7)2-36-2:)781)28%2%0=78
  4%682)6)<)'98-323*79'')77*902);-779)786)77)(7)'96)(238)-2:)781)28786%8)+=6)74327-&0)*367869'896-2+%2(
  8-+,8)2-2+'3:)2%284%'/%+)%2(-2'6)%7-2+7->)3*3**)6-2+%*8)6()8)61-2-2+8,%8438)28-%00-8-+%8-328,6)%8;%7
  03;6-7/6)74327-&0)*366)'311)2(-2+ 238)-2:)781)28-28,)03; 7-2)&69%6= 
  
  ";@;>?!5=A50-@5;:;9<-:E#"69789&0-'0="6%()(#2-87?):)034)(%2(0)(79'')77*90-2:)781)28786%8)+=
  -249&0-'0=86%()(&%2/6948'=0-59-(%8-3292-87833/8,)34437-8)7-()3*7)007-()%2%0=786)'311)2(%8-327
  %2()2+-2))6)(%79'')77*907)880)1)28-2,-+,6)896203;(3;27-()437-8-32
  
  E<;8<10>5--:71@->!)2-369%6%28))(38)7?):)034)(%2(0)(;-8,7)2-36-2:)781)28%2%0=78
  4%682)6)<)'98-323*79'')77*90-2:)781)28786%8)+=-2-2730:)289786-%2&%2/;-8,238)7+9%6%28))(&=%29786-%2
  !8%8)
  
  %>1?505;:/  !)2-3638)7(9)        ?):)034)(%2(0)()<)'98-323*79'')77*90-2:)781)28786%8)+=83
  496',%7)2);0=():)034)(1)>>%2-2)4%683*8,)'%4-8%07869'896)327869++0-2+2);-779)()%0908-1%8)0=7432736
  496',%7)(8,)1)>>%2-2)&98%++6)77-:)7869'896-2+%2(&-((-2+*368,)1)>>%2-2)86%2',)0)(833987->)(
  %003'%8-323*2);238)7
  
  #;>@18#1@C;>7?!@0!)2-3638)7(9)         ?):)034)(%2(0)(;-8,7)2-36-2:)781)28%2%0=784%682)6
  )<)'98-323*&%2/6948'=0-59-(%8-32786%8)+=&%7)(320-8-+%8-32%2(908-1%8)0):)6%+)3*%2%(-%20-59-(%8-2+
  )78%8)
  
  




                                                                                                      013276
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-149  Filed
                        281-2 Filed     01/22/21Entered
                                    12/27/19       Entered 01/22/21
                                                        12/27/19    21:50:07Page
                                                                 21:33:05      Page
                                                                                 4 of519
                                                                                       of
Case 3:21-cv-00538-N Document 26-50 Filed  5 06/09/21 Page 96 of 191 PageID 16219


  %"   %$
  
  91>5/-:!-C:?@5@A@1 #,)!-CG>105@"->71@?-:0;><;>-@1&1;>3-:5F-@5;:#1C,;>75@E<>58 
  ";01>-@;>9'8-327%2(77)8!%0)72%2(983*%2/6948'=
  
  ):5B1>?5@E;2(1D-?!-C 91>5/-:-:7>A<@/E:?@5@A@191>35:3*-8A-@5;:??A1?5:-:7>A<@/E!-?*13-?
  "->/4 
  %-:185?@)8)61-2-2+$%09%8-32%2(8,)90'691!)'96-8=
  %-:185?@-786)77)(2:)781)287!86%8)+-)7
  
  #,)!-CG8-59%>5;>5@E&;A:0@-.81#1C,;>75@E'1<@19.1> 
  %-:185?@003'%8-2+$%09)-2%2(983*%2/6948'=
  
  ):5B1>?5@E;2(1D-?!-C G91>35:3*-8A-@5;:??A1?5:-:7>A<@/E!-?*13-?"->/4 
  %-:185?@311-77-32 )436863437)(1)2(1)287%2(",)-614%'832$%09%8-32
  
  (41"0B5?;>G5?@>1??10:B1?@5:3'A995@%-891-/4-:A->E 
  %-:185?@#7-2+48-327836-(+)$%09)%47
  
  #,)!-CG'18539-:-:7>A<@/E-:0A?5:1??&1;>3-:5F-@5;:+;>7?4;<#1C,;>75@E'1<@19.1> 
  %-:185?@$%09%8-324463%',)7%2()8,3(303+-)7
  
  '7-001:><? ;83-@1):5B1>?5@EG!-C-:05:-:/1'A995@#1C,;>75@E#;B19.1>                 
  %>1?1:@1> )')28):)0341)287-2%2/6948'=%2(-786)77)()&8
                                          




                                                                                                 013277
Case 19-34054-sgj11 Doc 1822-150 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-50 Filed15 06/09/21 Page 97 of 191 PageID 16220



                          EXHIBIT YYYYYY




                                                                     013278
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-150  Filed
                        281-2 Filed     01/22/21Entered
                                    12/27/19       Entered 01/22/21
                                                        12/27/19    21:50:07Page
                                                                 21:33:05      Page
                                                                                 6 of219
                                                                                       of
Case 3:21-cv-00538-N Document 26-50 Filed 15 06/09/21 Page 98 of 191 PageID 16221
                             Dubel & Associates, L.L.C.

                               John S. Dubel
                        Board of Directors Experience


     x Purdue Pharma Inc. – July 2019 to Present - Independent Board Member
       and Chair of the Special Committee of Directors

        In addition to being a member of the Board of Directors of Purdue Pharma Inc., I am the
        Chair of the Special Committee of Independent Directors charged with overseeing the
        investigation of relationships between Purdue and Purdue owners, the Sackler family.

     x WMC Mortgage, LLC – Indirect Subsidiary GE – July 2018 to
       December 2019 - Independent Board Member and Chair of the Special
       Independent Committee of Directors

        WMC’s chapter 11 plan was recently confirmed and WMC will emerge from Chapter 11
        in early December 2019. I am the Chair of the Special Independent Committee of
        Independent Directors for this indirect subsidiary of GE. The Special Committee was
        tasked with reviewing the relationship between the insolvent WMC and GE and resolving
        its insolvency issues through a court supervised chapter 11 proceeding. I was the lead
        person responsible for negotiations with the parent concerning the level of support that
        the parent was required to provide and worked with our creditors to negotiate a resolution
        amongst all parties.

     x Werner Co. – January 2013 to Present – Sole Independent Director

        Werner is a global leader in access equipment, secure storage, light duty construction and
        fall protection products with operations across all geographies. A consortium of private
        equity investors bought the assets out of a bankruptcy proceeding in 2007. I was asked to
        serve on the Board as the sole Independent Director by the largest shareholder. Werner
        more than doubled the size of its business, diversified its product offering and
        substantially improved its EBITDA prior to its sale in July 2017. As an independent
        director, working with one other director, we lead the effort in the sale process that
        achieved an additional $180 million increase in the sale price of the company for its
        distressed investors. I am currently the lead director responsible for the resolution of
        post-sale purchase price adjustments.

     x Old PSG f/k/a Performance Sports Group – August 2017 to December
       2017

        Asked to serve on the Board, by the Official Equity Committee, after the sale of
        Performance Sports Group’s assets. My role was to oversee the plan of reorganization
        process to drive to a smooth confirmation.


                                                                                    013279
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-150  Filed
                        281-2 Filed     01/22/21Entered
                                    12/27/19       Entered 01/22/21
                                                        12/27/19    21:50:07Page
                                                                 21:33:05      Page
                                                                                 7 of319
                                                                                       of
Case 3:21-cv-00538-N Document 26-50 Filed 15 06/09/21 Page 99 of 191 PageID 16222
                             Dubel & Associates, L.L.C.


     x FXI Holdings – September 2010 to October 2017 – Independent Director
        FXI is a leading producer of engineered polyurethane foam solutions serving the largest
        customers in the largest markets. It has the broadest customer and consumer reach of any
        North American foam producer. FXI’s assets where purchased during a bankruptcy
        proceeding in 2009. I was asked to serve on the board of directors by one of the two
        private equity firms that owned FXI. Shortly after joining the Board, I was asked to Chair
        a Special Committee of the Board to manage certain litigation and government
        investigations related to alleged anti-trust infractions. FXI was the subject of over 50
        different class action and individual litigations alleging damages in excess of $3 billion.
        Over a period of several years, FXI was able to settle all of its litigation for a minor
        fraction of the alleged damages and all investigations by the government were dropped.
        During this time, the company’s performance improved in a consistent manner with
        EBITDA more than doubling. Once these litigations were settled, the company was
        marketed and ultimately sold in October 2017.

     x ResCap Liquidating Trust – December 2013 to March 2017 – Chairman of
       the Board - December 2013 to late 2015

        After the ResCap chapter 11 plan was confirmed, I served on the Board of the ResCap
        Liquidating Trust, as FGIC’s representative, to guide the wind down of the remaining
        assets and prosecute claims in excess of $4 billion against institutions that caused harm to
        ResCap. During this time, I also served as Liquidating Trustee while we brought on board
        a new in-house lawyer to prosecute these claims and transitioned this individual into the
        permanent Liquidating Trustee role.

     x FGIC Corporation and FGIC - December 2008 to April 2014 – Chairman
       of the Board during various parts of that time frame – while serving as CEO

     x Barneys New York – February 2012 to May 2012 – Sole Independent
       Director

        After Barneys’ 2007 sale to Istithmar World, the Government of Dubai’s private
        investment fund, Barneys was impacted by the recession in the late 2000’s. I was brought
        in to serve as the sole independent director during the out of court restructuring process
        which resulted in a consensual change of control for Barneys to its distressed investor
        creditors.

     x The Leslie Fay Companies – April 1993 to May 1996 – while serving as
       the EVP of Restructuring and CFO

     x Mr. Dubel has also served as a member and chairperson of various ad hoc
       and official creditor committees.


                                                                                     013280
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-150  Filed
                        281-2 Filed     01/22/21Entered
                                    12/27/19       Entered 01/22/21
                                                        12/27/19    21:50:07Page
                                                                 21:33:05      Page
                                                                                 8 of419
                                                                                       of
Case 3:21-cv-00538-N Document 26-50 Filed 15 06/09/21 Page 100 of 191 PageID 16223
                             Dubel & Associates, L.L.C.

                            John S. Dubel
                      Key Management Experience
     x Noble Environmental Power – Restructuring Advisor to the Company -
       2018

        Noble was the owner of two utility scale wind power plants in upstate New York which
        were in default on their debt instruments. Working closely with Noble’s investment
        bankers we were able to complete a sale of these plants while keeping the companies out
        of chapter 11 and returning net sale proceeds to its shareholders.

     x SunEdison, Inc. – Chief Executive Officer and Chief Restructuring Officer
       – 2016-2017

        SunEdison was the largest global renewable energy development company prior to its
        filing for chapter 11 in April 2016. SunEdison had over $10 billion of liabilities and
        4,500 employees spread across operations in over 50 countries on 6 continents. A decline
        in energy prices along with loss of faith in management by investors and numerous
        litigations filed against the company caused the closing of the capital markets for
        SunEdison which led to its filing for chapter 11. I was brought in as a requirement of the
        DIP agreement. SunEdison’s assets were sold in a manner to preserve the greatest value
        for its creditors. I am currently assisting the wind down SunEdison entity as requested.

     x Financial Guaranty Insurance Company – Chairman and Chief Executive
       Officer – 2008-2014

        FGIC was the third largest monoline bond insurer, insuring in excess of $300 billion of
        public finance instruments, RMBS securitizations and CDS contracts with over $4 billion
        of capital. After the collapse of the residential mortgage market in the 2007/08 timeframe,
        FGIC lost its AAA ratings and experienced tremendous losses on its insurance contracts.
        This led to an insolvency proceeding under NY State insurance law with an innovative
        resolution through a pre-arranged rehabilitation plan. This enabled it to continue to pay
        its policy holders in a timely manner.

     x Residential Capital – Co-Chairman of the Official Creditors Committee –
       2012-2013

        ResCap, a wholly owned subsidiary of Ally Financial, was one of the largest mortgage
        originators in the US. FGIC was its 2nd largest creditor and after its chapter 11 filing in
        May of 2012, I was appointed as the Co-Chair of ResCap’s Official Unsecured Creditors
        Committee. As the lead negotiator for the UCC, the UCC was able to negotiate an
        increase in the contribution to the plan of reorganization by the parent, Ally, from
        approximately $650 million to $2.1 billion. This contribution settled all of the litigation
        between Ally and Rescap and enabled ResCap to emerge from chapter 11.



                                                                                      013281
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-150  Filed
                        281-2 Filed     01/22/21Entered
                                    12/27/19       Entered 01/22/21
                                                        12/27/19    21:50:07Page
                                                                 21:33:05      Page
                                                                                 9 of519
                                                                                       of
Case 3:21-cv-00538-N Document 26-50 Filed 15 06/09/21 Page 101 of 191 PageID 16224
                              Dubel & Associates, L.L.C.

     x Anchor Glass Container Corporation – Chief Restructuring Officer –
       2005-2006

        Anchor Glass was the 3rd largest manufacturer of glass containers in the US, with
        Anheuser Busch and Snapple as its largest customers, where it provided “just in time”
        deliveries to enable its customers plants to operate 24/7. Its third trip through chapter 11
        resulted from poor contract pricing and high legacy costs. I worked closely with the CEO
        to renegotiate these contracts and reduce the cost structure which enabled it to emerge
        from chapter 11 as a viable business which continues to operate today.

     x RCN Corporation – President and Chief Operating Officer - 2004

        RCN was a Bundled 3-product cable provider offering integrated voice, video and data
        products in the US Northeast, Midwest and West Coast markets with over $1.7 billion of
        debt incurred during its build out period. Working with the Lead Director, a pre-arranged
        chapter 11 plan was negotiated with all of its creditor constituencies to enable it to
        emerge as a profitable business in its markets where it continues to operate today.

     x Cable & Wireless America – Chief Executive Officer – 2003-2004

        C&W America was a premier hosting business with 14% share of the US market and
        world class a Tier 1 IP Network. When its British parent company experienced financial
        difficulties, they attempted to abandon C&W America which caused stress for its major
        customers, including Yahoo, Google and others. A plan was put in place, though a
        chapter 11 process, to dramatically reduce its daily cash burn and sell the entity while
        maintaining its customer base.

     x Acterna Corporation – Chief Restructuring Officer - 2003

        Acterna was a multi-national manufacturer of telecommunications and cable equipment
        with revenues of approximately $1.7 billion and debt of $1 billion prior to the industry
        down turn. I worked closely with the CEO to stabilize the operations and avoid a fire sale
        of the business. A quick turn through chapter 11 enabled it to emerge as a viable
        business, where upon the CEO was able to regrow the business and position it for a
        successful sale to an industry player 18 months later.

     x WorldCom, Inc. – Chief Financial Officer – 2002, Advisor – 2003

        WorldCom was one of the largest telecommunication companies with assets of over $107
        billion and operations across the globe. It filed for chapter 11 during 2002 due to a
        massive fraud which covered up the significant operational deficiencies and losses it was
        experiencing. I was brought in as a condition of the DIP agreement and worked closely
        with the CEO and other members of the senior management to stabilize the company,
        restructure the operations to reduce opex, provide stability to the international operations
        and assist with the plan of reorganization negotiations and confirmation.



                                                                                      013282
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 281-2
                        1822-150
                              FiledFiled 01/22/21
                                    12/27/19        Entered
                                                Entered     01/22/21
                                                        12/27/19     21:50:07
                                                                 21:33:05      Page
                                                                            Page 10 of6 19
                                                                                        of
Case 3:21-cv-00538-N Document 26-50 Filed  15 06/09/21 Page 102 of 191 PageID 16225
                               Dubel & Associates, L.L.C.


     x CellNet Data Systems, Inc. – Chief Restructuring Officer – 1999-2001

         CellNet was a startup technology company that provided smart grid and smart metering
         and billing solutions for the utility industry. After burning through in excess of $600
         million of initial funding it was not able to access the capital markets to continue to build
         out its platform and realize the cost synergies across contracts that would make it
         profitable. Working closely with the new CEO, we reduced the cost structure and sold the
         company to one of its meter suppliers enabling it to continue to operate in a successful
         manner.

     x Barneys New York – Chief Financial Officer – 1996-1999

         Barneys was, at this time, a family owned high end retail store chain operating with over
         30 stores and international affiliations in Asia. After an uncontrolled growth plan and
         management that did not understand its cost structure, it filed for chapter 11. I was
         brought in a the request of the DIP lender to oversee the family’s management, to control
         its costs, close unprofitable locations, renegotiate store leases and work out a consensual
         chapter 11 plan that included its largest creditors providing financing through a rights
         offering to enable Barneys to successfully emerge from chapter 11 as a profitable retailer.

     x The Leslie Fay Companies – EVP Restructuring and Chief Financial
       Officer – 1993-1995
         Leslie Fay was one of the larger designer and manufacturer of ladies dresses, sportwear
         and suits in the US. A public company, it was the victim of fraud by its financial
         management team to hide the true cost of operations and manufacturing of its products.
         This led to a chapter 11 filing. I worked closely with the CEO and President to stabilize
         its financial management team, reduce costs and position it for an emergence from
         chapter 11.

     x Robert Maxwell Group – Head of US Private Companies – 1991-1993

         Robert Maxwell was a British entrepreneur who invested heavily in the publishing space.
         After financial improprieties were uncovered and his subsequent suicide, I was appointed
         by the UK Administrators to run all of his US operations, which included over 40 private
         companies. I worked closely with the UK administers to realize value through sales of
         these US operations and turn those proceeds over to the UK Administrators.




                                                                                       013283
Case 19-34054-sgj11
Case 19-34054-sgj11 Doc
                    Doc 281-2
                        1822-150
                              FiledFiled 01/22/21
                                    12/27/19        Entered
                                                Entered     01/22/21
                                                        12/27/19     21:50:07
                                                                 21:33:05      Page
                                                                            Page 11 of7 19
                                                                                        of
Case 3:21-cv-00538-N Document 26-50 Filed  15 06/09/21 Page 103 of 191 PageID 16226
                           Dubel & Associates, L.L.C.


  Mr. Dubel is a past board member and officer of the Association of Insolvency and
  Reorganization Advisors, a Certified Insolvency and Reorganization Advisor and is
  a member of the Turnaround Management Association and the American
  Bankruptcy Institute. Mr. Dubel received a Bachelor in Business Administration
  degree from the College of William and Mary.




                                                                           013284
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc 1822-150
                    Doc 281-2 FiledFiled 01/22/21
                                    12/27/19        Entered
                                                Entered     01/22/21
                                                        12/27/19     21:50:07
                                                                 21:33:05      Page
                                                                            Page        of
                                                                                 12 of8 19
                                           15




         Dubel & Associates, LLC

           Selected Case Studies
                                                                                                      Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21
                                                                                                      Page 104 of 191 PageID 16227




                                                                                             013285
                    Case
                    Case 19-34054-sgj11
                         19-34054-sgj11 Doc 1822-150
                                        Doc 281-2 FiledFiled 01/22/21
                                                        12/27/19        Entered
                                                                    Entered     01/22/21
                                                                            12/27/19     21:50:07
                                                                                     21:33:05      Page
                                                                                                Page        of
                                                                                                     13 of9 19
                                                               15




                                                   SunEdison, Inc.
                           John Dubel – Chief Executive Officer and Chief Restructuring Officer

            Situation                                     Actions Taken                                   Results

 SunEdison (SUNE) was the                        Hired initially as CRO with a              Took on CEO role after a short
  largest global renewable energy                  clear mandate to take on CEO                transition with the former CEO
  development company prior to                     responsibilities
  its filing for chapter 11 in April                                                          Reorganization of key
                                                  An immediate assessment of                  personnel functions including
  2016. SUNE had over $10
  billion of liabilities and 4,500                 the opportunity to maintain a               the hiring of a new CFO and
  employees spread across                          going concern was initiated.                Controller provided stability in
  operations in over 50 countries                 Programs were put in place to               the Finance functions for the
  on 6 continents                                  plug the employee exodus that               company to operate within the
                                                   SUNE was experiencing                       limits of the DIP agreement.
 Continued downward pressure
  on energy prices caused                         In consultation with our lenders           Executed a global marketing
  renewable energy projects to                     made the determination that an              process which resulted in over
                                                                                               60 asset sales with
                                                                                                                                  Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




  experience stress. Lack of                       orderly sale of assets was the
  proper integration of                            best path to optimum value                  approximately $1.5 billion of
  acquisitions and overpayment                     realization                                 gross proceeds
  on other acquisitions caused a                                                              Executed a plan which resulted
                                                  Maintained an open line of
  liquidity crisis. Public spin-offs                                                           in the transition of
                                                   communication with the DIP, 1L
  of profitable yieldco assets cut                                                             administrative and operational
                                                   and 2 L lenders to build back
  off cash flow that was needed to                                                             functions from SUNE to the
  run the operations.                              trust in the company
                                                                                               Yieldcos which helped stabilize
 Senior management control of                    Engaged with the Board of the               the value of our ownership
  the Yieldcos enabled                             Yieldcos, TERP and GLBL, to                 stake in these entities
                                                   work towards a resolution of the
  borrowings from the Yieldcos
                                                   disputes between the Yieldcos
  which could not be repaid
                                                   and SUNE
                                                                                                                                  Page 105 of 191 PageID 16228




                                                                                                                  013286
                    Case
                     Case19-34054-sgj11
                          19-34054-sgj11Doc  1822-150
                                         Doc281-2 FiledFiled 01/22/21
                                                        12/27/19        Entered
                                                                    Entered     01/22/21
                                                                            12/27/19     21:50:07
                                                                                     21:33:05  PagePage
                                                                                                    14 of10
                                                                                                          19
                                                              of 15




                                         SunEdison, Inc. (continued)
                           John Dubel – Chief Executive Officer and Chief Restructuring Officer

            Situation                                     Actions Taken                                  Results

 Class and individual litigation                 Engaged with the Board and                Drove a plan, through a directed
  against SUNE and the Yieldcos                    management of the Yieldcos,                litigation strategy, to force a
  related to these control issues                  TERP and GLBL, to start to                 resolution of the over $3 billion
  ensued.                                          work towards a resolution of the           of claims brought against SUNE
                                                   disputes between the Yieldcos              by the Yieldcos which resulted
 Shortly after a Feb 2016 2L
                                                   and SUNE                                   in a cooperative sale of the
  financing the company has
  exhausted those funds and was                   Put in place a path to seek                Yieldcos netting SUNE
  out of available funds to operate                resolution of all of the Class             approximately $825 million
  the business.                                    Action and individual                     A replacement DIP agreement
 Additional litigation commenced                  shareholder litigations by                 was put in place to eliminate
                                                   seeking a mediation in the                 certain concerned creditors and
  related to cancelled
                                                   District Court and Bankruptcy              align the interests of the DIP
  acquisitions.
                                                                                                                                  Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




                                                   Court litigation related to both           lenders and the prepetition
 During this timeframe, the                       SUNE and the Yieldcos                      secured creditors.
  creditors lost faith in the CEO
  and CFO.                                        Commenced negotiations to                 Settlements of the vast majority
                                                   settle the various litigations             of class and individual
 SUNE filed for chapter 11 in late                amongst SUNE’s creditor                    shareholders were negotiated
  April 2016 funded by a DIP                       groups and between SUNE and
  provided by the 1L and 2L                        its Yieldcos                              A mediated resolution amongst
  creditors.                                                                                  SUNE’s creditor resulted in a
                                                  Worked closely with Chief                  successful chapter plan of reorg
                                                   Judge Morris, the mediator                 funded by a rights offering led
                                                   appointed in the case, to craft a          by SUNE’s 2L creditors
                                                   resolution to all intercreditor
                                                   disputes
                                                                                                                                  Page 106 of 191 PageID 16229




                                                                                                                013287
                    Case
                     Case19-34054-sgj11
                          19-34054-sgj11Doc  1822-150
                                         Doc281-2 FiledFiled 01/22/21
                                                        12/27/19        Entered
                                                                    Entered     01/22/21
                                                                            12/27/19     21:50:07
                                                                                     21:33:05  PagePage
                                                                                                    15 of11
                                                                                                          19
                                                              of 15




                                       Financial Guaranty Insurance Company
                         John Dubel – Chief Executive Officer and member of the Board of Directors

             Situation                                    Actions Taken                                  Results

 FGIC was the third largest                      Raised capital surplus by $830            Planned and executed an
  monoline bond insurer, insuring                  million through reinsurance                orderly Rehabilitation Plan
  in excess of $300 billion of                     agreements and preferred stock             process which resulted in an
  public finance instruments,                                                                 innovative and precedent
                                                  Negotiated settlements of CDS
  RMBS securitizations and CDS                                                                setting proceeding for FGIC’s
  contracts                                        contracts
                                                                                              policyholders
                                                  Managed the workout of
 At the start of 2008, FGIC was                                                             Managed down the overall
  at risk of losing its AAA ratings                multiple public finance
                                                   insurance contracts                        exposure from $312 billion to
 The residential real estate                                                                 under $30 billion
  meltdown caused FGIC to face                    Managed affirmative litigation
                                                   actions to recover from parties           Settled parent/subsidiary issues
  billions of dollars of claims from                                                          without litigation
                                                   that harmed FGIC’s insurance
  CDS and RMBS contracts it
                                                                                                                                 Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




  had insured                                      contracts                                 Recovered in excess of $1.25
                                                  Developed an innovative                    billion for policyholders from
 In addition, several of FGIC’s                                                              parties that harmed FGIC’s
  largest public finance deals                     restructuring plan to allow FGIC
                                                   to file a pre-arranged                     contracts
  were on the cusp of defaulting
                                                   rehabilitation plan in NYS Court          All of these results were
 In late 2009, FGIC’s statuatory                                                             accomplished while maintaining
                                                  Positioned the company to be
  capital went negative and was                                                               an independent view towards
                                                   able to operate in the post
  subject to immediate takeover                                                               protecting all policyholders
  by the NYS Department of                         rehabilitation environment to
                                                   pay claims to policyholders in a           interests
  Financial Services
                                                   timely manner
                                                                                                                                 Page 107 of 191 PageID 16230




                                                                                                                013288
                    Case
                     Case19-34054-sgj11
                          19-34054-sgj11Doc  1822-150
                                         Doc281-2 FiledFiled 01/22/21
                                                        12/27/19        Entered
                                                                    Entered     01/22/21
                                                                            12/27/19     21:50:07
                                                                                     21:33:05  PagePage
                                                                                                    16 of12
                                                                                                          19
                                                              of 15




                          RCN Corporation – Integrated Triple Play Service Provider
                                      John Dubel – President and Chief Operating Officer

            Situation                                    Actions Taken                                  Results

 Bundled 3-product cable                         Hired as President and CRO to             Streamlined operations and
  provider offering integrated                     lead RCN during this crisis.               reduced breakeven costs
  voice, video and data products                                                              achieving positive cash flow and
                                                  Implemented reorganization of
  in the US Northeast, Midwest                                                                EBITDA
                                                   operating costs achieving
  and West Coast markets
                                                   positive EBITDA and cash flow             Reduced annualized SG&A
 Revenues of approximately                                                                   costs by 20%
                                                  Actions included:
  $500 million
                                                   – Rationalized customer base              Reduced headcount by 25%
 Over 1 million connections
                                                   – Segmented Customer                      Improved Customer Service
 $1.7 BN of debt in default                                                                  quality
                                                     Service activity and
 Secured creditors pushing the                      automated where possible                Company emerged with over
  Company to a forced liquidation                                                             $125 million of cash in hand
                                                                                                                                 Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




                                                   – Consolidated Network
 Lack of confidence in                              Operations to drive efficiency          Instituted rigorous cost
  management's business plan                                                                  reduction procedures within the
  and ability to rationalize the                   – Reduced IT functions
                                                                                              company
  business                                         – Reduced customer service
                                                     call volume through web-                Positioned the company for
 Company lacked adequate                                                                     future positive growth
                                                     based solutions
  liquidity to maintain operations
                                                   – Simplified product offering
                                                   – Generated Tech Operations
                                                     savings
                                                                                                                                 Page 108 of 191 PageID 16231




                                                                                                               013289
                   Case
                    Case19-34054-sgj11
                         19-34054-sgj11Doc  1822-150
                                        Doc281-2 FiledFiled 01/22/21
                                                       12/27/19        Entered
                                                                   Entered     01/22/21
                                                                           12/27/19     21:50:07
                                                                                    21:33:05  PagePage
                                                                                                   17 of13
                                                                                                         19
                                                             of 15




             Cable & Wireless America – Successfully Positioned the Company for a Sale
                                            John Dubel – Chief Executive Officer

            Situation                                    Actions Taken                                  Results

 Premier hosting business with                  Negotiated terms of separation            Reduced daily cash burn to
  14% share of the US market by                   from parent company and                    $0.7M
  revenue and World Class Tier 1                  obtained ongoing funding
  IP Network                                      commitment
                                                                                            Planned and executed orderly
                                                                                             Chapter 11 filing with the
 Parent company’s                               Stabilized skittish customer               support of a “stalking horse”
  announcement of intention to                    base                                       bidder to facilitate a 363 sale
  exit the US market created
  uncertainty for customers,
  suppliers, and employees                       Took control of cash                      Active auction process resulted
                                                  management and forecasting                 in total bid consideration of
                                                  process                                    $167.5M, a threefold increase
                                                                                                                               Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




 Daily cash burn estimated at                                                               over the stalking horse bid
  $2M                                                                                        value
                                                 Implemented cost cutting
                                                  strategy to achieve cash flow
 Need to stabilize standalone
                                                  breakeven within 9 months
  operations and facilitate a sale
  transaction
                                                 Managed extensive due
                                                  diligence process by multiple
                                                  bidders
                                                                                                                               Page 109 of 191 PageID 16232




                                                                                                               013290
                    Case
                     Case19-34054-sgj11
                          19-34054-sgj11Doc  1822-150
                                         Doc281-2 FiledFiled 01/22/21
                                                        12/27/19        Entered
                                                                    Entered     01/22/21
                                                                            12/27/19     21:50:07
                                                                                     21:33:05  PagePage
                                                                                                    18 of14
                                                                                                          19
                                                              of 15




                             Acterna – Reduced Costs, Drove a Successful Turnaround
                                             John Dubel – Chief Restructuring Officer


            Situation                                      Actions Taken                                  Results

 Leading Telecom Network                         Assumed role of CRO to lead               Acterna emerged from Chapter
  equipment supplier with                          company through Chapter 11                 11 with 80% less debt and a
  worldwide operations that was                                                               reduction of 85% of interest
                                                  Restructured $1.0 BN of
  facing a severe liquidity crisis                                                            costs in less than 6 months
                                                   debt
                                                  Preserved non-domestic assets             Improved international cash
 Test equipment market was                        across 30 countries necessary              liquidity sufficiently for non-US
  crippled by the drought of                       to a successful reorganization.            operations to become self
  capital spending from Telecom                                                               funding
  Network companies                               Focused sales activity on core
                                                   markets                                   Cash at emergence was over
                                                                                              $60 million
                                                  Worked with management to
 Debt levels were not                             reduce SG&A costs                         Reduced operating cash costs
                                                                                                                                  Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




  sustainable in then current                                                                 so the company was self
  market conditions                               Rationalized headcount through             funding and the DIP was never
                                                   centralization of manufacturing            used to operate the company
                                                   activity
                                                                                             18 months after C-11, Acterna
                                                  Managed the subsidiary                     announced a sale to JDS
                                                   divestiture program                        Uniphase, for a three fold
                                                  Integrated worldwide cash                  increase in value.
                                                   control procedures improving
                                                   liquidity
                                                                                                                                  Page 110 of 191 PageID 16233




                                                                                                                 013291
                   Case
                    Case19-34054-sgj11
                         19-34054-sgj11Doc  1822-150
                                        Doc281-2 FiledFiled 01/22/21
                                                       12/27/19        Entered
                                                                   Entered     01/22/21
                                                                           12/27/19     21:50:07
                                                                                    21:33:05  PagePage
                                                                                                   19 of15
                                                                                                         19
                                                             of 15




                            WorldCom – Stabilized Operations and Finance Function
                                              John Dubel – Chief Financial Officer


            Situation                                    Actions Taken                                 Results

 A massive fraud which masked                   Assumed role Chief Financial              Achieved $2 BN of operational
  operational, financial and                      Officer until a permanent                  savings
  reporting issues crippled the                   management team could be put
  company’s credibility                           in place then worked as                   Increased cash flow by more
                                                  financial advisor for pendency             than $100M in international
 WorldCom suffered from excess                                                              operations and avoided
                                                  of Chapter 11 case
  debt with declining value of                                                               bankruptcy in many jurisdictions
  assets, financial fraud issues,                Put turnaround teams,
  contentious relationship with                   operational restructuring plans,          Worked with all stakeholders to
  creditors, and a substantial                    and cash management plans in               reach consensus on a plan of
  cash burn                                       place                                      reorganization

 Significant negative cash flow                 Led the international                     Successfully restructured the
  from international operations                   restructuring efforts                      balance sheet
                                                                                                                                Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




 WorldCom filed for bankruptcy                  Assisted in negotiations with
  in July of 2002, becoming the                   creditors
  largest bankruptcy filing in
                                                 Implemented an achievable
  history at the time
                                                  2003 business plan, facilitated
                                                  several cost reduction
                                                  initiatives, and managed the 13-
                                                  week cash flow forecast
                                                 Reduced capital spending
                                                                                                                                Page 111 of 191 PageID 16234




                                                                                                               013292
Case 19-34054-sgj11 Doc 1822-151 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-50 Filed 2 06/09/21 Page 112 of 191 PageID 16235



                           EXHIBIT ZZZZZZ




                                                                     013293
Case 19-34054-sgj11 Doc 1822-151 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-50 Filed 2 06/09/21 Page 113 of 191 PageID 16236



  RussellNelms
  115KayLane
  WestworthVillage,Texas,76114
  682Ͳ433Ͳ9110
  rfargar@yahoo.com
  
  Mr.NelmsservedasabankruptcyjudgeinFortWorth,Texasfrom2004
  to2018.Duringthattimeheconsistentlyreceivedtopratingsfromthe
  TarrantCountyBarforhisknowledgeofthelaw,fairness,andjudicial
  temperament.Hisexperience,coupledwithhisunconventionalsense
  ofhumor,ledtofrequentspeakingengagementsatbankruptcyforums
  inandoutsideofTexas.
  
  Mr.NelmsreceivedaB.A.withhighhonorsfromTexasTechin1975,
  andaJ.D.withhighhonorsfromTexasTechSchoolofLawin1978.He
  servedintheUnitedStatesArmyJudgeAdvocateGeneral’sCorpsfrom
  1978to1984.Mr.NelmspracticedwithCarrington,Coleman,Sloman
  andBlumenthal,LLPfrom1984to2004,spendingthelast15yearsasa
  partnerinitsbankruptcylitigationsection.
  
  From2012to2018,Mr.NelmswasacontributingeditortotheCollier
  HandbookforTrusteesandDebtorsinPossession.Forhisserviceon
  thebenchandtohiscommunity,Mr.NelmswasnamedasaSergeant
  intheAmericanInnsofCourt.
  
  Currently,Mr.Nelmsisservingasthechairmanoftheindependent
  boardofdirectorsofWarriorCustomGolf,acompanyinchapter11in
  Houston,Texas.HealsoservesasthetrusteeoftheThinkFinancial
  LitigationTrust,atrustcreatedbytheconfirmedplanofThink
  Financial,adebtorinpossessioninDallas,Texas.
  



                                                                     013294
Case 19-34054-sgj11 Doc 1863-2 Filed 01/29/21 Entered 01/29/21 12:16:57 Page 1 of 2
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 114 of 191 PageID 16237




                                   EXHIBIT 




                                                                     013295
Case 19-34054-sgj11 Doc 1863-2 Filed 01/29/21 Entered 01/29/21 12:16:57 Page 2 of 2
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 115 of 191 PageID 16238



                               Holdings of Preference Shares1 in CLOs


             CLO                HIF                NSOF          NC      Total
      Aberdeen                  0%                 30.21%         0%    30.21%
      Brentwood                 0%                 40.06%         0%    40.06%
      Eastland                31.16%               10.53%         0%    41.69%
      Gleneagles               9.74%                8.52%         0%    18.26%
      Grayson                 49.10%               10.75%       0.63%   60.48%
      Greenbriar                0%                 53.44%         0%    53.44%
      Jasper                    0%                 17.86%         0%    17.86%
      Liberty                   0%                 10.64%         0%    10.64%
      Red River                 0%                 10.49%         0%    10.49%
      Rockwall                 6.14%               19.57%         0%    25.71%
      Rockwall II             14.56%                5.65%         0%    20.21%
      Southfork                 0%                  7.30%         0%     7.30%
      Stratford                 0%                 69.05%         0%    69.05%
      Loan Funding VII          0%                  1.83%         0%
                                                                        1.83%
      (aka Valhalla)
      Westchester                0%                44.38%        0%     44.38%




  1
      Class E Certificates for Liberty CLO, Ltd.


      308354413 v10


                                                                        013296
Case 19-34054-sgj11 Doc 1866-1 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 1 of 2
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 116 of 191 PageID 16239



                             EXHIBIT SSSSS




                                                                     013297
                                                      Case 19-34054-sgj11 Doc 1866-1 Filed 01/29/21                                        Entered 01/29/21 18:30:16                               Page 2 of 2




              Plan Objections from Dondero-Related Entities: Organizational Charts

                OrgChartKey:
          ObjectingEntitywithNoClaimor
           FundInterestswiththeEstate                                                                                                                                                                                                    Highland Capital
                                                                                                                                                                                                                       0.25%                  Management,
                                                                                                                                                                                                                      Class A
            ObjectingEntitywithDebtor                                                                                                                                                                                                         L.P.
             FundsOwedtoHCMLP[2]                                                                                                                                                                                 LP Interest


         ObjectingEntitywithaTerminated                                                                               James Dondero                                           Strand Advisors, Inc.
            SharedServicesAgreement
                                                                                                                                                                                                                                                             0.1866%
                                                                                                                                                                                                                                                             Class A
     Interests in Funds Managed by HCMLP                                                                                                                                                                                                                    LP Interest
                                                                                                                                                               Highland Multi
                                                                                                                                                                Strat Credit                    TheDugaboyInvestmentTrust
                                                                                                                                                               Fund Interests                       (PrimaryBeneficiary)




                    CLOHoldco,Ltd.[1]                         TheGetGoodTrust                            HCMFA                 NexBankCapital,Inc.             NexPointRealEstatePartners,LLC                    NexPointAdvisors,L.P.
                                                                      (Settlor)                            (Owner/President)          (Owner/Chairman)                        (Owner/Manager)                                 (Owner/President)




        1.0 CLO
                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




      Pref Shares                           HighlandFixedIncomeFund                HighlandSociallyResponsibleEquityFund          NexBankSSB                            NexPointRealEstateFinance,Inc.                   NexPointRealEstateAdvisors,L.P.
       Interests
                                           HighlandFundsIanditsseries                   HighlandTotalReturnFund               NexBankTitle,Inc.                       NexPointRealEstateCapital,LLC                   NexPointRealEstateAdvisorsII,L.P.
    Highland Multi
   Strat Credit Fund
       Interests                       HighlandFundsIIanditsseries                    Highland/iBoxx SeniorLoanETF           NexBankSecurities,Inc.                     NexPointResidentialTrust,Inc.                  NexPointRealEstateAdvisorsIII,L.P.
    Highland CLO
   Funding Interests                   HighlandGlobalAllocationFund                HighlandHealthcareOpportunitiesFund                                                        NexPointHospitalityTrust                     NexPointRealEstateAdvisorsIV,L.P.

        1.0 CLO                              Highland Income Fund                         HighlandMergerArbitrageFund                                                        NexPointMultifamilyCapitalTrust                  NexPointRealEstateAdvisorsV,L.P.
      Pref Share
       Interests                                                                                                                           1.0 CLO
                                     HighlandOpportunisticCreditFund                   HighlandSmallͲCapEquityFund                 Pref Share                                   NexPointCapital,Inc.                       NexPointRealEstateAdvisorsVI,L.P.
                                                                                                                                          Interests
                                                                                                                                                                            NexPointRealEstateStrategiesFund                   NexPointRealEstateAdvisorsVII,L.P.
                                                                                                                                           1.0 CLO
[1] CLO Holdco, Ltd., is a wholly-owned subsidiary of the Charitable Donor Advised Fund, L.P. (the “DAF”). HCMLP                         Pref Share                      NexPoint Strategic Opportunities Fund                     NexPointRealEstateAdvisorsVIII,L.P.
has terminated its shared services agreement with the DAF. The DAF owes HCMLP past due fees and expenses.                                 Interests
[2] Amounts owed as of November 30, 2020.


                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                       Page 117 of 191 PageID 16240




                                                                                                                                                                                                                               013298
Case 19-34054-sgj11 Doc 1866-2 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 1 of 6
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 118 of 191 PageID 16241



                         EXHIBIT AAAAAAA




                                                                     013299
          Case 19-34054-sgj11 Doc 1866-2 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 2 of 6
          Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 119 of 191 PageID 16242
                          Highland Multi Strategy Credit Fund, Ltd.

                                                Statement of Value and Activity

                                           October 1, 2020 through October 31, 2020




         fundaccounting@hcmlp.com
         190 Elgin Avenue
         George Town, Grand Cayman KY1-9005
         Cayman Islands




Account ID:   CLOHold                                                     Attention:
Account Name: CLO Holdco, Ltd.                                            Fax Number:
Currency:     US Dollar                                                   Email:                    fundaccounting@hcmlp.com

For Your Information
Your Statement of Value and Activity has been designed to keep you up-to-date on the activity in your account. It provides you with an easy
to read summary of your account balance and history of your transactions during the periods.

Your Portfolio Value Month - to - Date




(*) Net asset value per share has been rounded to two decimal places for presentation purposes.
SEI Investments
Alternative Investments Fund Services
One Freedom Valley Drive
Oaks, PA 19456
(610) 676-8725
AIFS-IS Highland@seic.com                                                                                       013300
          Case 19-34054-sgj11 Doc 1866-2 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 3 of 6
          Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 120 of 191 PageID 16243
                          Highland Multi Strategy Credit Fund, Ltd.

                                                Statement of Value and Activity

                                           October 1, 2020 through October 31, 2020




         The Dugaboy Investment Trust
         300 Crescent Court
         Suite 700
         Dallas, TX 75201




Account ID:   Dugaboy                                                     Attention:
Account Name: The Dugaboy Investment Trust                                Fax Number:
Currency:     US Dollar                                                   Email:                    jdondero@hcmlp.com

For Your Information
Your Statement of Value and Activity has been designed to keep you up-to-date on the activity in your account. It provides you with an easy
to read summary of your account balance and history of your transactions during the periods.

Your Portfolio Value Month - to - Date




(*) Net asset value per share has been rounded to two decimal places for presentation purposes.
SEI Investments
Alternative Investments Fund Services
One Freedom Valley Drive
Oaks, PA 19456
(610) 676-8725
AIFS-IS Highland@seic.com                                                                                       013301
          Case 19-34054-sgj11 Doc 1866-2 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 4 of 6
          Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 121 of 191 PageID 16244
                          Highland Multi Strategy Credit Fund, Ltd.

                                                Statement of Value and Activity

                                           October 1, 2020 through October 31, 2020




         Waterhouse, Frank




Account ID:   HCMS                                                        Attention:
Account Name: Highland Capital Management Services, Inc.                  Fax Number:
Currency:     US Dollar                                                   Email:                    fwaterhouse@hcmlp.com

For Your Information
Your Statement of Value and Activity has been designed to keep you up-to-date on the activity in your account. It provides you with an easy
to read summary of your account balance and history of your transactions during the periods.

Your Portfolio Value Month - to - Date




(*) Net asset value per share has been rounded to two decimal places for presentation purposes.
SEI Investments
Alternative Investments Fund Services
One Freedom Valley Drive
Oaks, PA 19456
(610) 676-8725
AIFS-IS Highland@seic.com                                                                                       013302
          Case 19-34054-sgj11 Doc 1866-2 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 5 of 6
          Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 122 of 191 PageID 16245
                          Highland Multi Strategy Credit Fund, Ltd.

                                                Statement of Value and Activity

                                           October 1, 2020 through October 31, 2020




Account ID:   Highland                                                    Attention:
Account Name: Highland Capital Management, LP                             Fax Number:
Currency:     US Dollar                                                   Email:

For Your Information
Your Statement of Value and Activity has been designed to keep you up-to-date on the activity in your account. It provides you with an easy
to read summary of your account balance and history of your transactions during the periods.

Your Portfolio Value Month - to - Date




(*) Net asset value per share has been rounded to two decimal places for presentation purposes.
SEI Investments
Alternative Investments Fund Services
One Freedom Valley Drive
Oaks, PA 19456
(610) 676-8725
AIFS-IS Highland@seic.com                                                                                       013303
          Case 19-34054-sgj11 Doc 1866-2 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 6 of 6
          Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 123 of 191 PageID 16246
                          Highland Multi Strategy Credit Fund, Ltd.

                                                Statement of Value and Activity

                                           October 1, 2020 through October 31, 2020




         Mark Okada
         300 Crescent Court
         Suite 700
         Dallas, TX 75201




Account ID:   Okada                                                       Attention:
Account Name: Mark K. Okada                                               Fax Number:
Currency:     US Dollar                                                   Email:                    MOkada@hcmlp.com

For Your Information
Your Statement of Value and Activity has been designed to keep you up-to-date on the activity in your account. It provides you with an easy
to read summary of your account balance and history of your transactions during the periods.

Your Portfolio Value Month - to - Date




(*) Net asset value per share has been rounded to two decimal places for presentation purposes.
SEI Investments
Alternative Investments Fund Services
One Freedom Valley Drive
Oaks, PA 19456
(610) 676-8725
AIFS-IS Highland@seic.com                                                                                       013304
Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 1 of 49
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 124 of 191 PageID 16247



                          (;+,%,7%%%%%%%




  

                                                                      013305
        Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 2 of 49
        Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 125 of 191 PageID 16248




Highland Income Fund



                                                      Semi-Annual Report
                                                        June 30, 2020
Beginning on January 1, 2021, as permitted by regulations adopted by the U.S. Securities and Exchange Commission, paper copies of the Fund’s annual and
semi-annual shareholder reports will no longer be sent by mail, unless you specifically request paper copies of the reports. Instead, the reports will be made
available on the Fund’s website (highlandfunds.com), and you will be notified by mail each time a report is posted and provided with a website link to access
the report.
If you already elected to receive shareholder reports electronically, you will not be affected by this change and you need not take any action. You may elect to
receive shareholder reports and other communications from the Fund electronically by contacting your financial intermediary (such as a broker-dealer or bank)
or, if you are a direct investor, by contacting the Fund’s transfer agent at 1-800-357-9167.
You may elect to receive all future reports in paper free of charge. If you invest through a financial intermediary, you can contact your financial intermediary to
request that you continue to receive paper copies of your shareholder reports. If you invest directly with the Fund, you can call 1-800-357-9167 to let the Fund
know you wish to continue receiving paper copies of your shareholder reports. Your election to receive reports in paper will apply to all funds held in your
account if you invest through your financial intermediary or all funds held with the fund complex if you invest directly with the Fund.




                                                                                                                                  013306
       Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 3 of 49
       Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 126 of 191 PageID 16249


                                                               Highland Income Fund

                                                                            TABLE OF CONTENTS

Consolidated Fund Profile . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        1
Consolidated Financial Statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  2
  Consolidated Investment Portfolio. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     3
  Consolidated Statement of Assets and Liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  12
  Consolidated Statement of Operations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          13
  Consolidated Statements of Changes in Net Assets. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       14
  Consolidated Statement of Cash Flows . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          15
  Consolidated Financial Highlights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 16
Notes to Consolidated Financial Statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            18
Additional Information. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   38
Important Information About This Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         42


                                           Economic and market conditions change frequently.
                         There is no assurance that the trends described in this report will continue or commence.




                                                                                                                                                                       013307
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 4 of 49
     Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 127 of 191 PageID 16250
CONSOLIDATED FUND PROFILE (unaudited)

                                                                                                                           Highland Income Fund

 Objective
      Highland Income Fund seeks to provide a high level of current income, consistent with preservation of
      capital.
 Net Assets as of June 30, 2020
      $911.6 million
 Portfolio Data as of June 30, 2020
      The information below provides a snapshot of Highland Income Fund at the end of the reporting period.
      Highland Income Fund is actively managed and the composition of its portfolio will change over time.
      Current and future holdings are subject to risk.
         Quality Breakdown as of 6/30/2020 (%)(1)                                          Sectors as of 6/30/2020 (%)(1)(2)
         AAA                                               0.80                            Real Estate                                 34.8
         BBB                                               0.93                            Financials                                  23.7
         BB                                               15.50                            Information Technology                       5.9
         B                                                38.70                            Healthcare                                   5.2
         CCC                                               9.00                            Communication Services                       4.3
         CC                                                0.61
         D                                                 1.31
         NR                                               33.15



                                  Top 10 Holdings as of 6/30/2020 (%)(2)(3)
                                  Creek Pine 10.25%, (Preferred Stock)                                              24.0
                                  NFRO REIT SUB, LLC (Common Stock)                                                 10.9
                                  CCS Medical, Inc., Term Loan 12.25%, 5/31/2021 (U.S. Senior Loans)                 5.9
                                  EDS Legacy Partners 7.50%, 12/14/2023 (U.S. Senior Loans)                          5.7
                                  FREMF Mortgage Trust, 11/25/2029 (Agency Collateralized Mortgage
                                    Obligations)                                                                     5.3
                                  SFR WLIF II, LLC, (LLC Interest)                                                   4.8
                                  Metro-Goldwyn-Mayer, Inc. (Common Stock)                                           4.5
                                  Creative Science Properties, Inc., (Preferred Stock)                               3.9
                                  SFR WLIF III, LLC, (LLC Interest)                                                  2.4
                                  FREMF Mortgage Trust, 1/25/2030 (Agency Collateralized Mortgage
                                    Obligations)                                                                     2.2

(1) Qualityis calculated as a percentage of total credit instruments held by the portfolio. Sectors and holdings are calculated as a
  percentage of total net assets. The quality ratings reflected were issued by Standard & Poors, a nationally recognized statistical
  rating organization. Ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). Quality ratings
  reflect the credit quality of the underlying bonds in the Fund’s portfolio and not that of the Fund itself. Credit quality ratings
  assigned by a rating agency are subjective opinions, not statements of fact, and are subject to change, including daily. The ratings
  assigned by credit rating agencies are but one of the considerations that the Fund’s investment adviser incorporates into its
  credit analysis process, along with such other issuer specific factors as cash flows, capital structure and leverage ratios, ability to
  deleverage through free cash flow, quality of management, market positioning and access to capital, as well as such security-
  specific factors as the terms of the security (e.g., interest rate, and time to maturity) and the amount of any collateral.
(2) Sectors   and holdings are calculated as a percentage of total net assets.
(3) Excludes   the Fund’s investment in a cash equivalent.



                                                                                                                      Semi-Annual Report      1

                                                                                                                           013308
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 5 of 49
     Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 128 of 191 PageID 16251
CONSOLIDATED FINANCIAL STATEMENTS

June 30, 2020                                                                                           Highland Income Fund

                                                  A guide to understanding the Fund’s consolidated financial statements

            Consolidated Investment Portfolio     The Investment Portfolio details all of the Fund’s holdings and its market value
                                                  as of the last day of the reporting period. Portfolio holdings are organized by
                                                  type of asset and industry to demonstrate areas of concentration and
                                                  diversification.


         Consolidated Statement of Assets and     This statement details the Fund’s assets, liabilities, net assets and share price
                                    Liabilities   for each share class as of the last day of the reporting period. Net assets are
                                                  calculated by subtracting all of the Fund’s liabilities (including any unpaid
                                                  expenses) from the total of the Fund’s investment and noninvestment assets.
                                                  The net asset value per share for each class is calculated by dividing net assets
                                                  allocated to that share class by the number of shares outstanding in that class
                                                  as of the last day of the reporting period.


        Consolidated Statement of Operations      This statement reports income earned by the Fund and the expenses incurred
                                                  by the Fund during the reporting period. The Statement of Operations also
                                                  shows any net gain or loss the Fund realized on the sales of its holdings during
                                                  the period as well as any unrealized gains or losses recognized over the
                                                  period. The total of these results represents the Fund’s net increase or
                                                  decrease in net assets from operations.


    Consolidated Statements of Changes in Net     These statements detail how the Fund’s net assets were affected by its
                                      Assets      operating results, distributions to shareholders and shareholder transactions
                                                  (e.g., subscriptions, redemptions and distribution reinvestments) during the
                                                  reporting periods. The Statement of Changes in Net Assets also details
                                                  changes in the number of shares outstanding.


         Consolidated Statement of Cash Flows     This statement reports net cash and foreign currency provided or used by
                                                  operating, investing and financing activities and the net effect of those flows
                                                  on cash and foreign currency during the period.


              Consolidated Financial Highlights   The Financial Highlights demonstrate how the Fund’s net asset value per
                                                  share was affected by the Fund’s operating results. The Financial Highlights
                                                  also disclose the classes’ performance and certain key ratios (e.g., net
                                                  expenses and net investment income as a percentage of average net assets).


    Notes to Consolidated Financial Statements    These notes disclose the organizational background of the Fund, certain of its
                                                  significant accounting policies (including those surrounding security valuation,
                                                  income recognition and distributions to shareholders), federal tax
                                                  information, fees and compensation paid to affiliates and significant risks and
                                                  contingencies.




2     Semi-Annual Report

                                                                                                         013309
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 6 of 49
     Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 129 of 191 PageID 16252
CONSOLIDATED INVESTMENT PORTFOLIO (unaudited)

As of June 30, 2020                                                                                                        Highland Income Fund

  Principal Amount ($)                                      Value ($)        Principal Amount ($)                                      Value ($)

U.S. Senior Loans (a) - 39.9%                                              GAMING/LEISURE (continued)
                                                                                      Ginn-LA CS Borrower LLC, Tranche B Term
BUSINESS EQUIPMENT & SERVICES - 1.0%                                       48,791,955  Loan, 1st Lien, (b)(c)(d)...................                —
           VM Consolidated Inc., Term Loan B1, 1st                                    LLV Holdco, LLC, Revolving Exit Loan,
 9,803,479  Lien, 02/28/25 ...........................         9,386,832   13,442,392  09/03/20 (b)(c)(e) ........................       10,753,914
COMMERCIAL SERVICES - 0.4%                                                                                                               11,478,220
           Fort Dearborn Holding Company, Inc.,
            Initial Term Loan,                                             HEALTHCARE - 7.7%
            VAR LIBOR USD                                                             American Renal Holdings Inc.,
 3,502,592  3 Month+4.000%, 10/19/23 .............             3,302,944                Term Loan B,
                                                                                        VAR LIBOR USD
                                                               3,302,944    2,667,085   3 Month+3.250%, 06/21/24 .............            2,520,396
                                                                                      BW NHHC Holdco Inc., Initial Term Loan,
COMMUNICATION SERVICES - 0.7%                                                           1st Lien,
           TerreStar Corporation, Term Loan D,                                          VAR LIBOR USD
 6,467,947  11.00% PIK 02/27/28 (b)(c) ..............          6,429,140   13,611,111   3 Month+5.000%, 05/15/25 .............           10,733,654
           TerreStar Corporation, Term Loan, 1st                                      Castle US Holding Corporation, Initial
    50,260  Lien, 02/28/22 (b)(c) .....................           49,958    1,995,833   Dollar Term Loan, 1st Lien, 01/29/27 ....         1,831,177
                                                               6,479,098              CCS Medical, Inc., Term Loan,
                                                                           61,921,436   05/31/21 (b)(c)(e) ........................      53,376,277
CONSUMER DISCRETIONARY - 2.5%                                                         Sound Inpatient Physicians Holdings LLC,
           Truck Hero, Inc., Initial Term Loan, 1st Lien,                               2nd Lien,
            VAR LIBOR USD                                                               VAR LIBOR USD
 8,501,927  3 Month+3.750%, 04/22/24 ..............            7,781,941    1,777,778   3 Month+6.750%, 06/19/26 .............            1,706,667
           Truck Hero, Inc., Initial Term Loan, 2nd Lien,
            VAR LIBOR USD                                                                                                                70,168,171
 4,076,667  3 Month+8.250%, 04/21/25 ..............            3,791,300
                                                                           INDUSTRIALS - 1.8%
           USS Ultimate Holdings, Inc., Initial Term
                                                                                      Hayward Industries, Inc.,
            Loan, 1st Lien,
                                                                                         Initial Term Loan, 1st Lien,
            VAR LIBOR USD
                                                                                         VAR LIBOR USD
11,784,991  3 Month+3.750%, 08/09/24 .............            11,130,865
                                                                            4,510,098    3 Month+3.500%, 08/05/24 .............           4,357,882
                                                              22,704,106              Omnimax International, Inc., Unsecured
CONSUMER PRODUCTS - 0.2%                                                                 Term Loan, 14.00% PIK
           Dayco Products, LLC, Term Loan B,                               10,299,501    02/06/21 (b)(c)(e) ........................      2,554,276
            VAR LIBOR USD                                                             PSC Industrial Holdings Corp., Initial
 3,317,015  3 Month+4.250%, 05/08/23 .............             2,118,743                 Term Loan, 2nd Lien,
                                                                                         VAR LIBOR USD
ENERGY - 1.5%                                                               4,000,000    3 Month+8.500%, 10/11/25 .............           3,100,000
            Fieldwood Energy LLC, Closing Date Loan,                                  PSC Industrial Holdings Corp., Term Loan,
              2nd Lien,                                                                  1st Lien,
              VAR LIBOR USD                                                              VAR LIBOR USD
15,904,030    3 Month+7.250%, 04/11/23 .............             318,081    6,908,127    3 Month+3.750%, 10/11/24 .............           6,240,319
            Traverse Midstream Partners LLC,                                                                                             16,252,477
              Term Loan,
              VAR LIBOR USD                                                INFORMATION TECHNOLOGY - 9.4%
15,771,555    3 Month+4.000%, 09/27/24 .............          13,297,392              Avaya Inc., Tranche B Term Loan,
                                                                                        VAR LIBOR USD
                                                              13,615,473
                                                                            8,834,475   3 Month+4.250%, 12/15/24 .............            8,185,142
FINANCIALS - 1.0%                                                                     EDS Legacy Partners,
                                                                                        VAR LIBOR USD
            Edelman Financial Center (The), Initial
                                                                           57,000,000   3 Month+2.750%, 12/14/23 (b)(c)(e) ....          51,471,000
              Term Loan,
                                                                                      Intermedia Holdings, Inc., New Term
              VAR LIBOR USD
                                                                                        Loan, 1st Lien,
   935,253    3 Month+3.250%, 07/21/25 .............             896,234
                                                                                        VAR LIBOR USD
            Edelman Financial Group (The), Term
                                                                            9,850,000   3 Month+6.000%, 07/21/25 .............            9,668,415
              Loan, 2nd Lien,
                                                                                      Kronos Incorporated, Initial Term Loan,
              VAR LIBOR USD
                                                                                        2nd Lien,
 9,447,348    3 Month+6.750%, 06/26/26 .............           8,659,108
                                                                                        VAR LIBOR USD
                                                               9,555,342    2,800,000   3 Month+8.250%, 11/01/24 .............            2,811,382
                                                                                      Procera Networks, Inc., Initial Term Loan,
GAMING/LEISURE - 1.3%                                                                   VAR LIBOR USD
           Ginn-LA CS Borrower LLC, Tranche A Term                         14,251,549   3 Month+4.500%, 10/30/25 .............           13,681,486
            Loan Credit-Linked Deposit, 1st
                                                                                                                                         85,817,425
22,764,040  Lien, (b)(c)(d) .............................        724,306

    See Glossary on page 11 for abbreviations along with accompanying Notes to Consolidated Financial Statements.                                      3

                                                                                                                           013310
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 7 of 49
     Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 130 of 191 PageID 16253
CONSOLIDATED INVESTMENT PORTFOLIO (unaudited) (continued)

As of June 30, 2020                                                                                                        Highland Income Fund

    Principal Amount ($)                                    Value ($)      Principal Amount ($)                                         Value ($)

U.S. Senior Loans (continued)                                              UTILITIES (continued)
                                                                                        Lightstone Holdco LLC, Refinancing
REAL ESTATE - 2.2%
                                                                                          Term Loan C,
            Forest City Enterprises, L.P., Replacement
                                                                                          VAR LIBOR USD
 9,092,308    Term Loan, 1st Lien, 12/08/25 ...........        8,546,769
                                                                              664,412     3 Month+3.750%, 01/30/24 ...........               568,657
            Specialty Building Products Holdings, LLC,
                                                                                        PG&E Corp, Term Loan,
              Initial Term Loan,
                                                                            5,000,000     1st Lien, 06/18/25 .....................         4,920,000
              VAR LIBOR USD
11,850,000    3 Month+5.750%, 09/25/25 .............          11,316,750                Texas Competitive Electric Holdings Co.,
                                                                           59,127,210     LLC, Extended Escrow Loan, (f) ........             44,346
                                                              19,863,519
                                                                                                                                          17,902,711
RETAIL - 4.8%                                                                              Total U.S. Senior Loans
             Academy, Ltd., Initial Term Loan,                                               (Cost $503,969,693) .................       363,262,851
               VAR LIBOR USD
13,468,126     3 Month+4.000%, 07/01/22 .............         10,909,182
                                                                           Shares
             Dealer Tire LLC, Term B-1 Loan,
15,651,350     1st Lien, 12/12/25........................     14,999,158
             General Nutrition Centers, Inc., FILO
                                                                           Preferred Stock - 37.0%
               Term Loan,                                                  ENERGY - 1.1%
               VAR LIBOR USD                                                1,790,983 Crestwood Equity Partners 9.25% (g) ...              9,796,677
 1,178,368     3 Month+7.000%, 12/31/22 .............          1,129,272
             General Nutrition Centers, Inc., Tranche                      FINANCIALS - 9.1%
               B-2 Term Loan, 1st Lien,                                                Creative Science Properties,
               VAR LIBOR USD                                                2,356,665    Inc. (b)(c)(g)(h)(i) .......................     35,349,975
 9,069,634     3 Month+8.750%, 03/04/21 .............          6,613,260       34,500 Eastland CLO, Ltd. (h) ....................         11,442,500
             Jo-Ann Stores, LLC, Initial Loan, 1st Lien,                        3,980 Eastland Ltd. 1.00%, 05/01/2022 (j) .....            1,320,033
               VAR LIBOR USD                                                           Federal Home Loan Mortgage
10,073,808     3 Month+5.000%, 10/20/23 .............          6,296,130      525,000    5.30% (g) ...............................         5,985,000
             Jo-Ann Stores, LLC, Initial Loan, 2nd Lien,                      162,000 Federal Home Loan Mortgage (g)(h) ....               1,850,075
               VAR LIBOR USD                                                           Federal Home Loan Mortgage
 9,554,955     3 Month+9.250%, 05/21/24 .............          3,583,108      225,315    5.90% (g) ...............................         1,435,257
                                                              43,530,110               Federal National Mortgage Association
                                                                               69,500    7.63% (g) ...............................           483,025
SERVICE - 2.2%                                                                         Federal National Mortgage
             Advantage Sales & Marketing Inc., Initial                        252,000    Association (g)(h) ......................         2,699,760
               Term Loan, 1st Lien,                                                    Federal National Mortgage Association
               VAR LIBOR USD                                                   59,449    5.38% (g) ...............................         2,418,260
 3,621,602     3 Month+3.250%, 07/23/21 .............          3,328,198               Federal National Mortgage Association
             Advantage Sales & Marketing Inc., Term                            25,000    8.25% (g) ...............................           181,750
               Loan, 2nd Lien,                                                         Federal National Mortgage Association
               VAR LIBOR USD                                                    3,840    4.75% (g) ...............................            46,080
13,710,000     3 Month+6.500%, 07/25/22 .............         11,444,148               Federal National Mortgage Association
             EnergySolutions, LLC (aka Envirocare of                           30,000    5.13% (g) ...............................           372,000
               Utah, LLC), Initial Term Loan, 1st Lien,                                Grayson CLO, Ltd. ,
               VAR LIBOR USD                                                   62,600    11/01/2021 (b)(c)(h)(j) .................        19,321,490
 5,929,827     3 Month+3.750%, 05/09/25 .............          5,504,837
                                                                                                                                          82,905,205
                                                              20,277,183
                                                                           REAL ESTATE - 26.8%
TRANSPORTATION - 1.2%                                                                  Braemar Hotels & Resorts, REIT
           Gruden Acquisition, Inc., Incremental                             645,161     5.50% (g)(i)(k) ..........................        6,509,674
            Term Loan, 1st Lien,                                             180,008 Creek Pine, REIT 10.25% (b)(c)(g)(i) .....          218,952,776
            VAR LIBOR USD                                                    249,514 G-LA Resorts Holdings (h)(i) .............              249,514
11,608,587  3 Month+5.500%, 08/18/22 .............            10,810,497               Jernigan Capital, Inc., REIT
                                                                              17,755     7.00% (b)(c)(g)(i) .......................       17,311,009
UTILITIES - 2.0%
              Granite Acquisition, Inc., Term Loan B,                                  Wheeler Real Estate Investment Trust,
                2nd Lien,                                                     97,992     REIT 9.00% (g) ..........................           690,844
                VAR LIBOR USD                                                          Wheeler Real Estate Investment Trust,
 2,319,304      3 Month+7.250%, 12/19/22 .............         2,287,413      74,600     REIT 10.75%, 09/21/2023 (g)(l) ........             901,789
              Lightstone Holdco LLC, Refinancing Term                                                                                    244,615,606
                Loan B,
                                                                                           Total Preferred Stock
                VAR LIBOR USD
                                                                                             (Cost $322,802,138) .................       337,317,488
11,780,034      3 Month+3.750%, 01/30/24 .............        10,082,295


4     See Glossary on page 11 for abbreviations along with accompanying Notes to Consolidated Financial Statements.

                                                                                                                            013311
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 8 of 49
     Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 131 of 191 PageID 16254
CONSOLIDATED INVESTMENT PORTFOLIO (unaudited) (continued)

As of June 30, 2020                                                                                                        Highland Income Fund

  Shares                                                    Value ($)         Principal Amount ($)                                      Value ($)

                                                                                         Acis CLO, Ltd.,
Common Stocks - 18.0%                                                                     Series 2017-7A, Class E
COMMUNICATION SERVICES - 5.7%                                                             VAR ICE LIBOR USD 3 Month+6.000%,
   49,600 Loral Space & Communications, Inc. ......              968,192    10,500,000    6.69%, 5/1/2027 (b)(c)(j) .................      8,664,540
  502,161 Metro-Goldwyn-Mayer, Inc. (i)(m) ........           41,344,422                 Acis CLO, Ltd.,
   27,134 TerreStar Corporation (b)(c)(i)(m) .........         9,205,209                  Series 2015-6A, Class E
                                                                                          VAR ICE LIBOR USD 3 Month+5.490%,
                                                              51,517,823
                                                                             7,500,000    6.18%, 5/1/2027 (j) ......................       4,715,625
CONSUMER DISCRETIONARY - 0.2%                                                            Acis CLO, Ltd., Series 2014-4A, Class E
    1,450 Toys ‘R’ Us (i)...............................         152,819                  VAR ICE LIBOR USD 3 Month+4.800%,
    1,450 Tru Kids, Inc. (i) ............................      1,375,385    14,750,000    5.49%, 5/1/2026 (j) ......................      11,505,000
                                                                                         Acis CLO, Ltd., Series 2015-6A, Class D
                                                               1,528,204                  VAR ICE LIBOR USD 3 Month+3.770%,
                                                                             1,000,000    4.46%, 5/1/2027 (j) ......................         897,500
ENERGY - 0.0%
                                                                                         Acis CLO, Ltd., Series 2014-3A, Class E
   167,419 Fieldwood Energy LLC (i) ...................           16,742
                                                                                          VAR ICE LIBOR USD 3 Month+4.750%,
 1,118,286 Value Creation, Inc. (b)(c)(i) ...............              1
                                                                             4,000,000    5.44%, 2/1/2026 (j) ......................       2,793,400
                                                                  16,743                 AMMC CLO XIV,
                                                                                          Series 2017-14A, Class B2L2
FINANCIALS - 0.0%                                                                         VAR ICE LIBOR USD 3 Month+6.530%,
    17,630 NexPoint Real Estate Finance (e) ..........           295,302     1,000,000    7.52%, 7/25/2029 (j) .....................         715,000
                                                                                         Apex Credit CLO 2019,
GAMING/LEISURE - 0.0%
                                                                                          Series 2019-1A, Class D
           LLV Holdco LLC - Series A, Membership
                                                                                          VAR ICE LIBOR USD 3 Month+7.100%,
   34,512   Interest (b)(c)(e)(i) .......................               —
                                                                             2,000,000    8.24%, 4/18/2032 (j) .....................       1,500,000
           LLV Holdco LLC - Series B, Membership
                                                                                         Apidos CLO XV,
      436   Interest (b)(c)(e)(i) .......................               —
                                                                                          Series 2018-15A, Class ERR
                                                                        —                 VAR ICE LIBOR USD 3 Month+5.700%,
                                                                             1,400,000    6.84%, 4/20/2031 (j) .....................       1,176,000
HEALTHCARE - 0.0%                                                                        Apidos CLO XXI,
  207,031 CCS Medical Inc. (b)(c)(e)(i) ................         122,976                  Series 2018-21A, Class ER
                                                                                          VAR ICE LIBOR USD 3 Month+8.250%,
HOUSING - 0.0%
                                                                             1,750,000    9.39%, 7/18/2027 (j) .....................       1,104,687
 1,648,350 Westgate Investments LLC (b)(c)(i) ........                  —
                                                                                         Apidos CLO XXIX,
INDUSTRIALS - 0.0%                                                                        Series 2018-29A, Class D
   250,627 Remington Outdoor Co., Inc. (i) ...........           203,635                  VAR ICE LIBOR USD 3 Month+5.250%,
                                                                             3,800,000    6.24%, 7/25/2030 (j) .....................       3,078,000
MATERIALS - 0.2%                                                                         Atlas Senior Loan Fund,
  299,032 MPM Holdings, Inc. (i) .....................         1,495,160                  Series 2017-8A, Class F
   14,621 Omnimax International, Inc. (b)(c)(e)(i) ...               585                  VAR ICE LIBOR USD 3 Month+7.150%,
                                                                             1,500,000    8.33%, 1/16/2030 (j) .....................         840,000
                                                               1,495,745
                                                                                         Atlas Senior Loan Fund XII,
REAL ESTATE - 11.9%                                                                       Series 2018-12A, Class E
 1,437,555 Allenby (b)(c)(e)(i) .........................              1                  VAR ICE LIBOR USD 3 Month+5.950%,
10,119,979 Claymore (b)(c)(e)(i) .......................              10     2,400,000    6.97%, 10/24/2031 (j) ....................       1,680,000
   331,800 Independence Realty Trust, Inc., REIT .....         3,812,382                 Babson CLO,
    31,232 Jernigan Capital, Inc., REIT .................        427,254                  Series 2017-2A, Class ER
   147,489 NexPoint Residential Trust, REIT (e) .......        5,213,736                  VAR ICE LIBOR USD 3 Month+6.450%,
 5,425,728 NFRO REIT SUB, LLC (b)(c)(e)(i) ............       99,391,206     3,000,000    7.59%, 10/20/2030 (j) ....................       2,550,000
                                                                                         Benefit Street Partners CLO XI,
                                                             108,844,589                  Series 2017-11A, Class E
               Total Common Stocks                                                        VAR ICE LIBOR USD 3 Month+7.200%,
                 (Cost $458,004,553) ...................     164,025,017     2,000,000    8.42%, 4/15/2029 (j) .....................       1,180,000
                                                                                         BlueMountain CLO, Ltd.,
  Principal Amount ($)                                                                    Series 2018-3A, Class ER
                                                                                          VAR ICE LIBOR USD 3 Month+8.080%,
Collateralized Loan Obligations - 16.7%                                      3,500,000    9.22%, 4/20/2031 (j) .....................       1,989,750
           Acis CLO, Ltd.,                                                               California Street CLO IX,
            Series 2014-4A, Class D                                                       Series 2019-9A, Class FR2
            VAR ICE LIBOR USD 3 Month+3.100%,                                             VAR ICE LIBOR USD 3 Month+8.520%,
   750,000  3.79%, 5/1/2026 (j) ......................           670,036     3,500,000    10.36%, 7/16/2032 (j) ....................       2,467,500


    See Glossary on page 11 for abbreviations along with accompanying Notes to Consolidated Financial Statements.                                      5

                                                                                                                            013312
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 9 of 49
     Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 132 of 191 PageID 16255
CONSOLIDATED INVESTMENT PORTFOLIO (unaudited) (continued)

As of June 30, 2020                                                                                                       Highland Income Fund

    Principal Amount ($)                                   Value ($)        Principal Amount ($)                                      Value ($)

Collateralized Loan Obligations (continued)                                           Eaton Vance CLO,
            Canyon Capital CLO,                                                         Series 2019-1A, Class F
             Series 2018-1A, Class ER                                                   VAR ICE LIBOR USD 3 Month+8.250%,
             VAR ICE LIBOR USD 3 Month+5.750%,                            8,000,000     9.47%, 4/15/2031 (j) ......................      5,600,000
                                                                                      Flatiron CLO,
2,000,000    6.97%, 7/15/2031 (j) ......................      1,680,000
                                                                                        Series 2015-1A, Class F
            Carlyle Global Market Strategies CLO,
                                                                                        VAR ICE LIBOR USD 3 Month+5.500%,
             Series 2018-1A, Class ER
                                                                          2,000,000     6.72%, 4/15/2027 (j) ......................      1,400,000
             VAR ICE LIBOR USD 3 Month+5.400%,
                                                                                      Galaxy XIX CLO,
1,875,000    6.53%, 4/17/2031 (j) ......................      1,401,562                 Series 2017-19A, Class D1R
            Catamaran CLO, Ltd.,                                                        VAR ICE LIBOR USD 3 Month+6.530%,
             Series 2014-2A, Class D                                      2,100,000     7.55%, 7/24/2030 (j) ......................      1,879,500
             VAR ICE LIBOR USD 3 Month+4.850%,                                        Galaxy XXIV CLO,
3,000,000    5.99%, 10/18/2026 (j) .....................      1,862,400                 Series 2017-24A, Class E
            Catamaran CLO, Ltd.,                                                        VAR ICE LIBOR USD 3 Month+5.500%,
             Series 2015-1A, Class E                                      1,000,000     6.72%, 1/15/2031 (j) ......................        750,000
             VAR ICE LIBOR USD 3 Month+5.150%,                                        Galaxy XXVI CLO,
2,250,000    6.25%, 4/22/2027 (j) ......................      1,597,500                 Series 2018-26A, Class F
            Cathedral Lake CLO,                                                         VAR ICE LIBOR USD 3 Month+8.000%,
             Series 2019-4A, Class E2R                                    5,450,000     8.36%, 11/22/2031 (j) .....................      3,733,250
             VAR ICE LIBOR USD 3 Month+7.830%,                                        GoldenTree Loan Management US CLO 3,
4,000,000    8.97%, 10/20/2028 (j) .....................      2,680,000                 Series 2018-3A, Class F
            Cathedral Lake CLO,                                                         VAR ICE LIBOR USD 3 Month+6.500%,
             Series 2017-1A, Class DR                                     3,000,000     7.64%, 4/20/2030 (j) ......................      1,500,000
             VAR ICE LIBOR USD 3 Month+7.250%,                                        GoldenTree Loan Management US CLO 4,
1,250,000    8.47%, 10/15/2029 (j) .....................        983,500                 Series 2019-4A, Class F
            CENT CLO, Ltd.,                                                             VAR ICE LIBOR USD 3 Month+6.400%,
             Series 2018-28A, Class D                                     3,500,000     7.42%, 4/24/2031 (j) ......................      2,380,000
             VAR ICE LIBOR USD 3 Month+6.170%,                                        GoldenTree Loan Opportunities IX, Ltd.,
                                                                                        Series 2018-9A, Class FR2
1,500,000    6.64%, 11/7/2030 (j) ......................      1,128,750
                                                                                        VAR ICE LIBOR USD 3 Month+7.640%,
            CIFC Funding,
                                                                          3,500,000     8.48%, 10/29/2029 (j) .....................      2,502,500
             Series 2019-1A, Class D2R
                                                                                      Grippen Park CLO,
             VAR ICE LIBOR USD 3 Month+4.430%,
                                                                                        Series 2017-1A, Class E
1,000,000    5.54%, 10/21/2031 (j) .....................        973,800                 VAR ICE LIBOR USD 3 Month+5.700%,
            CIFC Funding, Ltd.,                                           2,000,000     6.84%, 1/20/2030 (j) ......................      1,710,000
             Series 2018-1A, Class ER2                                                Jamestown CLO IX,
             VAR ICE LIBOR USD 3 Month+5.850%,                                          Series 2019-9A, Class DR
1,000,000    6.99%, 1/18/2031 (j) ......................        880,000                 VAR ICE LIBOR USD 3 Month+6.940%,
            CIFC Funding, Ltd.,                                           5,500,000     8.08%, 10/20/2028 (b)(c)(j) ...............      4,665,810
             Series 2017-3A, Class D                                                  Jay Park CLO, Ltd.,
             VAR ICE LIBOR USD 3 Month+6.000%,                                          Series 2018-1A, Class ER
1,225,000    7.14%, 7/20/2030 (j) ......................      1,058,400                 VAR ICE LIBOR USD 3 Month+7.350%,
            Covenant Credit Partners CLO III,                             4,000,000     8.49%, 10/20/2027 (j) .....................      3,080,000
             Series 2017-1A, Class F                                                  KKR CLO 18,
             VAR ICE LIBOR USD 3 Month+7.950%,                                          Series 2017-18, Class E
4,000,000    9.17%, 10/15/2029 (j) .....................      2,200,000                 VAR ICE LIBOR USD 3 Month+6.450%,
            Dryden 41 Senior Loan Fund,                                   3,000,000     7.59%, 7/18/2030 (j) ......................      2,430,000
             Series 2018-41A, Class FR                                                Madison Park Funding XVII,
             VAR ICE LIBOR USD 3 Month+7.200%,                                          Series 2017-17A, Class FR
4,250,000    8.42%, 4/15/2031 (j) ......................      2,550,000                 VAR ICE LIBOR USD 3 Month+7.480%,
            Dryden 41 Senior Loan Fund,                                   2,000,000     8.59%, 7/21/2030 (j) ......................      1,360,000
             Series 2018-41A, Class ER                                                Madison Park Funding XX,
             VAR ICE LIBOR USD 3 Month+5.300%,                                          Series 2018-20A, Class ER
                                                                                        VAR ICE LIBOR USD 3 Month+5.300%,
2,000,000    6.52%, 4/15/2031 (j) ......................      1,690,000
                                                                          1,400,000     6.29%, 7/27/2030 (j) ......................      1,120,000
            Dryden 45 Senior Loan Fund,
                                                                                      Madison Park Funding XXIV,
             Series 2018-45A, Class FR
                                                                                        Series 2019-24A, Class ER
             VAR ICE LIBOR USD 3 Month+8.120%,
                                                                                        VAR ICE LIBOR USD 3 Month+7.200%,
2,000,000    9.34%, 10/15/2030 (j) .....................      1,480,000
                                                                          2,000,000     8.34%, 10/20/2029 (j) .....................      1,870,000
            Dryden 49 Senior Loan Fund,                                               Madison Park Funding XXIX,
             Series 2017-49A, Class F                                                   Series 2018-29A, Class F
             VAR ICE LIBOR USD 3 Month+7.550%,                                          VAR ICE LIBOR USD 3 Month+7.570%,
1,500,000    8.69%, 7/18/2030 (j) ......................      1,080,000   1,000,000     8.71%, 10/18/2030 (j) .....................        817,500

6     See Glossary on page 11 for abbreviations along with accompanying Notes to Consolidated Financial Statements.

                                                                                                                          013313
    Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 10 of
    Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 133 of 191 PageID 16256
CONSOLIDATED INVESTMENT PORTFOLIO (unaudited) (continued)

As of June 30, 2020                                                                                                       Highland Income Fund

  Principal Amount ($)                                     Value ($)        Principal Amount ($)                                       Value ($)

Collateralized Loan Obligations (continued)                                             SCOF-2,
            Madison Park Funding XXX,                                                     Series 2018-2A, Class ER
             Series 2018-30A, Class F                                                     VAR ICE LIBOR USD 3 Month+5.710%,
             VAR ICE LIBOR USD 3 Month+6.850%,                             2,160,000      6.93%, 7/15/2028 (j) .....................      1,684,800
                                                                                        Symphony CLO XXI,
1,000,000    8.07%, 4/15/2029 (j) ......................        710,000
                                                                                          Series 2019-21A, Class E
            Magnetite VII, Ltd.,
                                                                                          VAR ICE LIBOR USD 3 Month+6.750%,
             Series 2018-7A, Class ER2
                                                                           1,500,000      7.97%, 7/15/2032 (j) .....................      1,386,750
             VAR ICE LIBOR USD 3 Month+6.500%,
                                                                                        TCW CLO,
 490,000     7.72%, 1/15/2028 (j) ......................        367,500                   Series 2019-1A, Class F
            Man GLG US CLO,                                                               VAR ICE LIBOR USD 3 Month+8.670%,
             Series 2018-1A, Class DR                                      1,000,000      9.06%, 2/15/2029 (j) .....................        850,000
             VAR ICE LIBOR USD 3 Month+5.900%,                                          TCW CLO,
4,500,000    7.04%, 4/22/2030 (j) ......................      3,037,500                   Series 2019-2A, Class D2A
            Mountain View Clo XIV,                                                        VAR ICE LIBOR USD 3 Month+4.890%,
             Series 2019-1A, Class F                                       1,750,000      6.03%, 10/20/2032 (j) ....................      1,723,750
             VAR ICE LIBOR USD 3 Month+8.700%,                                          TICP CLO I-2,
 500,000     9.92%, 4/15/2029 (j) ......................        320,700                   Series 2018-IA, Class E
            MP CLO VII,                                                                   VAR ICE LIBOR USD 3 Month+8.000%,
             Series 2018-1A, Class FRR                                     2,238,503      8.99%, 4/26/2028 (j) .....................      1,670,371
             VAR ICE LIBOR USD 3 Month+7.910%,                                          TICP CLO III-2, Ltd.,
5,800,000    9.05%, 10/18/2028 (j) .....................      2,978,880                   Series 2018-3R, Class F
            Neuberger Berman CLO XX, Ltd.,                                                VAR ICE LIBOR USD 3 Month+7.980%,
             Series 2017-20A, Class FR                                     4,150,000      9.12%, 4/20/2028 (j) .....................      3,098,390
             VAR ICE LIBOR USD 3 Month+7.450%,                                          Trinitas CLO III, Ltd.,
4,250,000    8.67%, 1/15/2028 (j) ......................      2,600,316                   Series 2015-3A, Class E
            Northwoods Capital XII-B, Ltd.,                                               VAR ICE LIBOR USD 3 Month+5.250%,
             Series 2018-12BA, Class F                                     2,035,800      6.47%, 7/15/2027 (j) .....................        916,110
             VAR ICE LIBOR USD 3 Month+8.170%,                                          Trinitas CLO X,
                                                                                          Series 2019-10A, Class F
4,000,000    8.48%, 6/15/2031 (j) ......................      1,600,000
                                                                                          VAR ICE LIBOR USD 3 Month+7.785%,
            OCP CLO,
                                                                           5,000,000      9.00%, 4/15/2032 (j) .....................      3,416,667
             Series 2015-9A, Class E
                                                                                        Vibrant ClO 1X,
             VAR ICE LIBOR USD 3 Month+6.400%,
                                                                                          Series 2018-9A, Class D
1,000,000    7.62%, 7/15/2027 (j) ......................        810,000                   VAR ICE LIBOR USD 3 Month+6.250%,
            Octagon Investment Partners 46,                                1,000,000      7.39%, 7/20/2031 (j) .....................        720,000
             Series 2020-2A, Class D                                                    Voya CLO, Ltd.,
             VAR ICE LIBOR USD 3 Month+4.600%,                                            Series 2018-4A, Class ER
1,250,000    0.00%, 7/15/2033 (j) ......................      1,250,000                   VAR ICE LIBOR USD 3 Month+9.050%,
            OHA Credit Partners XII,                                       3,200,000      10.36%, 7/14/2031 (j) ....................      1,436,122
             Series 2018-12A, Class FR                                                  Webster Park CLO,
             VAR ICE LIBOR USD 3 Month+7.680%,                                            Series 2018-1A, Class ER
2,900,000    8.72%, 7/23/2030 (j) ......................      2,129,470                   VAR ICE LIBOR USD 3 Month+7.750%,
            OZLM Funding III,                                              1,000,000      8.89%, 7/20/2030 (j) .....................        810,000
             Series 2016-3A, Class DR                                                   Zais CLO 3, Ltd.,
             VAR ICE LIBOR USD 3 Month+7.770%,                                            Series 2018-3A, Class DR
1,000,000    8.87%, 1/22/2029 (j) ......................        800,000                   VAR ICE LIBOR USD 3 Month+6.910%,
            OZLM XXII, Ltd.,                                               3,000,000      8.13%, 7/15/2031 (j) .....................      1,275,000
             Series 2018-22A, Class E                                                   Zais CLO 8, Ltd.,
             VAR ICE LIBOR USD 3 Month+7.390%,                                            Series 2018-1A, Class E
3,110,000    8.52%, 1/17/2031 (j) ......................      1,586,100                   VAR ICE LIBOR USD 3 Month+5.250%,
            Palmer Square CLO, Ltd.,                                       3,359,069      6.47%, 4/15/2029 (j) .....................      1,477,991
             Series 2019-1A, Class DR2                                                   Total Collateralized Loan Obligations
             VAR ICE LIBOR USD 3 Month+6.250%,                                             (Cost $197,449,873) ...................      152,445,338
1,750,000    6.62%, 5/21/2029 (j) ......................      1,602,125
            Saranac CLO III, Ltd.,                                        LLC INTEREST - 10.3%
             Series 2018-3A, Class ER                                        624,311 NREF OP II, L.P. (e) .........................      10,457,205
             VAR ICE LIBOR USD 3 Month+7.500%,                               489,109 NREF OP IV, L.P. (e) ........................        8,192,574
3,219,235    7.81%, 6/22/2030 (j) ......................      1,330,286   11,854,986 SFR WLIF I, LLC (b)(c)(e) ....................       9,786,173
            Saranac CLO VI, Ltd.,                                         52,666,032 SFR WLIF II, LLC (b)(c)(e) ...................      43,737,559
             Series 2018-6A, Class E                                      25,478,982 SFR WLIF III, LLC (b)(c)(e) ..................      22,057,409
             VAR ICE LIBOR USD 3 Month+6.400%,                                           Total LLC Interest
5,000,000    6.71%, 8/13/2031 (j) ......................      3,285,000                    (Cost $112,268,393) ...................       94,230,920


    See Glossary on page 11 for abbreviations along with accompanying Notes to Consolidated Financial Statements.                                     7

                                                                                                                           013314
      Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 11 of
      Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 134 of 191 PageID 16257
CONSOLIDATED INVESTMENT PORTFOLIO (unaudited) (continued)

As of June 30, 2020                                                                                                            Highland Income Fund

    Principal Amount ($)                                      Value ($)         Principal Amount ($)                                        Value ($)

Collateralized Loan Obligations (continued)                                   Claims (q) - 0.0%
AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS - 8.1%                             COMMUNICATION SERVICES - 0.0%
            FREMF Mortgage Trust,                                                         Lehman Brothers Commercial Paper
             Series 2019-K99, Class D                                           3,791,858  LCPI Claim Facility (b)(c)(d) .............            52,138
114,251,407  0.00%, 11/25/2029 (j)(n)(o) ............           47,962,741                     Total Claims
            FREMF Mortgage Trust,                                                                (Cost $1,814,883) ....................           52,138
             Series 2019-K97, Class D
 54,160,055  0.00%, 1/25/2030 (j)(n)(o) ..............          20,271,025      Units
            FREMF Mortgage Trust,
             Series 2019-K97, Class X2A                                       Warrants - 0.0%
588,310,827  0.10%, 7/25/2029 (j)(n)(p) ..............           4,718,253    ENERGY - 0.0%
            FREMF Mortgage Trust,                                                          Arch Resources, Expires
             Series 2019-K97, Class X2B 0.10%,                                     5,801    10/08/2023 (i) ..........................             14,503
133,593,827  1/25/2030 (j)(n)(p)......................           1,047,375
                                                                              INDUSTRIALS - 0.0%
                 Total Agency Collateralized Mortgage                                      Omnimax International, Inc., Expires
                   Obligations                                                       453     12/31/2049 (b)(c)(e)(i)..................                  18
                   (Cost $80,305,458) ...................       73,999,394                 Remington Outdoor Co., Inc.,
                                                                                 178,140     Expires (b)(c)(i) ..........................               —
                                                                                                                                                        18
    Shares                                                                                     Total Warrants
Registered Investment Companies - 1.4%                                                           (Cost $264,794) ......................           14,521
       48,649 Highland Global Allocation Fund (e)(k)...            313,300
              NexPoint Strategic Opportunities                                  Shares
    1,156,943  Fund (e) .................................       12,171,040
                                                                              Cash Equivalents - 18.2%
                 Total Registered Investment
                                                                              MONEY MARKET FUND (r) - 18.2%
                   Companies                                                              Dreyfus Treasury & Agency Cash
                   (Cost $19,726,415) ...................       12,484,340                 Management, Institutional
                                                                              165,786,201  Class 0.100% ............................         165,786,201
    Principal Amount ($)
                                                                                               Total Cash Equivalents
                                                                                                 (Cost $165,786,201)..................       165,786,201
Corporate Bonds & Notes - 0.1%
ENERGY - 0.0%                                                                   Principal Amount ($)
             Ocean Rig UDW, Inc.
 15,600,000   7.25%, 04/01/19 (b)(c)(d)(j) ............                   —   Repurchase Agreement (s)(t) - 0.0%
                                                                                          Citigroup Global Markets 0.120%, dated
INDUSTRIALS - 0.0%                                                                         06/30/20, to be repurchased on
  7,500,000 American Airlines (d)(f)...................            119,168                 07/01/20, repurchase price $63,675
                                                                                           (collateralized by various U.S.
REAL ESTATE - 0.1%                                                                         Government Agency and U.S. Treasury
  2,000,000 CBL & Associates 5.95%, 12/15/26 .......               580,810                 Obligations, par value $2 - $37,487,
                                                                                           0.000% - 3.750%, 07/08/20 -
UTILITIES - 0.0%                                                                           11/15/2043, with a total market value
                                                                                   63,675  of $64,953)..............................              63,675
               Bruce Mansfield Pass-Through Trust
 15,222,107      6.85%, 06/01/34 (d) ....................                 —                    Total Repurchase Agreement
               Texas Competitive Electric Holdings Co.,                                          (Cost $63,675)........................           63,675
  8,000,000      LLC 11.50%, (d)(f) .......................         20,000    Total Investments - 149.7% ..............................     1,364,615,261
                                                                    20,000       (Cost $1,878,769,025)

                 Total Corporate Bonds & Notes                                Securities Sold Short - (0.7)%
                   (Cost $15,012,949) ...................          719,978    Common Stock - (0.7)%
    Contracts                                                                 INFORMATION TECHNOLOGY - (0.7)%
                                                                                 (53,300) Texas Instruments, Inc. ...................          (6,767,501)
Purchased Call Options (i) - 0.0%                                                              Total Common Stocks
                 Total Purchased Call Options                                                    (Proceeds $6,381,954) ...............         (6,767,501)
                   (Cost $1,300,000) ....................          213,400                     Total Securities Sold Short - (0.7)%
                                                                                                 (Proceeds $6,381,954) ...............         (6,767,501)
                                                                              Other Assets & Liabilities, Net - (49.0)% (u) .............    (446,253,618)
                                                                              Net Assets - 100.0% ......................................     911,594,142


8     See Glossary on page 11 for abbreviations along with accompanying Notes to Consolidated Financial Statements.

                                                                                                                                013315
      Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 12 of
      Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 135 of 191 PageID 16258
CONSOLIDATED INVESTMENT PORTFOLIO (unaudited) (continued)

As of June 30, 2020                                                                                                                                Highland Income Fund
                                                                                               (n)   As of June 30, 2020, investments with a total aggregate value of $29,260,775
(a)    Senior loans (also called bank loans, leveraged loans, or floating rate loans) in             were fully or partially segregated with broker(s)/custodian as collateral for
       which the Fund invests generally pay interest at rates which are periodically                 reverse repurchase agreements.
       determined by reference to a base lending rate plus a spread (unless otherwise          (o)   Principal only security (“PO”). These types of securities represent the right to
       identified, all senior loans carry a variable rate of interest). These base lending           receive the monthly principal payments on an underlying pool of mortgages. No
       rates are generally (i) the Prime Rate offered by one or more major United States             payments of interest on the pool are passed through to the “principal only”
       banks, (ii) the lending rate offered by one or more European banks such as the                holder.
       London Interbank Offered Rate (“LIBOR”) or (iii) the Certificate of Deposit rate. As    (p)   Interest only security (“IO”). These types of securities represent the right to
       of June 30, 2020, the LIBOR USD 3 Month rate was 0.30% and the Prime Rate                     receive the monthly interest payments on an underlying pool of mortgages.
       was 3.25%. Senior loans, while exempt from registration under the Securities Act              Payments of principal on the pool reduce the value of the “interest only” holding.
       of 1933, as amended (the “1933 Act”), contain certain restrictions on resale and        (q)   These positions represent claims that have been filed with the United States
       cannot be sold publicly. Senior secured floating rate loans often require                     Bankruptcy Court Southern District of New York against Lehman Commercial
       prepayments from excess cash flow or permit the borrower to repay at its                      Paper, Inc. UKBranch.
       election. The degree to which borrowers repay, whether as a contractual                 (r)   Rate shown is 7 day effective yield.
       requirement or at their election, cannot be predicted with accuracy. As a result,       (s)   This security was purchased with cash collateral held from securities on loan. The
       the actual remaining maturity maybe substantially less than the stated maturity               total value of such securities as of June 30, 2020 was $63,675.
       shown.                                                                                  (t)   Tri-Party Repurchase Agreement.
(b)    Securities with a total aggregate value of $613,977,756, or 67.4% of net assets,        (u)   As of June 30, 2020, $22,369,153 in cash was segregated or on deposit with the
       were classified as Level 3 within the three-tier fair value hierarchy. Please see             brokers to cover investments sold short and is included in “Other Assets &
       Notes to Investment Portfolio for an explanation of this hierarchy, as well as a list         Liabilities, Net”.
       of unobservable inputs used in the valuation of these instruments.
(c)    Represents fair value as determined by the Fund’s Board of Trustees (the
       “Board”), or its designee in good faith, pursuant to the policies and procedures
       approved by the Board. The Board considers fair valued securities to be securities
       for which market quotations are not readily available and these securities may be
       valued using a combination of observable and unobservable inputs. Securities
       with a total aggregate value of $613,977,756, or 67.4% of net assets, were fair
       valued under the Fund’s valuation procedures as of June 30, 2020. Please see
       Notes to Investment Portfolio.
(d)    The issuer is, or is in danger of being, in default of its payment obligation.
(e)    Affiliated issuer. Assets with a total aggregate market value of $329,894,563, or
       36.2% of net assets, were affiliated with the Fund as of June 30, 2020.
(f)    Represents value held in escrow pending future events. No interest is being
       accrued.
(g)    Perpetual security with no stated maturity date.
(h)    There is currently no rate available.
(i)    Non-income producing security.
(j)    Securities exempt from registration under Rule 144A of the 1933 Act. These
       securities may only be resold in transaction exempt from registration to qualified
       institutional buyers. At June 30, 2020, these securities amounted to
       $247,086,255 or 27.1% of net assets.
(k)    Securities (or a portion of securities) on loan. As of June 30, 2020, the market
       value of securities loaned was $60,938. The loaned securities were secured with
       cash and securities collateral of $63,675. Collateral is calculated based on prior
       day’s prices.
(l)    Step Bonds - Represents the current rate, the step rate, and the step date.
(m)    Restricted Securities. These securities are not registered and may not be sold to
       the public. There are legal and/or contractual restrictions on resale. The Fund
       does not have the right to demand that such securities be registered. The values
       of these securities are determined by valuations provided by pricing services,
       brokers, dealers, market makers, or in good faith under the procedures
       established by the Fund’s Board of Trustees. Additional Information regarding
       such securities follows:

                                                                               Percent
Restricted          Security       Acquisition      Cost of      Market Value of Net
Security             Type             Date          Security     at Period End Assets
Metro-
  Goldwyn-
  Mayer, Inc. Common Stocks 12/20/2010 $21,845,688 $41,344,422                       4.5%
TerreStar
  Corporation Common Stocks 3/16/2018 $ 3,093,276 $ 9,205,209                        1.0%




      See Glossary on page 11 for abbreviations along with accompanying Notes to Consolidated Financial Statements.                                                                 9

                                                                                                                                                    013316
      Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 13 of
      Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 136 of 191 PageID 16259
CONSOLIDATED INVESTMENT PORTFOLIO (unaudited) (concluded)

As of June 30, 2020                                                                                                                    Highland Income Fund

Futures contracts outstanding as of June 30, 2020 were as follows:

                                                                                       Expiration         Number of        Notional        Unrealized
Description                                                                              Date             Contracts         Value         Depreciation       Value
Short Futures:
Russell 2000 Index E-MINI                                                            September 2020         1,674       $192,724,329       $(895,601)     $(193,619,930)

Purchased options contracts outstanding as of June 30, 2020 were as follows:

                                                             Exercise                        Expiration      Number of          Notional
Description                                                   price     Counterparty           Date          Contracts           Value           Premium        Value
PURCHASED CALL OPTIONS:
USD Call/CNH Put                                              $7.70            BNP          October 2020     200,000,000     $1,414,000,000     $1,300,000    $213,400

The average amount of borrowing by the Fund on reverse repurchase agreements outstanding during the period ended June 30, 2020 was $80,596,300 at a
weighted average interest rate of 2.25%.

Reverse Repurchase Agreements outstanding as of June 30, 2020 were as follows:

                                                                                 Interest       Trade        Maturity       Repurchase        Principal
Counterparty    Collateral Pledged                                                 Rate         Date          Date           Amount           Amount          Value
Mizuho          FREMF Mortgage Trust, Series 2019-K99, Class D,
                0.00%, 11/25/2029                                                    2.70     6/19/2020      7/17/2020      $24,960,307     $42,505,341    $24,908,000
Mizuho          FREMF Mortgage Trust, Series 2019-K97, Class D,
                0.00%, 1/25/2030                                                     3.10      5/1/2020     12/31/2049       25,690,899      20,271,025      13,290,000
Mizuho          FREMF Mortgage Trust, Series 2019-K97, Class X2A,
                0.10%, 7/25/2029                                                     2.70     6/19/2020       7/9/2020        2,681,016       4,718,253       2,677,000
Mizuho          FREMF Mortgage Trust, Series 2019-K97, Class X2B,
                0.10%, 1/25/2030                                                     2.70     6/19/2020       7/9/2020          521,782       1,047,376        521,000
Total Reverse Repurchase Agreements                                                                                                                        $41,396,000




10       See Glossary on page 11 for abbreviations along with accompanying Notes to Consolidated Financial Statements.

                                                                                                                                          013317
   Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 14 of
   Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 137 of 191 PageID 16260
GLOSSARY: (abbreviations that may be used in the preceding statements)(unaudited)



Other Abbreviations:
CLO     Collateralized Loan Obligation
FREMF   Freddie Mac Multi-Family
ICE     Intercontinental Exchange
LIBOR   London Interbank Offered Rate
PIK     Payment In-Kind
REIT    Real Estate Investment Trust
USD     United States Dollar
VAR     Variable




                                                                   Semi-Annual Report   11

                                                                       013318
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 15 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 138 of 191 PageID 16261
CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES (unaudited)

As of June 30, 2020                                                                                                              Highland Income Fund
                                                                                                                                      ($)
Assets
  Investments from unaffiliated issuers, at value (a) .....................................................................        868,870,822
  Affiliated investments, at value (Note 10) ..............................................................................        329,894,563
  Total Investments, at value (Cost $1,712,919,149) .....................................................................        1,198,765,385
  Cash equivalents (Note 2) ..............................................................................................         165,786,201
  Repurchase Agreements, at value ......................................................................................                63,675
  Cash .....................................................................................................................         6,229,265
  Restricted Cash — Securities Sold Short (Note 2) ......................................................................            6,664,584
  Restricted Cash — Futures (Note 3) ....................................................................................           17,248,880
  Receivable for:
    Investments sold and principal paydowns ...........................................................................              6,394,077
    Dividends and interest ...............................................................................................           9,601,455
    Fund shares sold .....................................................................................................             124,646
  Prepaid expenses and other assets .....................................................................................              814,621
          Total assets......................................................................................................     1,412,582,749

Liabilities:
   Line of credit (Note 6)...................................................................................................      300,000,000
   Securities sold short, at value (Proceeds $6,381,954) (Notes 2 and 8) .................................................           6,767,501
   Reverse repurchase agreements (Note 3) ..............................................................................            41,396,000
  Payable for:
    Upon return of securities loaned (Note 4) ...........................................................................               63,675
    Investments purchased ..............................................................................................             8,377,720
    Payable for variation margin .........................................................................................           2,451,515
    Investment advisory and administration fees (Note 7) ..............................................................              1,021,043
    Interest expense and commitment fee payable (Note 6) ............................................................                  120,665
    Accrued expenses and other liabilities ...............................................................................           1,034,239
          Total liabilities...................................................................................................     361,232,358
Mezzanine Equity:
 Cumulative preferred shares (Series A), net of deferred financing costs (Notes 1 and 2) .............................             139,756,249
Net Assets .................................................................................................................       911,594,142
Net Assets Consist of:
  Paid-in capital ...........................................................................................................    1,614,644,629
  Total accumulated losses ...............................................................................................        (703,050,487)
Net Assets .................................................................................................................       911,594,142
  Investments, at cost ....................................................................................................      1,041,069,421
  Affiliated investments, at cost (Note 10) ...............................................................................        671,849,728
  Cash equivalents, at cost (Note 2) ......................................................................................        165,786,201
  Repurchase Agreements, at cost .......................................................................................                63,675
  Proceeds from securities sold short ....................................................................................           6,381,954
  (a) Includes market value of securities on loan .........................................................................             60,938

Common Shares
  Shares outstanding ($0.001 par value; unlimited authorization).......................................................             71,409,281
  Net asset value per share (Net assets/shares outstanding) ............................................................                 12.77




12     See accompanying Notes to Consolidated Financial Statements.

                                                                                                                                 013319
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 16 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 139 of 191 PageID 16262
CONSOLIDATED STATEMENT OF OPERATIONS (unaudited)

For the Period Ended June 30, 2020                                                                                            Highland Income Fund
                                                                                                                                      ($)
Investment Income
Income:
  Dividends from unaffiliated issuers .......................................................................................       6,270,807
  Dividends from affiliated issuers (Note 10)................................................................................         199,335
  Securities lending income (Note 4)........................................................................................              504
  Interest from unaffiliated issuers .........................................................................................     10,413,841
  Interest from affiliated issuers ............................................................................................    20,983,587
  Interest paid in kind from unaffiliated issuers ............................................................................        820,899
  Interest paid in kind from affiliated issuers (Note 10) ....................................................................      3,923,248
          Total income .......................................................................................................     42,612,221

Expenses:
  Investment advisory (Note 7) .............................................................................................        4,430,926
  Administration fees (Note 7) ..............................................................................................       1,419,531
  Interest expense, commitment fees, and financing costs (Note 6) .......................................................           5,105,031
  Legal fees ..................................................................................................................       738,720
  Accounting services fees ..................................................................................................         365,014
  Dividends and fees on securities sold short (Note 2) .....................................................................          283,663
  Expedited settlement facility (Note 7) ....................................................................................         197,167
  Reports to shareholders ...................................................................................................         187,317
  Audit fees ..................................................................................................................       176,432
  Transfer agent fees ........................................................................................................        103,982
  Trustees fees (Note 6) .....................................................................................................        103,081
  Insurance ..................................................................................................................         91,599
  Pricing fees ................................................................................................................        55,577
  Registration fees...........................................................................................................         43,867
  Custodian/wire agent fees ................................................................................................           41,121
  Other ......................................................................................................................        545,095
          Total operating expenses..........................................................................................       13,888,123
          Net investment income ...........................................................................................        28,724,098
Preferred dividend expense .................................................................................................       (7,182,289)
Net Realized and Unrealized Gain (Loss) on Investments
Realized gain (loss) on:
  Investments from unaffiliated issuers.....................................................................................      (59,945,867)
  Investments in affiliated issuers ...........................................................................................     1,843,260
  Securities sold short (Note 2) .............................................................................................     34,650,098
  Written options contracts (Note 3) .......................................................................................       18,882,098
  Futures contracts (Note 3) ................................................................................................      66,579,079
Net Change in Unrealized Appreciation (Depreciation) on:
  Investments ...............................................................................................................     (84,879,244)
  Investments in affiliated issuers ...........................................................................................   (42,494,340)
  Securities sold short (Note 2) .............................................................................................        218,347
  Written options contracts (Note 3) .......................................................................................       (4,437,523)
  Futures contracts (Note 3) ................................................................................................       1,393,763
          Net realized and unrealized gain (loss) on investments...........................................................       (68,190,329)
          Total decrease in net assets resulting from operations ...........................................................      (46,648,520)




                                                          See accompanying Notes to Consolidated Financial Statements.                           13

                                                                                                                                  013320
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 17 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 140 of 191 PageID 16263
CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS

                                                                                                                        Highland Income Fund
                                                                                                     Six Months Ended
                                                                                                       June 30, 2020          Year Ended
                                                                                                        (unaudited)        December 31, 2019
                                                                                                            ($)                   ($)

Increase (Decrease) in Net Assets
  Operations:
     Net investment income ....................................................................          28,724,098             60,675,649
     Preferred dividend expense ...............................................................          (7,182,289)            (3,285,411)
     Net realized gain (loss) on investments, securities sold short, written options, futures
       contracts and foreign currency transactions ............................................          62,008,668            (74,038,344)
     Net increase (decrease) in unrealized appreciation (depreciation) on investments,
       securities sold short, written options, futures contracts and foreign currency
       transactions .............................................................................      (130,198,997)            53,928,243
     Net increase (decrease) from operations ..................................................         (46,648,520)            37,280,137
  Distributions
    Shares of closed-end fund .................................................................         (33,095,689)           (58,214,363)
  Return of capital:
    Shares of closed-end fund .................................................................                  —              (8,201,030)
  Total distributions ............................................................................      (33,095,689)           (66,415,393)
     Decrease in net assets from operations and distributions ................................          (79,744,209)           (29,135,256)
  Share transactions:
    Shares of closed-end fund
    Value of distributions reinvested ..........................................................            787,019              1,291,961
    Shares repurchased of closed-end fund (Note 1) ..........................................            (4,853,593)            (3,163,298)
     Net decrease from shares transactions ....................................................          (4,066,574)            (1,871,337)
  Total decrease in net assets .................................................................        (83,810,783)           (31,006,593)
Net Assets
    Beginning of period ........................................................................       995,404,925           1,026,411,518
     End of period ...............................................................................     911,594,142             995,404,925
Change in Common Shares:
Issued for distribution reinvested ...............................................................           85,214                 98,540
Shares redeemed................................................................................            (412,008)              (235,049)
Net Decrease in fund shares ....................................................................           (326,794)              (136,509)




14     See accompanying Notes to Consolidated Financial Statements.

                                                                                                                        013321
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 18 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 141 of 191 PageID 16264
CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited)

For the Period Ended June 30, 2020                                                                                               Highland Income Fund
                                                                                                                                      ($)
Cash Flows Provided by Operating Activities:
  Net decrease in net assets resulting from operations ...................................................................         (46,648,520)
Adjustments to Reconcile Net Investment Gain to Net Cash Provided by Operating Activities:
  Purchases of investment securities from unaffiliated issuers ...........................................................        (290,553,899)
  Purchases of investment securities from affiliated issuers ..............................................................        (55,588,557)
  Interest paid in kind from unaffiliated issuers ...........................................................................         (820,899)
  Interest paid in kind from affiliated issuers ..............................................................................      (3,923,248)
  Proceeds from disposition of investment securities from unaffiliated issuers ..........................................          441,344,834
  Proceeds from disposition of investment securities from affiliated issuers .............................................          14,549,927
  Purchases to cover securities sold short .................................................................................       328,821,964
  Proceeds from securities sold short .....................................................................................       (296,262,535)
  Purchases to cover written options ......................................................................................        (46,934,154)
  Proceeds from written options ..........................................................................................          59,860,728
  Paydowns at cost.........................................................................................................          3,244,994
  Net accretion of discount ................................................................................................        (1,329,114)
  Net realized loss on Investments from unaffiliated issuers..............................................................          59,945,867
  Net realized gain on Investments from affiliated issuers ................................................................         (1,843,260)
  Net realized gain on securities sold short, written options contracts, futures contracts, and foreign currency
     transactions ...........................................................................................................      (53,532,196)
  Net change in unrealized appreciation/(depreciation) on investments, securities sold short, and foreign currency
     related transactions ...................................................................................................      131,592,760
  Decrease in receivable for investments sold and principal paydowns ..................................................              2,984,408
  Decrease in receivable for dividends and interest .......................................................................          3,521,020
  Decrease in receivable for variation margin .............................................................................            783,337
  Decrease in due from broker ............................................................................................           3,734,575
  Decrease in prepaid expenses and other assets .........................................................................              121,366
  Increase in payable for investments purchased .........................................................................            8,362,610
  Decrease in payable to investment advisory ............................................................................             (114,725)
  Decrease due to broker ..................................................................................................         (3,324,533)
  Increase in payable for upon return of securities loaned................................................................              63,675
  Increase in payable for variation margin.................................................................................          2,451,515
  Decrease in payable to custody ..........................................................................................           (123,375)
  Decrease in payable for commitment fees and interest expense .......................................................                (889,095)
  Increase in accrued expenses and other liabilities.......................................................................            512,446
          Net cash flow provided by operating activities ..................................................................        260,007,916

Cash Flows Used In Financing Activities:
  Distributions paid in cash, net of receivable .............................................................................      (32,308,670)
  Shares repurchased of closed-end fund .................................................................................           (4,853,593)
  Proceeds from shares sold ...............................................................................................            (23,080)
  Proceeds from reverse repurchase agreements, net ....................................................................            (78,400,600)
          Net cash flow used by financing activities .......................................................................      (115,585,943)
          Net increase in cash ..............................................................................................      144,421,973

Cash, cash equivalents and Restricted Cash:
  Beginning of period ......................................................................................................        51,506,957
  End of period .............................................................................................................      195,928,930

Supplemental disclosure of cash flow information:
  Reinvestment of distributions ...........................................................................................           787,019
  Cash paid during the period for interest expense and commitment fees ...............................................               5,994,126




                                                          See accompanying Notes to Consolidated Financial Statements.                            15

                                                                                                                                 013322
      Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 19 of
      Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 142 of 191 PageID 16265
CONSOLIDATED FINANCIAL HIGHLIGHTS

                                                                                                                                                   Highland Income Fund
Selected data for a share outstanding throughout each period is as follows:
                                                       For the              For the Year             For the
                                                    Period Ended               Ended              Period Ended                     For the Years Ended June 30,
                                                    June 30, 2020          December 31,           December 31,
                                                     (unaudited)                2019                 2018**                 2018*‡        2017*‡         2016*‡         2015*‡

 Net Asset Value, Beginning of Period                  $   13.88              $   14.28             $     15.12         $      15.01     $    14.33     $    16.17     $    16.91

 Income from Investment Operations:
 Net investment income(a)                                    0.40                   0.85                    0.42                0.75           0.68           0.89           0.74
 Preferred dividend expense                                 (0.10)                 (0.05)                     —                   —              —              —              —
 Net realized and unrealized gain (loss)                    (0.95)                 (0.28)                  (0.80)               0.18           0.74          (1.84)         (0.74)
 Total Income from Investment
   Operations                                               (0.65)                  0.52                   (0.38)               0.93           1.42          (0.95)             —(b)

 Less Distributions Declared to
   shareholders:
 From net investment income                                 (0.46)                 (0.81)                  (0.45)              (0.72)         (0.74)         (0.89)         (0.74)
 From return of capital                                        —                   (0.11)                  (0.01)              (0.10)            —              —              —
 Total distributions declared to
   shareholders                                             (0.46)                 (0.92)                  (0.46)              (0.82)         (0.74)         (0.89)         (0.74)

 Net Asset Value, End of Period(c)                     $    12.77             $   13.88             $      14.28      $        15.12 $        15.01 $        14.33 $        16.17
 Market Value, End of Period                           $     8.05             $   12.43             $      12.80      $        15.62 $           — $            — $            —
 Total Return(d)                                           (31.87)%                4.30%                  (15.44)%(e)           9.77%         10.05%         (5.77)%         0.11%

 Ratios to Average Net Assets /
   Supplemental Data:(f)(g)
 Net Assets, End of Period (000’s)                     $911,594               $995,405              $1,026,412     $1,085,547 $389,278 $241,197 $283,673
 Gross operating expenses(h)(i)                            3.02%                  3.39%                   3.10%          1.79%    1.20%(j) 1.38%    1.03%
 Net investment income(i)                                  6.25%                  5.93%                   5.48%          4.98%    4.61%    5.65%    4.55%
 Portfolio turnover rate                                     25%                    18%                     27%(e)        177%      63%      53%      55%
 Average commission rate paid(k)                       $ 0.0067               $ 0.0032              $ 0.0243       $ 0.0300

*   Per share data prior to November 3, 2017 has been adjusted to give effect to an approximately 2 to 1 reverse stock split as part of the conversion to a closed-end fund. (Note 1)
**  For the six month period ended December 31, 2018. Effective April 11, 2019, the Fund had a fiscal year change from June 30 to December 31 (Note 1).
‡   Reflects the financial highlights of Class Z of the open-end fund prior to the conversion.
(a) Per share data was calculated using average shares outstanding during the period.
(b) Represents less than $0.005 per share.
(c) The Net Asset Value per share and total return have been calculated based on net assets which include adjustments made in accordance with U.S. Generally Accepted Accounting
    Principles required at period end for financial reporting purposes. These figures do not necessarily reflect the Net Asset Value per share or total return experienced by the
    shareholder at period end
(d) Total return is based on market value per share for periods after November 3, 2017. Distributions are assumed for purposes of this calculation to be reinvested at prices obtained
    under the Fund’s Dividend Reinvestment Plan. Prior to November 3, 2017, total return is at net asset value assuming all distributions are reinvested. For periods with waivers/
    reimbursements, had the Fund’s investment adviser not waived or reimbursed a portion of expenses, total return would have been lower.
(e) Not annualized.
(f) All ratios for the period have been annualized, unless otherwise indicated.
(g) Supplemental expense ratios are shown below.
(h) Includes dividends and fees on securities sold short.
(i) Excludes 12b-1 fees from partial period operating as an open-end fund. Following the conversion on November 3, 2017, the Fund is no longer subject to 12b-1fees.
(j) Refer to Note 7 in the Notes to the Financial Statements for discussion of prior period custodian out-of-pocket expenses that were communicated to the Fund in the current period.
    The amount of the reimbursement was immaterial on a per share basis and did not impact the total return of the Fund. The Ratios of Gross Operating Expenses and Net Operating
    Expenses to Average Net Assets would be unchanged as the reimbursement of custodian fees was offset against current period expense waivers/ reimbursements with no impact
    to net expenses or net investment income.
(k) Represents the total dollar amount of commissions paid on portfolio transactions divided by total number of portfolio shares purchased and sold for which commissions were
    charged. The period prior to the Conversion Date is not presented.




16      See accompanying Notes to Consolidated Financial Statements.

                                                                                                                                                    013323
       Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 20 of
       Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 143 of 191 PageID 16266
CONSOLIDATED FINANCIAL HIGHLIGHTS (continued)

                                                                                                           Highland Income Fund
Supplemental Expense Ratios:
                                                  For the         For the        For the
                                               Period Ended     Year Ended    Period Ended        For the Years Ended June 30,
                                               June 30, 2020   December 31,   December 31,
                                                (unaudited)        2019          2018**      2018*‡    2017*‡     2016*‡     2015*‡

  Net operating expenses (net of waiver/
     reimbursement, if applicable, but gross
     of all other operating expenses)              3.02%           3.39%          3.10%       1.79%     1.12%      1.11%         1.04%
  Interest expense and commitment fees,
     and preferred dividend expense                2.67%           1.90%          1.63%       0.49%     0.01%      0.15%         0.04%
  Dividends and fees on securities sold
     short                                         0.06%           0.01%           —%(l)       —%(l)    0.01%      0.01%         0.05%

(l)   Represents less than 0.005%.




                                                       See accompanying Notes to Consolidated Financial Statements.                 17

                                                                                                            013324
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 21 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 144 of 191 PageID 16267
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited)

June 30, 2020                                                                                           Highland Income Fund

Note 1. Organization                                              share. Distributions are scheduled quarterly, with payments
Highland Income Fund (the “Fund”) is organized as an unin-        beginning on September 30, 2019. Series A Preferred shares
corporated business trust under the laws of The Common-           trade on the NYSE. Moody’s Investors Service has assigned
wealth of Massachusetts. The Fund is registered with the          an A1 rating to the preferred shares.
U.S. Securities and Exchange Commission (the “SEC”) under
                                                                  On October 14, 2019, the Board of the Fund approved an
the Investment Company Act of 1940, as amended (the
                                                                  amendment to the Third Amended and Restated Agreement
“1940 Act”), as a non-diversified, closed-end management
                                                                  and Declaration of Trust of the Fund to require the affirma-
investment company. On September 25, 2017, the Fund
                                                                  tive vote or consent of the holders of 75% of each class of
acquired the assets of Highland Floating Rate Opportunities
                                                                  shares outstanding (with each such class voting separately
Fund (the “Predecessor Fund”), a series of Highland Funds I,
                                                                  thereon) for certain transactions involving a Principal Share-
a Delaware statutory trust. The Fund is the successor to the
                                                                  holder. For purposes of this requirement, Principal Share-
accounting and performance information of the Predecessor
                                                                  holder is defined any person which is the beneficial owner,
Fund.
                                                                  directly or indirectly, of more than 5% of the outstanding
Effective April 11, 2019, the Fund changed its fiscal year end    shares of the Fund or of any class and shall include any
to December 31. The previous fiscal year end was June 30.         “affiliate” or “associate”, as such terms are defined in Rule
                                                                  12b-2 of the General Rules and Regulations under the Secu-
On May 20, 2019, the Fund changed its name from Highland
                                                                  rities Exchange Act of 1934, as amended. The certain trans-
Floating Rate Opportunities Fund to Highland Income Fund.
                                                                  actions covered by this requirement include: (i) a merger or
On November 3, 2017, shareholders of the Fund approved a          consolidation of the Fund or any subsidiary of the Fund with
proposal authorizing the Board of Trustees (the “Board”) of       or into any Principal Shareholder; (ii) the issuance of any
the Fund to convert the fund from an open-end fund to a           securities of the Fund to any Principal Shareholder for cash;
closed-end fund at a special meeting of shareholders. The         (iii) the sale, lease or exchange of all or any substantial part
Board took action to convert the Fund to a closed-end fund        of the assets of the Fund to any Principal Shareholder
effective shortly after 4:00 p.m. Eastern Time on                 (except assets determined by the Board to have an
November 3, 2017 (the “Conversion Date”). The Fund also           aggregate fair market value of less than $1,000,000,
effected an approximately 1-for-2 reverse stock split of the      aggregating for the purpose of such computation all assets
Fund’s issued and outstanding shares on November 3, 2017,         sold, leased or exchanged in any series of similar trans-
thereby reducing the number of shares outstanding. Share-         actions within a twelve-month period or assets sold in the
holders were paid cash for any fractional shares resulting        ordinary course of business); and (iv) the sale, lease or
from the reverse stock split. The Fund began listing its shares   exchange to or with the Fund or any subsidiary thereof, in
for trading on the New York Stock Exchange (the “NYSE”) on        exchange for securities of the Fund, of any assets of any
November 6, 2017 under the ticker symbol “HFRO”. The              Principal Shareholder (except assets determined by the
Fund may issue an unlimited number of common shares, par          Board to have an aggregate fair market value of less than
value $0.001 per share (“Common Shares”). Prior to the            $1,000,000 aggregating for the purpose of such computation
Conversion Date, the Fund issued Class A, Class C, and Class Z    all assets sold, leased or exchanged in any series of similar
shares. The Fund incurred $1,076,274 in Conversion costs          transactions within a twelve-month period).
related to the fund conversion to a closed-end fund.
                                                                  On April 24, 2020, the Board of the Fund authorized the
On October 29, 2019, the Board of the Fund authorized the         repurchase of up to 10% of the Fund’s shares over a twelve-
repurchase of up to $25 million of the Fund’s shares. Under       month period. Under this program, the Fund repurchased
this program, the Fund repurchased 235,049 shares through         412,008 shares through June 2020, at an average price of
December 2019. Upon retirement of the repurchased shares,         $7.3, for a total investment of $3.0 million.
the net asset value (“NAV”) was $3.2 million, or $13.46 per
                                                                  On August 13, 2020, the Board of the Fund approved an
share.
                                                                  amendment to the Third Amended and Restated Agreement
On July 29, 2019, the Fund issued 5.4 million 5.375% Series A     and Declaration of Trust of the Fund to provide that holders
Cumulative Preferred shares (NYSE: HFRO.PR.A) with an             of control shares of the Fund acquired in a control share
aggregate liquidation value of $135 million. Subsequently on      acquisition have no voting rights with respect to the control
August 9, 2019, the underwriters exercised their option to        shares except to the extent approved by the shareholders by
purchase additional overallotment shares of $10mm, result-        the affirmative vote of at least two-thirds of all votes entitled
ing in a total Preferred outstanding offering of $145mm.          to be cast on the matter, excluding all interested shares. For
                                                                  such purposes, “control shares” are shares of the Funds that,
The Series A Preferred shares are perpetual, non-callable for
                                                                  when aggregated with other shares controlled by the
five years, and have a liquidation preference of $25.00 per

18    Semi-Annual Report

                                                                                                        013325
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 22 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 145 of 191 PageID 16268
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                           Highland Income Fund

shareholder, entitle the person to exercise voting power in       Valuation of Investments
electing directors within certain ranges of voting power (i.e.,   In computing the Fund’s net assets attributable to shares,
10-33%, 33-50%, greater than 50%). Control shares include         securities with readily available market quotations on the
shares only to the extent that the “acquiring person,”            NYSE, National Association of Securities Dealers Automated
following the acquisition of shares, is entitled to exercise      Quotation (“NASDAQ”) or other nationally recognized
voting power in electing directors within any of these levels     exchange, use the closing quotations on the respective
of voting power for which shareholder approval has not been       exchange for valuation of those securities. Securities for which
obtained. An “acquiring person” is a person who makes or          there are no readily available market quotations will be valued
proposes to make a “control share acquisition,” which in          pursuant to policies adopted by the Fund’s Board of Trustees
turn is defined as the direct or indirect acquisition of          (the “Board”). Typically, such securities will be valued at the
ownership or control of control shares.                           mean between the most recently quoted bid and ask prices
                                                                  provided by the principal market makers. If there is more than
Note 2. Significant Accounting Policies                           one such principal market maker, the value shall be the aver-
The following summarizes the significant accounting policies      age of such means. Securities without a sale price or quota-
consistently followed by the Fund in the preparation of its       tions from principal market makers on the valuation day may
financial statements.                                             be priced by an independent pricing service. Generally, the
                                                                  Fund’s loan and bond positions are not traded on exchanges
Use of Estimates                                                  and consequently are valued based on a mean of the bid and
The Fund is an investment company that applies the account-       ask price from the third-party pricing services or broker-dealer
ing and reporting guidance of Accounting Standards                sources that the Investment Adviser has determined to have
Codification Topic 946 applicable to investment companies.        the capability to provide appropriate pricing services which
The Fund’s consolidated financial statements have been            have been approved by the Board.
prepared in conformity with accounting principles generally
                                                                  Securities for which market quotations are not readily avail-
accepted in the United States of America (“GAAP”), which
                                                                  able, or for which the Fund has determined that the price
require Highland Capital Management Fund Advisors, L.P.,
                                                                  received from a pricing service or broker-dealer is “stale” or
the Fund’s investments adviser (“HCMFA” or the
                                                                  otherwise does not represent fair value (such as when
“Investment Adviser”) to make estimates and assumptions
                                                                  events materially affecting the value of securities occur
that affect the reported amounts of assets and liabilities, the
                                                                  between the time when market price is determined and
disclosure of contingent assets and liabilities at the date of
                                                                  calculation of the Fund’s net asset value (“NAV”), will be
the consolidated financial statements and the reported
                                                                  valued by the Fund at fair value, as determined by the Board
amounts of revenue and expenses during the reporting
                                                                  or its designee in good faith in accordance with procedures
period. Changes in the economic environment, financial
                                                                  approved by the Board, taking into account factors reason-
markets and any other parameters used in determining
                                                                  ably determined to be relevant, including, but not limited to:
these estimates could cause actual results to differ materi-
                                                                  (i) the fundamental analytical data relating to the invest-
ally.
                                                                  ment; (ii) the nature and duration of restrictions on dis-
                                                                  position of the securities; and (iii) an evaluation of the forces
Basis of Consolidation
                                                                  that influence the market in which these securities are pur-
The Fund consolidates HFRO Sub, LLC (“HFRO Sub”), a Dela-
                                                                  chased and sold. In these cases, the Fund’s NAV will reflect
ware wholly owned subsidiary, for financial reporting, and
                                                                  the affected portfolio securities’ fair value as determined in
the holdings of HFRO Sub, LLC are included within the Con-
                                                                  the judgment of the Board or its designee instead of being
solidated Financial Statements for the Fund. HFRO Sub is a
                                                                  determined by the market. Using a fair value pricing
bankruptcy remote financing vehicle used to obtain leverage
                                                                  methodology to value securities may result in a value that is
with the portfolio of bank loans serving as collateral. All
                                                                  different from a security’s most recent sale price and from
inter-company accounts and transactions have been elimi-
                                                                  the prices used by other investment companies to calculate
nated in the consolidation.
                                                                  their NAVs. Determination of fair value is uncertain because
                                                                  it involves subjective judgments and estimates.
Fund Valuation
The net asset value (“NAV”) of the Fund’s common shares is        There can be no assurance that the Fund’s valuation of a
calculated daily on each day that the NYSE is open for business   security will not differ from the amount that it realizes upon
as of the close of the regular trading session on the NYSE,       the sale of such security. Those differences could have a
usually 4:00 PM, Eastern Time. The NAV is calculated by divid-    material impact to the Fund. The NAV shown in the Fund’s
ing the value of the Fund’s net assets attributable to common     consolidated financial statements may vary from the NAV
shares by the numbers of common shares outstanding.               published by the Fund as of its period end because portfolio

                                                                                                  Semi-Annual Report           19

                                                                                                        013326
      Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 23 of
      Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 146 of 191 PageID 16269
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                                        Highland Income Fund

securities transactions are accounted for on the trade date                 occurrence of an event that is outside of the issuer’s control
(rather than the day following the trade date) for financial                should be classified as mezzanine equity; therefore, these
statement purposes.                                                         costs are only amortized once it is probable the shares will
                                                                            become redeemable. As of June 30, 2020, the Fund is
Deferred Financing Costs on the Preferred Stock                             compliant with all contingent redemption provisions of the
Deferred financing costs on the preferred shares consist of                 preferred offering, therefore the financing costs are
fees and expenses incurred in connection with the closing of                currently unamortized until probable. Deferred financing
the preferred stock offerings, and are capitalized at the time              costs of $5.2 million are presented net with the mezzanine
of payment. Based on ASC 480-10-S99, preferred stock that,                  equity on the Consolidated Statement of Assets and
by its terms, is contingently redeemable upon the                           Liabilities.

                                                          Beginning                                                  Balance net of
                                            Shares at     Value as of   Issuance Net                               Deferred Financing   Shares at
                                          December 31,   December 31,    Liquidation      Deferred                      Costs at        June 30,
 Issuer                                       2019           2019           Value      Issuance Costs   Paydowns     June 30, 2020        2020
 Cumulative preferred shares (Series A)    5,800,000     $139,756,249   $145,000,000    $5,243,571        $—         $139,756,249       5,800,000


Fair Value Measurements                                                                 inputs are those inputs that reflect the Fund’s
The Fund has performed an analysis of all existing                                      own assumptions that market participants would
investments and derivative instruments to determine the                                 use to price the asset or liability based on the
significance and character of inputs to their fair value                                best available information.
determination. The levels of fair value inputs used to
                                                                            The Investment Adviser has established policies and proce-
measure the Fund’s investments are characterized into a fair
                                                                            dures, as described above and approved by the Board, to
value hierarchy. Where inputs for an asset or liability fall into
                                                                            ensure that valuation methodologies for investments and
more than one level in the fair value hierarchy, the
                                                                            financial instruments that are categorized within all levels of
investment is classified in its entirety based on the lowest
                                                                            the fair value hierarchy are fair and consistent. A Pricing
level input that is significant to that investment’s valuation.
                                                                            Committee has been established to provide oversight of the
The three levels of the fair value hierarchy are described
                                                                            valuation policies, processes and procedures, and is com-
below:
                                                                            prised of personnel from the Investment Adviser and its
Level 1 — Quoted unadjusted prices for identical instru-                    affiliates. The Pricing Committee meets monthly to review
          ments in active markets to which the Fund has                     the proposed valuations for investments and financial
          access at the date of measurement;                                instruments and is responsible for evaluating the overall
                                                                            fairness and consistent application of established policies.
Level 2 — Quoted prices for similar instruments in active
          markets; quoted prices for identical or similar                   As of June 30, 2020, the Fund’s investments consisted of
          instruments in markets that are not active, but                   senior loans, foreign denominated or domiciled senior loans,
          are valued based on executed trades; broker                       collateralized loan obligations, corporate bonds and notes,
          quotations that constitute an executable price;                   U.S. asset-backed securities, non-U.S. asset-backed secu-
          and alternative pricing sources supported by                      rities, claims, common stocks, registered investment
          observable inputs are classified within Level 2.                  companies, cash equivalents, rights, warrants, preferred
          Level 2 inputs are either directly or indirectly                  stock, agency collateralized mortgage obligations, LLC inter-
          observable for the asset in connection with mar-                  ests, purchased call options, and registered investment
          ket data at the measurement date; and                             companies. The fair value of the Fund’s senior loans and
                                                                            bonds are generally based on quotes received from brokers
Level 3 — Model derived valuations in which one or more
                                                                            or independent pricing services. Loans, bonds and asset-
          significant inputs or significant value drivers are
                                                                            backed securities with quotes that are based on actual
          unobservable. In certain cases, investments
                                                                            trades with a sufficient level of activity on or near the meas-
          classified within Level 3 may include securities for
                                                                            urement date are classified as Level 2 assets. Loans and
          which the Fund has obtained indicative quotes
                                                                            bonds that are priced using quotes derived from implied
          from broker-dealers that do not necessarily
                                                                            values, indicative bids, or a limited number of actual trades
          represent prices the broker may be willing to                     are classified as Level 3 assets because the inputs used by
          trade on, as such quotes can be subject to                        the brokers and pricing services to derive the values are not
          material management judgment. Unobservable                        readily observable.

20        Semi-Annual Report

                                                                                                                     013327
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 24 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 147 of 191 PageID 16270
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                                        Highland Income Fund

The fair value of the Fund’s common stocks, registered                    sistency of prices from third party services, and the existence
investment companies, rights and warrants that are not                    of contemporaneous, observable trades in the market. Addi-
actively traded on national exchanges are generally priced                tionally, the Investment Adviser evaluates the Level 1 and 2
using quotes derived from implied values, indicative bids, or             assets and liabilities on a quarterly basis for changes in list-
a limited amount of actual trades and are classified as                   ings or delistings on national exchanges.
Level 3 assets because the inputs used by the brokers and
                                                                          Due to the inherent uncertainty of determining the fair value
pricing services to derive the values are not readily
                                                                          of investments that do not have a readily available market
observable. Exchange-traded options are valued based on
                                                                          value, the fair value of the Fund’s investments may fluctuate
the last trade price on the primary exchange on which they
                                                                          from period to period. Additionally, the fair value of invest-
trade. If an option does not trade, the mid-price, which is the
                                                                          ments may differ significantly from the values that would
mean of the bid and ask price, is utilized to value the option.
                                                                          have been used had a ready market existed for such invest-
At the end of each calendar quarter, the Investment Adviser               ments and may differ materially from the values the Fund
evaluates the Level 2 and 3 assets and liabilities for changes            may ultimately realize. Further, such investments may be
in liquidity, including but not limited to: whether a broker is           subject to legal and other restrictions on resale or otherwise
willing to execute at the quoted price, the depth and con-                less liquid than publicly traded securities.
The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those
securities. Transfers in and out of the levels are recognized at the value at the end of the period. A summary of the inputs used to
value the Fund’s assets as of June 30, 2020 is as follows:
                                                                                                      Level 2                  Level 3
                                                                                   Level 1          Significant              Significant
                                                        Total value at             Quoted           Observable              Unobservable
                                                        June 30, 2020               Price             Inputs                   Inputs
 Highland Income Fund
 Assets
 U.S. Senior Loans
   Business Equipment & Services                        $     9,386,832        $         —         $     9,386,832          $            —
   Commercial Services                                        3,302,944                  —               3,302,944                       —
   Communication Services                                     6,479,098                  —                      —                 6,479,098
   Consumer Discretionary                                    22,704,106                  —              22,704,106                       —
   Consumer Products                                          2,118,743                  —               2,118,743                       —
   Energy                                                    13,615,473                  —              13,615,473                       —
   Financials                                                 9,555,342                  —               9,555,342                       —
   Gaming/Leisure                                            11,478,220                  —                      —                11,478,220
   Healthcare                                                70,168,171                  —              16,791,894               53,376,277
   Industrials                                               16,252,477                  —              13,698,201                2,554,276
   Information Technology                                    85,817,425                  —              34,346,425               51,471,000
   Real Estate                                               19,863,519                  —              19,863,519                       —
   Retail                                                    43,530,110                  —              43,530,110                       —
   Service                                                   20,277,183                  —              20,277,183                       —
   Transportation                                            10,810,497                  —              10,810,497                       —
   Utilities                                                 17,902,711                  —              17,902,711                       —
 Preferred Stock
   Energy                                                     9,796,677            9,796,677                    —                        —
   Financials                                                82,905,205            1,129,510            27,104,230               54,671,465
   Real Estate                                              244,615,606                   —              8,351,821              236,263,785
 Common Stocks
   Communication Services                                 51,517,823                 968,192            41,344,422                9,205,209
   Consumer Discretionary                                  1,528,204                      —              1,528,204                       —
   Energy                                                     16,743                      —                 16,742                        1
   Financials                                                295,302                 295,302                    —                        —
   Gaming/Leisure(1)                                              —                       —                     —                        —
   Healthcare                                                122,976                      —                     —                   122,976
   Housing(1)                                                     —                       —                     —                        —
   Industrials                                               203,635                      —                203,635                       —
   Materials                                               1,495,745                      —              1,495,160                      585
   Real Estate                                           108,844,589               9,453,372                    —                99,391,217
 Collateralized Loan Obligations                         152,445,338                      —            139,114,988               13,330,350


                                                                                                            Semi-Annual Report                21

                                                                                                                     013328
        Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 25 of
        Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 148 of 191 PageID 16271
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                                                                    Highland Income Fund

                                                                                                                                   Level 2                   Level 3
                                                                                                        Level 1                  Significant               Significant
                                                                      Total value at                    Quoted                   Observable               Unobservable
                                                                      June 30, 2020                      Price                     Inputs                    Inputs
  LLC Interest                                                       $ 94,230,920                  $            —               $ 18,649,779              $ 75,581,141
  Agency Collateralized Mortgage Obligations                             73,999,394                             —                 73,999,394                         —
  Registered Investment Companies                                        12,484,340                     12,484,340                         —                         —
  Corporate Bonds & Notes
    Energy(1)                                                                      —                              —                       —                            —
    Industrials                                                               119,168                             —                  119,168                           —
    Real Estate                                                               580,810                             —                  580,810                           —
    Utilities                                                                  20,000                             —                   20,000                           —
  Purchased Call Options                                                      213,400                             —                  213,400                          —
  Claims                                                                       52,138                             —                       —                       52,138
  Warrants
       Energy                                                                   14,503                          —                     14,503                           —
       Industrials                                                                  18                          —                         —                            18
  Cash Equivalents                                                         165,786,201                 165,786,201                        —                            —
  Repurchase Agreement                                                          63,675                          —                     63,675                           —
        Total Assets                                                  1,364,615,261                    199,913,594               550,723,911                  613,977,756
  Liabilities
  Securities Sold Short(2)                                                  (6,767,501)                 (6,767,501)                        —                           —
        Total Liabilities                                                   (6,767,501)                 (6,767,501)                        —                           —
        Total                                                        $1,357,847,760                $193,146,093                 $550,723,911              $613,977,756

(1)   This category includes securities with a value of zero.
(2)   See Investment Portfolio detail for industry breakout.

The table below sets forth a summary of changes in the Fund’s assets measured at fair value using significant unobservable inputs
(Level 3) for the period ended June 30, 2020.
                                                                                                                                                                   Change in
                                                                                                                                                                   Unrealized
                                                         Net                                                                                                      Appreciation
                     Balance                        Amortization  Net       Net                                                                    Balance      (Depreciation)
                       as of    Transfers Transfers (Accretion) Realized Unrealized                                               Distribution       as of           from
                   December 31,    into      Out    of Premium/ Gains/     Gains/                          Net          Net        to Return       June 30,     Investments at
                       2019      Level 3 of Level 3 (Discount) (Losses)   (Losses)                      Purchases     (Sales)       Capital          2020        June 30, 2020
                         $           $        $           $        $         $                              $            $              $              $               $
  U.S. Senior
    Loans
    Communication
       Services    6,107,407               —       —               (495)           —        321,926         50,260          —             —        6,479,098         321,926
    Gaming/
       Leisure    10,753,914               —       —            (58,674)        4,211        924,670        —         (145,901)           —       11,478,220          924,670
    Healthcare    47,733,657               —       —                 —             —       2,404,179 3,238,441              —             —       53,376,277        2,404,179
    Industrials    8,105,187               —       —            190,143            —      (5,741,054)       —               —             —        2,554,276       (5,741,054)
    Information
       Technology 56,829,000               —       —                 —             —      (5,358,000)             —         —             —       51,471,000       (5,358,000)
  Preferred
    Stock
    Financial             —        7,749,990       —                 —             —     (397,510) 47,318,985         —                  —        54,671,465        (397,510)
    Real Estate 233,025,297               —        —                 —        351,780 (11,963,354) 22,668,666 (7,314,604)          (504,000)     236,263,785     (11,963,354)
  Common Stocks
    Communication
       Services    7,520,731               —       —                 —             —   1,684,478          —                 —             —        9,205,209       1,684,478
    Energy                 1               —       —                 —             —          —           —                 —             —                1              —
    Healthcare        72,254               —       —                 —             —      50,722          —                 —             —          122,976          50,722
    Materials         45,617               —       —                 —             —     (45,032)         —                 —             —              585         (45,032)
    Real Estate   95,747,531               —       —                 —             — (19,024,980) 22,668,666                —             —       99,391,217     (19,024,980)
  Collateralized
    Loan
    Obligations           —        5,354,559       —                 —             —      2,095,791      5,880,000          —             —       13,330,350       2,095,791


22        Semi-Annual Report

                                                                                                                                                 013329
      Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 26 of
      Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 149 of 191 PageID 16272
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                                                        Highland Income Fund

                                                                                                                                                         Change in
                                                                                                                                                         Unrealized
                                                               Net                                                                                      Appreciation
                  Balance                                 Amortization Net       Net                                                     Balance      (Depreciation)
                    as of          Transfers   Transfers (Accretion) Realized Unrealized                                 Distribution      as of           from
                December 31,          into        Out     of Premium/ Gains/    Gains/            Net            Net      to Return      June 30,     Investments at
                    2019            Level 3    of Level 3 (Discount) (Losses)  (Losses)        Purchases       (Sales)     Capital         2020        June 30, 2020
                      $                 $          $            $       $         $                $              $            $             $               $
Corporate
  Bonds & Notes
  Energy        1,076,400                 —        —            —          — (1,076,400)                 —           —           —               —      (1,076,400)
LLC Interest  88,777,470                  —        —        99,131         — (13,295,460)                —           —           —       75,581,141    (13,295,460)
Warrants
  Industrials          1,412              —        —            —          —         (1,394)             —           —           —              18           (1,394)
Claims                52,138              —        —            —          —             —               —           —           —          52,138               —
   Total        555,848,016    13,104,549          —       230,105   355,991 (49,421,418) 101,825,018 (7,460,505)         (504,000)     613,977,756    (49,421,418)


Investments designated as Level 3 may include assets valued using quotes or indications furnished by brokers which are based on
models or estimates and may not be executable prices. In light of the developing market conditions, the Investment Adviser con-
tinues to search for observable data points and evaluate broker quotes and indications received for portfolio investments.
Determination of fair values is uncertain because it involves subjective judgments and estimates that are unobservable.
The following is a summary of significant unobservable inputs used in the fair valuations of assets and liabilities categorized within
Level 3 of the fair value hierarchy:
                                                         Market
                                                         Value at
                                                       06/30/2020
 Category                                                   $              Valuation Technique                   Unobservable Inputs                Input Value(s)
 U.S. Senior Loans                                     125,358,871                Adjusted Appraisal                      Liquidity Discount         10%
                                                                                                                    Asset Specific Discount          10%
                                                                                   Multiples Analysis        Multiple of EBITDA less CAPEX           6.50x -10.50x
                                                                                Transaction Analysis         Multiple of EBITDA less CAPEX           8.50x -10.50x
                                                                      Transaction Indication of Value                               % of Par         20%
                                                                                Black-Scholes Model                   Volatility Assumption          25% - 60%
                                                                               Discounted Cash Flow                            Discount Rate         11.00% - 11.35%
                                                                                                                        Spread Adjustment            0.35%
                                                                      Transaction Indication of Value                      Enterprise Value ($mm)    $13.25
 Preferred Stock                                       290,935,250             Discounted Cash Flow                            Discount Rate         11% - 13%
                                                                      Transaction Indication of Value          Transaction Price per Share           $15.00
                                                                       Third Party Indication of Value                         Broker Quote          Various
 Common Stocks                                         108,719,988                  Multiples Analysis       Multiple of EBITDA less CAPEX           6.50x-10.50x
                                                                                                                         Multiple of EBITDA          6.25x- 7.00x
                                                                                                               Unadjusted Price/MHz-PoP              $0.10 - $0.95
                                                                               Discounted Cash Flow                            Discount Rate         11.00% - 21.50%
                                                                                                                         Capitalization Rate         6.75% - 7.75%
                                                                                 Transaction Analysis                    Multiple of EBITDA          6.25x- 6.75x
                                                                                                             Multiple of EBITDA less CAPEX           8.50x- 10.50x
                                                                      Transaction Indication of Value                      Enterprise Value ($mm)    $771
                                                                                 Black-Scholes Model                  Volatility Assumption          25%- 60%
                                                                                      Net Asset Value                                    N/A         N/A
 LLC Interest                                           75,581,141             Discounted Cash Flow                            Discount Rate         1.30% - 6.93%
                                                                                      Net Asset Value                                    N/A         N/A
 Collateralized Loan Obligations                        13,330,350     Third Party Indication of Value                         Broker Quote          Various
 Warrants                                                       18             Discounted Cash Flow                            Discount Rate         20%
                                                                                    Multiples Analysis                   Multiple of EBITDA          6.25x -7.00x
                                                                                 Transaction Analysis                    Multiple of EBITDA          6.25x- 6.75x
                                                                                 Black-Scholes Model                  Volatility Assumption          50%- 60%
 Claims                                                    52,138                         Pricing Feed                   Indication of Value         1.375
      Total                                            613,977,756


                                                                                                                             Semi-Annual Report                 23

                                                                                                                                      013330
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 27 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 150 of 191 PageID 16273
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                           Highland Income Fund

In addition to the unobservable inputs utilized for various        taxable bonds and loans is computed to the call or maturity
valuation methodologies, the Fund frequently uses a                date, whichever is shorter, both using the effective yield
combination of two or more valuation methodologies to              method. Withholding taxes on foreign dividends have been
determine fair value for a single holding. In such instances,      provided for in accordance with the Fund’s understanding of
the Fund assesses the methodologies and ascribes                   the applicable country’s tax rules and rates.
weightings to each methodology. The weightings ascribed to
                                                                   The Fund records distributions received from investments in
any individual methodology ranged from as low as 5% to as
                                                                   REITs and partnerships in excess of income from underlying
high as 95% as of June 30, 2020. The selection of weightings
                                                                   investments as a reduction of cost of investments and/or
is an inherently subjective process, dependent on
                                                                   realized gain. Such amounts are based on estimates if actual
professional judgement. These selections may have a
                                                                   amounts are not available, and actual amounts of income,
material impact to the concluded fair value for such
                                                                   realized gain and return of capital may differ from the esti-
holdings.
                                                                   mated amounts. The Fund adjusts the estimated amounts
The significant unobservable inputs used in the fair value         once the issuers provide information about the actual
measurement of the Fund’s preferred stock assets are the           composition of the distributions.
discount rate, broker quotes, and transaction price per
share. Significant decreases (increases) in any of those inputs    U.S. Federal Income Tax Status
in isolation could result in a significantly higher (lower) fair   The Fund is treated as a separate taxpayer for U.S. federal
value measurement.                                                 income tax purposes. The Fund intends to qualify each year
                                                                   as a “regulated investment company” under Subchapter M
The significant unobservable inputs used in the fair value         of the Internal Revenue Code of 1986, as amended, and will
measurement of the Fund’s bank loan securities are: liquidity      distribute substantially all of its taxable income and gains, if
discount, asset specific discount, multiple of adjusted            any, for the tax year, and as such will not be subject to U.S.
EBITDA, volatility assumption, transaction indication of           federal income taxes. In addition, the Fund intends to
value, discount rate and spread adjustment. Significant            distribute, in each calendar year, all of its net investment
increases (decreases) in any of those inputs in isolation could    income, capital gains and certain other amounts, if any, such
result in a significantly lower (higher) fair value                that the Fund should not be subject to U.S. federal excise
measurement.                                                       tax. Therefore, no U.S. federal income or excise tax provi-
The significant unobservable inputs used in the fair value         sions are recorded.
measurement of the Fund’s common equity securities are:            The Investment Adviser has analyzed the Fund’s tax positions
multiple of EBITDA, multiple of adjusted EBITDA, price/MHz-        taken on U.S. federal income tax returns for all open tax
PoP multiple, capitalization rate, discount rate, volatility       years (current and prior three tax years), and has concluded
assumption and transaction indication of value. Significant        that no provision for U.S. federal income tax is required in
increases (decreases) in any of those inputs in isolation could    the Fund’s consolidated financial statements. The Fund’s U.S.
result in a significantly lower (higher) fair value                federal and state income and U.S. federal excise tax returns
measurement.                                                       for tax years for which the applicable statutes of limitations
                                                                   have not expired are subject to examination by the Internal
Security Transactions                                              Revenue Service and state departments of revenue. Fur-
Security transactions are accounted for on the trade date.         thermore, the Investment Adviser of the Fund is also not
Realized gains/(losses) on investments sold are recorded on        aware of any tax positions for which it is reasonably possible
the basis of the specific identification method for both finan-    that the total amounts of unrecognized tax benefits will sig-
cial statement and U.S. federal income tax purposes taking         nificantly change in the next 12 months.
into account any foreign taxes withheld.
                                                                   The Fund recognizes interest and penalties, if any, related to
Income Recognition                                                 unrecognized tax benefits as income tax expenses in the
Corporate actions (including cash dividends) are recorded on       Statement of Operations. During the period ended June30,
the ex-dividend date, net of applicable withholding taxes,         2020, the Fund did not incur any interest or penalties.
except for certain foreign corporate actions, which are
recorded as soon after ex-dividend date as such information
                                                                   Distributions to Shareholders
                                                                   The Fund plans to pay distributions from net investment
becomes available and is verified. Interest income is
                                                                   income monthly and net realized capital gains annually to
recorded on the accrual basis.
                                                                   common shareholders. To permit the Fund to maintain more
Accretion of discount on taxable bonds and loans is com-           stable monthly distributions and annual distributions, the
puted to the call date, while amortization of premium on           Fund may from time to time distribute less than the entire

24    Semi-Annual Report

                                                                                                         013331
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 28 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 151 of 191 PageID 16274
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                           Highland Income Fund

amount of income and gains earned in the relevant month or        securities, but are included with the net realized and unreal-
year, respectively. The undistributed income and gains            ized gain or loss on investment securities.
would be available to supplement future distributions. In
certain years, this practice may result in the Fund               Securities Sold Short
distributing, during a particular taxable year, amounts in        The Fund may sell securities short. A security sold short is a
excess of the amount of income and gains earned therein.          transaction in which the Fund sells a security it does not own
Such distributions would result in a portion of each              in anticipation that the market price of that security will
distribution occurring in that year to be treated as a return     decline. When the Fund sells a security short, it must borrow
of capital to shareholders. Shareholders of the Fund will         the security sold short from a broker-dealer and deliver it to
automatically have all distributions reinvested in Common         the buyer upon conclusion of the transaction. The Fund may
Shares of the Fund issued by the Fund in accordance with          have to pay a fee to borrow particular securities and is obli-
the Fund’s Dividend Reinvestment Plan (the “Plan”) unless         gated to pay over any dividends or other payments received
an election is made to receive cash. The number of newly          on such borrowed securities. In some circumstances, the
issued Common Shares to be credited to each participant’s         Fund may be allowed by its prime broker to utilize proceeds
account will be determined by dividing the dollar amount of       from securities sold short to purchase additional invest-
the dividend by the lesser of (i) the NAV per Common Share        ments, resulting in leverage. Cash held as collateral for secu-
determined on the Declaration Date and (ii) the market price      rities sold short and written options contracts is classified as
per Common Share as of the close of regular trading on the        restricted cash on the Consolidated Statement of Assets and
NYSE on the Declaration Date. Participants in the Plan            Liabilities, as applicable. Restricted cash in the amount of
requesting a sale of securities through the plan agent of the     $6,664,584 was held with the broker for the Fund. Securities
Plan are subject to a sales fee and a brokerage commission.       valued at $22,369,153 were posted in the Fund’s segregated
                                                                  account as collateral.
Cash & Cash Equivalents
The Fund considers liquid assets deposited with a bank and        Other Fee Income
certain short-term debt instruments of sufficient credit qual-    Fee income may consist of origination/closing fees, amend-
ity with original maturities of three months or less to be cash   ment fees, administrative agent fees, transaction break-up
equivalents. These investments represent amounts held with        fees and other miscellaneous fees. Origination fees,
financial institutions that are readily accessible to pay Fund    amendment fees, and other similar fees are non-recurring
expenses or purchase investments. Cash and cash equiv-            fee sources. Such fees are received on a transaction by
alents are valued at cost plus accrued interest, which approx-    transaction basis and do not constitute a regular stream of
imates market value. The value of cash equivalents                income and are recognized when incurred.
denominated in foreign currencies is determined by convert-
ing to U.S. dollars on the date of the Consolidated Statement     Note 3. Derivative Transactions
of Assets and Liabilities.                                        The Fund is subject to equity securities risk, interest rate risk
                                                                  and currency risk in the normal course of pursuing its
Foreign Currency                                                  investment objectives. The Fund enters into derivative
Accounting records of the Fund are maintained in U.S. dol-        transactions for the purpose of hedging against the effects of
lars. Foreign currencies, investments and other assets and        changes in the value of portfolio securities due to anticipated
liabilities denominated in foreign currencies are translated      changes in market conditions, to gain market exposure for
into U.S. dollars at exchange rates using the current 4:00 PM     residual and accumulating cash positions and for managing
London Time Spot Rate. Fluctuations in the value of the for-      the duration of fixed income investments. As of June 30,
eign currencies and other assets and liabilities resulting from   2020 we had no hedge accounting derivatives.
changes in exchange rates, between trade and settlement
dates on securities transactions and between the accrual and      Futures Contracts
payment dates on dividends, interest income and foreign           A futures contract represents a commitment for the future
withholding taxes, are recorded as unrealized foreign cur-        purchase or sale of an asset at a specified price on a speci-
rency gains/(losses). Realized gains/(losses) and unrealized      fied date. The Fund may invest in interest rate, financial and
appreciation/(depreciation) on investment securities and          stock or bond index futures contracts subject to certain limi-
income and expenses are translated on the respective dates        tations. The Fund invests in futures contracts to manage its
of such transactions. The effects of changes in foreign cur-      exposure to the stock and bond markets and fluctuations in
rency exchange rates on investments in securities are not         currency values. Buying futures tends to increase the Fund’s
segregated in the Consolidated Statement of Operations            exposure to the underlying instrument while selling futures
from the effects of changes in market prices of those             tends to decrease the Fund’s exposure to the underlying

                                                                                                  Semi-Annual Report           25

                                                                                                        013332
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 29 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 152 of 191 PageID 16275
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                               Highland Income Fund

instrument, or economically hedge other Fund investments.             premium paid. Prior to the earlier of exercise or expiration,
With futures contracts, there is minimal counterparty credit          an exchange-traded option may be closed out by an off-
risk to the Fund since futures contracts are exchange-traded          setting purchase or sale of an option of the same series
and the exchange’s clearinghouse, as counterparty to all              (type, underlying security, exercise price and expiration).
traded futures, guarantees the futures against default. The           There can be no assurance, however, that a closing purchase
Fund’s risks in using these contracts include changes in the          or sale transaction can be effected when the Fund desires.
value of the underlying instruments, non-performance of the
                                                                      The Fund will realize a capital gain from a closing purchase
counterparties under the contracts’ terms and changes in
                                                                      transaction if the cost of the closing option is less than the
the liquidity of the secondary market for the contracts.
                                                                      premium received from writing the option, or, if the cost of
Futures contracts are valued at the settlement price estab-
                                                                      the closing option is more than the premium received from
lished each day by the board of trade or exchange on which
                                                                      writing the option, a capital loss. The Fund will realize a capi-
they principally trade.
                                                                      tal gain from a closing sale transaction if the premium
Upon entering into a financial futures contract, the Fund is          received from the sale is more than the original premium
required to pledge to the broker an amount of cash and/or             paid when the option position was opened, or a capital loss,
other assets equal to a certain percentage of the contract            if the premium received from a sale is less than the original
amount, known as initial margin deposit. Subsequent                   premium paid.
payments, known as variation margins, are made or can be
received by the Fund each day, depending on the daily                 For the period ended June 30, 2020, the Fund had written
fluctuation in the fair value of the underlying security. The         options to provide leveraged short exposure, and purchased
Fund records an unrealized gain/(loss) equal to the daily             options to provide leveraged long exposure, to the under-
variation margin. Should market conditions move                       lying equity, which is consistent with the investment strat-
unexpectedly, the Fund may not achieve the anticipated                egies of the Fund.
benefits of the futures contracts and may incur a loss. The
Fund recognizes a realized gain/(loss) on the expiration or
                                                                      Reverse Repurchase Agreements
                                                                      The Fund engages in reverse repurchase agreement trans-
closing of a futures contract.
                                                                      actions with respect to instruments that are consistent with
During the period ended June 30, 2020, the Fund entered               the Fund’s investment objective or policies. This creates
into futures transactions for the purpose of hedging against          leverage for the Fund because the cash received can be used
the effects of changes in the value of portfolio securities due       to purchase other securities. See Note 6 for additional
to anticipated changes in market conditions, and to gain              information on the Fund’s reverse repurchase agreements.
market exposure for residual and accumulating cash posi-
tions. Cash held as collateral for futures contracts is shown         Additional Derivative Information
on the Consolidated Statement of Assets and Liabilities as            The Fund follows adopted amendments to authoritative
“Restricted Cash —Futures.”                                           guidance on disclosures about derivative instruments and
                                                                      hedging activities which require that the Fund disclose; a)
Options                                                               how and why an entity uses derivative instruments; b) how
The Fund may utilize options on securities or indices to vary-        derivative instruments and related hedged items are
ing degrees as part of their principal investment strategy. An        accounted for; c) how derivative instruments and related
option on a security is a contract that gives the holder of the       hedged items affect an entity’s financial position, financial
option, in return for a premium, the right to buy from (in the        performance and cash flows; and d) how the netting of
case of a call) or sell to (in the case of a put) the writer of the   derivatives subject to master netting arrangements (if appli-
option the security underlying the option at a specified              cable) affects the net exposure of the Fund related to the
exercise or “strike” price. The writer of an option on a secu-        derivatives.
rity has the obligation upon exercise of the option to deliver
the underlying security upon payment of the exercise price            The fair value of derivative instruments on the Statement of
or to pay the exercise price upon delivery of the underlying          Assets and Liabilities have the following risk exposure at
security. The Fund may hold options, write option contracts,          June 30, 2020:
or both.                                                                                                              Fair Value
If an option written by the Fund expires unexercised, the                                                         Asset       Liability
                                                                       Risk Exposure                            Derivative   Derivative
Fund realizes on the expiration date a capital gain equal to
the premium received by the Fund at the time the option                Equity Price Risk                        $     —     $(895,601)(2)
was written. If an option purchased by the Fund expires                Foreign Currency Risk                     213,400(1)        —
unexercised, the Fund realizes a capital loss equal to the

26     Semi-Annual Report

                                                                                                            013333
          Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 30 of
          Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 153 of 191 PageID 16276
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                                                           Highland Income Fund
(1)    Statement of Assets and Liabilities location: Investments, at value. Pur-       (1)   Collateral received in excess of market value of securities on loan is not
       chased options only.                                                                  presented in this table. The total cash collateral received by the Fund is
(2)    Includes cumulative unrealized depreciation of futures contracts as                   disclosed in the Statement of Assets and Liabilities.
       reported in the Investment Portfolio and within the components of net
       assets section of the Statement of Assets and Liabilities. Only the cur-        The value of loaned securities and related collateral
       rent day’s variation margin is reported within the receivables and/or           outstanding at June 30, 2020 are shown in the Schedule of
       payables of the Statement of Assets and Liabilities.
                                                                                       Investments. The value of the collateral held may be
The effect of derivative instruments on the Statement of                               temporarily less than that required under the lending
Operations for the six months ended June 30, 2020, is as                               contract. As of June 30, 2020, the cash collateral was
follows:                                                                               invested in repurchase agreements with the following
                                                                                       maturities:
                                               Net              Net Change in
                                             Realized             Unrealized                                 Overnight             Between
                                            Gain/(Loss)         Appreciation/                                  and                 30 & 90
                                                on              (Depreciation)                              Continuous    <30 Days   Days         >90 Days      Total
  Risk Exposure                             Derivatives         on Derivatives           Repurchase
  Equity Price Risk                         $70,538,291(1)(2)(3) $(13,515,764)(4)(5)       Agreements         $63,675        $—          $—          $—       $63,675
  Foreign Currency Risk                      (1,582,250)(1)           761,050(4)
                                                                                       The Fund could seek additional income by making secured
(1)    Statement of Operations location: Realized gain (loss) on investments           loans of its portfolio securities through its custodian. Such
       from unaffiliated issuers. Purchased options only.                              loans would be in an amount not greater than one-third of
(2)    Statement of Operations location: Realized gain (loss) on written options
       contracts.
                                                                                       the value of the Fund’s total assets. BNY would charge a fund
(3)    Statement of Operations location: Realized gain (loss) on futures con-          fees based on a percentage of the securities lending income.
       tracts.                                                                         The market value of the loaned securities is determined at
(4)    Statement of Operations location: Net increase (decrease) in unrealized
       appreciation (depreciation) on investments. Purchased options only.
                                                                                       the close of each business day of the Fund and any additional
(5)    Statement of Operations location: Net increase (decrease) in unrealized         required collateral is delivered to the Fund, or excess
       appreciation (depreciation) on futures contracts.                               collateral is returned by the Fund, on the next business day.
The average monthly volume of derivative activity for the                              The Fund would receive collateral consisting of cash (U.S.
period ended June 30, 2020 is as follows:                                              and foreign currency), securities issued or guaranteed by the
                                                                                       U.S. government or its agencies or instrumentalities,
                                                    Units/         Appreciation/
                                                                                       sovereign debt, convertible bonds, irrevocable bank letters
  Income Fund                                      Contracts      (Depreciation)
                                                                                       of credit or such other collateral as may be agreed on by the
  Purchased Options Contracts                    354,205,867                —
                                                                                       parties to a securities lending arrangement, initially with a
  Written Options Contracts                            1,197                —
                                                                                       value of 102% or 105% of the market value of the loaned
  Futures Contracts                                       —        $(7,995,953)
                                                                                       securities and thereafter maintained at a value of 100% of
                                                                                       the market value of the loaned securities. If the collateral
Note 4. Securities Lending                                                             consists of non-cash collateral, the borrower would pay the
Effective January, 7, 2020, the Fund entered into a securities                         Fund a loan premium fee. If the collateral consists of cash,
lending agreement with The Bank of New York Mellon                                     BNY would reinvest the cash in repurchase agreements and
(“BNY” or the “Lending Agent”). Securities lending trans-                              money market accounts. Although voting rights, or rights to
actions are entered into by the Fund under the Securities                              consent, with respect to the loaned securities pass to the
Lending Agreement, which permits the Fund, under certain                               borrower, the Fund would recall the loaned securities upon
circumstances such as an event of default, to offset amounts                           reasonable notice in order that the securities could be voted
payable by the Fund to the same counterparty against                                   by the Fund if the holders of such securities are asked to
amounts receivable from the counterparty to create a net                               vote upon or consent to matters materially affecting the
payment due to or from the Fund.                                                       investment. The Fund also could call such loans in order to
The following is a summary of securities lending agreements                            sell the securities involved.
held by the Fund, with cash collateral of overnight maturities                         Securities lending transactions were entered into pursuant
and non-cash collateral, which would be subject to offset as                           to Securities Loan Agreements (“SLA”), which would provide
of June 30, 2020:                                                                      the right, in the event of default (including bankruptcy or
      Gross Amount                                                                     insolvency) for the non-defaulting party to liquidate the col-
      of Recognized                               Value of                             lateral and calculate a net exposure to the defaulting party
      Assets (Value        Value of Cash         Non-Cash                              or request additional collateral. In the event that a borrower
       of Securities        Collateral           Collateral                            defaulted, the Fund, as lender, would offset the market
         on Loan)           Received(1)          Received           Net Amount
                                                                                       value of the collateral received against the market value of
         $60,938              $60,938               $—                   $—


                                                                                                                                 Semi-Annual Report                 27

                                                                                                                                        013334
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 31 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 154 of 191 PageID 16277
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                                         Highland Income Fund
                                                                    (1)   Any differences between book-basis and tax-basis net unrealized appre-
the securities loaned. The value of the collateral is typically
                                                                          ciation/(depreciation) are primarily due to wash sales, non-taxable divi-
greater than that of the market value of the securities                   dends, partnership, REIT basis adjustments and difference in premium
loaned, leaving the lender with a net amount payable to the               amortization methods for book and tax.
defaulting party. However, bankruptcy or insolvency laws of
                                                                    As of December 31, 2019, the Fund has capital loss carry-
a particular jurisdiction may impose restrictions on or
                                                                    overs as indicated below. The capital loss carryovers are
prohibitions against such a right of offset in the event of an
                                                                    available to offset future realized capital gains to the extent
SLA counterparty’s bankruptcy or insolvency. Under the SLA,
                                                                    provided in the Code and regulations promulgated there-
the Fund can reinvest cash collateral, or, upon an event of
default, resell or repledge the collateral, and the borrower        under. To the extent that these carryover losses are used to
can resell or repledge the loaned securities. The risks of          offset future capital gains, the gains offset will not be dis-
securities lending also include the risk that the borrower may      tributed to shareholders.
not provide additional collateral when required or may not                  No Expiration             No Expiration
return the securities when due. To mitigate this risk, the                  Short-Term(1)              Long-Term                       Total
Fund benefits from a borrower default indemnity provided                     $38,056,401              $175,566,632                $213,623,033
by BNY. BNY’s indemnity generally provides for replacement
of securities lent or the approximate value thereof.                During the year ended December 31, 2019, the Fund did not
                                                                    utilize capital carryforwards to offset capital gains.
Note 5. U.S. Federal Income Tax Information                         The tax character of distributions paid during the last two
The character of income and gains to be distributed is
                                                                    fiscal year/period ended December 31, and the year ended
determined in accordance with income tax regulations which
                                                                    June 30, 2018 is as follows:
may differ from U.S. GAAP. These differences include (but
are not limited to) investments organized as partnerships for                                             Ordinary       Long-term        Return of
                                                                                                          Income        Capital Gain       Capital
tax purposes, tax treatment of organizational start-up costs,
                                                                        2019                            $58,214,363          $—          $8,201,030
losses deferred due to wash sale transactions, and tax
                                                                        2018                             32,468,254           —             720,948
attributes from Fund reorganizations. Reclassifications are
                                                                        2018*                            49,645,426           —           6,936,337
made to the Fund’s capital accounts to reflect income and
gains available for distribution (or available capital loss         (1)   For tax purposes, short-term capital gains distributions, if any, are con-
carryovers) under income tax regulations. These                           sidered ordinary income distributions.
reclassifications have no impact on net investment income,          *     Year ended June 30.
realized gains or losses, or NAV of the Fund. The calculation       Unrealized appreciation and depreciation at June 30, 2020,
of net investment income per share in the Financial High-           based on cost of investments for U.S. federal income tax
lights table excludes these adjustments.                            purposes was:
For the year ended December 31, 2019, permanent                                                                       Net
differences chiefly resulting from partnership basis                         Gross              Gross             Appreciation/
adjustments, return of capital distributions paid by the fund,            Appreciation       Depreciation        (Depreciation)           Cost
differences in premium amortization methods for book and                $83,439,072         $(597,592,836)        $(514,153,764) $1,878,769,025
tax, foreign currency gains and losses, reorganization
expenses, and paydown reclasses were identified and                 Qualified Late Year Ordinary and Post October
reclassified among the components of the Fund’s net assets          Losses
as follows:                                                         Under current laws, certain capital losses and specified
           Distributable                                            losses realized after October 31 may be deferred and treated
             Earnings                                               as occurring on the first day of the following fiscal year. For
          (Accumulated                                              the fiscal year ended December 31, 2019, the Fund did not
              Losses)                       Paid-in-Capital
                                                                    elect to defer net realized losses incurred from November 1,
              $(162,876)                      $162,876              2019 through December 31, 2019.
At December 31, 2019, the Fund’s most recent tax year end,          Note 6. Credit Agreement and Reverse
components of distributable earnings on a tax basis are as          Repurchase Agreement
follows:                                                            On February 2, 2018, HFRO Sub, LLC a wholly-owned sub-
        Other              Accumulated             Unrealized       sidiary of the Fund entered into a financing arrangement
     Temporary              Capital and           Appreciation      (the “Financing Arrangement”) with Bank of America Merrill
     Differences           Other Losses         (Depreciation)(1)
                                                                    Lynch and Bank of America, N.A. The Fund is in compliance
         $—                $(213,623,033)        $(409,683,245)
                                                                    with the Financing Arrangement.

28     Semi-Annual Report

                                                                                                                      013335
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 32 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 155 of 191 PageID 16278
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                            Highland Income Fund

Pursuant to the terms of the Financing Arrangement, and           repurchase agreement and related annexes (collectively the
subject to certain customary conditions, HFRO Sub, LLC may        “Repurchase Agreement”). A reverse repurchase transaction
borrow on a revolving basis a maximum of $350 million, with       is a repurchase transaction in which the Fund is the seller of
a maturity date of February 2, 2022. In connection with the       securities or other assets and agrees to repurchase them at a
Financing Arrangement, HFRO Sub, LLC and the Fund have            date certain or on demand. Pursuant to the Repurchase
made representations and warranties regarding the loans           Agreement, the Fund may agree to sell securities or other
and underlying collateral and are required to comply with         assets to Mizuho Securities for an agreed upon price (the
various covenants, reporting requirements and other               “Purchase Price”), with a simultaneous agreement to
customary requirements. The Financing Arrangement also            repurchase such securities or other assets from Mizuho
limits the recourse of the lender to the assets of HFRO Sub,      Securities for the Purchase Price plus a price differential that
LLC and includes usual and customary events of default for        is economically similar to interest. The price differential is
senior secured revolving facilities of this nature. At June 30,   negotiated for each transaction. This creates leverage for the
2020, current outstanding and fair value amounts were             Fund because the cash received can be used to purchase
$300,000,000 and $300,751,153, respectively, and would be         other securities.
categorized as Level 3 within the fair value hierarchy. The
                                                                  At June 30, 2020, the Fund’s outstanding balance on the
Fund’s average daily balance was $300,000,000 at a
                                                                  Mizuho Securities was $41,396,000. The Fund’s average daily
weighted average interest rate of 3.02% for the days
                                                                  balance was $37,890,456 at a weighted average interest rate
outstanding.
                                                                  of 3.02% for the days outstanding.
On March 21, 2017, the Fund entered into a leverage facility
agreement (the “BNP Agreement”) with BNP Paribas Prime            Note 7. Investment Advisory, Administration and
Brokerage International, Ltd., BNP Prime Brokerage, Inc.,         Trustee Fees
acting through its New York Branch, and BNP Paribas               For its investment advisory services, the Fund pays the
(together, the “BNPP Entities”). Under the BNP Agreement,         Investment Adviser a monthly fee, computed and accrued
the BNPP Entities may make margin loans to Fund at a rate         daily, based on an annual rate of the Fund’s Average Daily
of one-month LIBOR + 0.50%. The BNP Agreement may be              Managed Assets. Average Daily Managed Assets of a Fund
terminated by either the Fund or the BNPP Entities with 30        means the average daily value of the total assets of a Fund
days’ notice. As of May 15, 2020, this BNP Agreement was          less all accrued liabilities of a Fund (other than the aggregate
terminated with the BNP Entities.                                 amount of any outstanding borrowings constituting financial
                                                                  leverage).
On February 9, 2018, the Fund entered into an agreement
with BNP Paribas Securities Corporation (“BNP Securities”)        The table below shows the Fund’s contractual advisory fee
under which it may from time to time enter into reverse           with the Investment Adviser for the year ended June 30,
repurchase transactions pursuant to the terms of a master         2020:
repurchase agreement and related annexes (collectively the                 Annual Fee
“Repurchase Agreement”). A reverse repurchase transaction                  Rate to the
is a repurchase transaction in which the Fund is the seller of         Investment Advisor         >1 Billion        > 2 Billion
securities or other assets and agrees to repurchase them at a                0.65%                  0.60%              0.55%
date certain or on demand. Pursuant to the Repurchase
Agreement, the Fund may agree to sell securities or other         Administration Fee
assets to BNP Securities for an agreed upon price (the            The Investment Adviser provides administrative services to
“Purchase Price”), with a simultaneous agreement to               the Fund. For its services, the Investment Adviser receives an
repurchase such securities or other assets from BNP Secu-         annual fee, payable monthly, in an amount equal to 0.20% of
rities for the Purchase Price plus a price differential that is   the average weekly value of the Fund’s Managed Assets.
economically similar to interest. The price differential is       Under a separate sub-administration agreement, the
negotiated for each transaction. This creates leverage for the    Investment Adviser delegates certain administrative func-
Fund because the cash received can be used to purchase            tions and pays the sub-administrator directly for these
other securities. As of May 15, 2020, this Repurchase             sub-administration services. Effective October 1, 2018, the
Agreement was terminated with BNP Securities.                     Investment Adviser entered into an administrative services
                                                                  agreement with SEI Investments Global Funds Services, a
On March 6, 2019, the Fund entered into an agreement with
                                                                  wholly owned subsidiary of SEI Investments Company. Prior
Mizuho Securities USA LLC (“Mizuho Securities”) under
                                                                  to October 1, 2018, State Street served as sub-administrator
which it may from time to time enter into reverse
                                                                  to the Fund.
repurchase transactions pursuant to the terms of a master

                                                                                                  Semi-Annual Report              29

                                                                                                          013336
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 33 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 156 of 191 PageID 16279
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                              Highland Income Fund

Fees Paid to Officers and Trustees                                    Note 8. Disclosure of Significant Risks and
Each Trustee receives an annual retainer of $150,000 payable in       Contingencies
quarterly installments and allocated among each portfolio in the      The primary risks of investing in the Fund are described
Highland Funds Complex overseen by such Trustee based on              below in alphabetical order:
relative net assets. Trustees are reimbursed for actual
out-of-pocket expenses relating to attendance at meetings,            Counterparty Risk
however, the Chairman of the Board and the Chairman of the            Counterparty risk is the potential loss the Fund may incur as
Audit Committee each receive an additional payment of $10,000         a result of the failure of a counterparty or an issuer to make
payable in quarterly installments and allocated among each            payments according to the terms of a contract. Counterparty
portfolio in the Highland Funds Complex based on relative net         risk is measured as the loss the Fund would record if its
assets. The Trustees do not receive any separate compensation         counterparties failed to perform pursuant to the terms of
in connection with service on Committees or for attending Board       their obligations to the Fund. Because the Fund may enter
or Committee Meetings. The Trustees do not have any pension           into over-the-counter forwards, options, swaps and other
or retirement plan. The “Highland Funds Complex” consists of all      derivative financial instruments, the Fund may be exposed to
of the registered investment companies advised by the Invest-         the credit risk of its counterparties. To limit the counterparty
ment Adviser or its affiliated advisers and NexPoint Capital, Inc.,   risk associated with such transactions, the Fund conducts
a closed-end management investment company that has elected           business only with financial institutions judged by the
to be treated as a business development company under the             Investment Adviser to present acceptable credit risk.
1940 Act as of the date of this report.
                                                                      Credit Risk
The Fund pays no compensation to its officers, all of whom are
                                                                      Investments rated below investment grade are commonly
employees of the Investment Adviser or one of its affiliates.
                                                                      referred to as high-yield, high risk or “junk debt.” They are
                                                                      regarded as predominantly speculative with respect to the
Expedited Settlement Agreements                                       issuing company’s continuing ability to meet principal and/
On June 15, 2017 and May 14, 2019, the Fund entered into
                                                                      or interest payments. Investments in high yield debt and
Expedited Settlement Agreements with two major dealers in
                                                                      high yield Senior Loans may result in greater NAV fluctuation
the floating rate loan market, pursuant to which the Fund
                                                                      than if the Fund did not make such investments.
has the right to designate certain loans it sells to the dealer
to settle on or prior to three days from the trade date in            Corporate debt obligations, including Senior Loans, are sub-
exchange for a quarterly fee (the “Expedited Settlement               ject to the risk of non-payment of scheduled interest and/or
Agreements”). The Expedited Settlement Agreements are                 principal. Non-payment would result in a reduction of
designed to reduce settlement times from the standard                 income to the Fund, a reduction in the value of the corpo-
seven days to three days for eligible loans. For the period           rate debt obligation experiencing non-payment and a poten-
ended June 30, 2020, the Fund paid $197,167 to the dealers            tial decrease in the NAV of the Fund.
as part of the Expedited Settlement Agreements.
                                                                      Loans in which the Fund invests include covenant-lite loans,
While the Expedited Settlement Agreements are intended to             which carry more risk to the lender than traditional loans as
provide the Fund with additional liquidity with respect to such       they may contain fewer or less restrictive covenants on the
loans, and may not represent the exclusive method of                  borrower than traditionally included in loan documentation
expedited settlement of such loans, no assurance can be given         or may contain other borrower-friendly characteristics. The
that the Expedited Settlement Agreements or other methods             Fund may experience relatively greater difficulty or delays in
for expediting settlements will provide the Fund with suffi-          enforcing its rights on its holdings of certain covenant-lite
cient liquidity in the event of abnormally large redemptions.         loans and debt securities than its holdings of loans or secu-
                                                                      rities with the usual covenants.
Indemnification
Under the Fund’s organizational documents, the officers and           Currency Risk
Trustees have been granted certain indemnification rights             A portion of the Fund’s assets may be quoted or denominated
against certain liabilities that may arise out of performance         in non-U.S. currencies. These securities may be adversely
of their duties to the Fund. Additionally, in the normal course       affected by fluctuations in relative currency exchange rates
of business, the Fund may enter into contracts with service           and by exchange control regulations. The Fund’s investment
providers that contain a variety of indemnification clauses.          performance may be negatively affected by a devaluation of a
The Fund’s maximum exposure under these arrangements is               currency in which the Fund’s investments are quoted or
dependent on future claims that may be made against the               denominated. Further, the Fund’s investment performance
Fund and, therefore, cannot be estimated.                             may be significantly affected, either positively or negatively,

30     Semi-Annual Report

                                                                                                            013337
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 34 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 157 of 191 PageID 16280
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                                 Highland Income Fund

by currency exchange rates because the U.S. dollar value of           economies and general economic cycles, fiscal and monetary
securities quoted or denominated in another currency will             policy, adverse developments in the real estate market, the
increase or decrease in response to changes in the value of           deterioration or failure of other financial institutions, and
such currency in relation to the U.S. dollar.                         changes in banking or securities regulations. The financial
                                                                      services industry is subject to extensive government regulation,
Derivatives Risk                                                      which can limit both the amounts and types of loans and other
Derivatives risk is a combination of several risks, including the     financial commitments financial services companies can make
risks that: (1) an investment in a derivative instrument may not      and the interest rates and fees they can charge. Profitability is
correlate well with the performance of the securities or asset        largely dependent on the availability and cost of capital funds,
class to which the Fund seeks exposure, (2) derivative contracts,     and can fluctuate significantly when interest rates change.
including options, may expire worthless and the use of                Because financial services companies are highly dependent on
derivatives may result in losses to the Fund, (3) a derivative        short-term interest rates, they can be adversely affected by
instrument entailing leverage may result in a loss greater than       downturns in the U.S. and foreign economies or changes in
the principal amount invested, (4) derivatives not traded on an       banking regulations. Losses resulting from financial difficulties of
exchange may be subject to credit risk, for example, if the           Borrowers can negatively affect financial services companies.
counterparty does not meet its obligations (see also                  The financial services industry is currently undergoing relatively
“Counterparty Risk”), and (5) derivatives not traded on an            rapid change as existing distinctions between financial service
exchange may be subject to liquidity risk and the related risk        segments become less clear. This change may make it more
that the instrument is difficult or impossible to value accurately.   difficult for the Investment Adviser to analyze investments in
As a general matter, when the Fund establishes certain                this industry. Additionally, the recently increased volatility in the
derivative instrument positions, such as certain futures, options     financial markets and implementation of the recent financial
and forward contract positions, it will segregate liquid assets       reform legislation may affect the financial services industry as a
(such as cash, U.S. Treasury bonds or commercial paper) equiv-        whole in ways that may be difficult to predict.
alent to the Fund’s outstanding obligations under the contract
or in connection with the position. In addition, changes in laws      Hedging Risk
or regulations may make the use of derivatives more costly,           The Fund may engage in “hedging,” the practice of attempt-
may limit the availability of derivatives, or may otherwise           ing to offset a potential loss in one position by establishing
adversely affect the use, value or performance of derivatives. A      an opposite position in another investment. Hedging strat-
Fund’s ability to pursue its investment strategy, including its       egies in general are usually intended to limit or reduce
strategy of investing in certain derivative instruments, may be       investment risk, but can also be expected to limit or reduce
limited to or adversely affected by the Fund’s intention to qual-     the potential for profit. For example, if the Fund has taken a
ify as a regulated investment company, and its strategy may           defensive posture by hedging its portfolio, and stock prices
bear adversely on its ability to so qualify.                          advance, the return to investors will be lower than if the
                                                                      portfolio had not been hedged. No assurance can be given
Distressed and Defaulted Securities Risk                              that any particular hedging strategy will be successful, or
The Fund may invest in companies that are troubled, in distress       that the Investment Adviser will elect to use a hedging strat-
or bankrupt. As such, they are subject to a multitude of legal,       egy at a time when it is advisable.
industry, market, environmental and governmental forces that
make analysis of these companies inherently difficult. Further,       Illiquid and Restricted Securities Risk
the Investment Adviser relies on company management, out-             Certain investments made by the Fund are, and others may be,
side experts, market participants and personal experience to          illiquid, and consequently the Fund may not be able to sell such
analyze potential investments for the Fund. There can be no           investments at prices that reflect the Investment Adviser’s
assurance that any of these sources will prove credible, or that      assessment of their value or the amount originally paid for
the resulting analysis will produce accurate conclusions.             such investments by the Fund. Illiquidity may result from the
                                                                      absence of an established market for the investments as well
Financial Services Industry Risk                                      as legal, contractual or other restrictions on their resale and
The risk associated with the fact that the Trust’s investments in     other factors. Furthermore, the nature of the Fund’s invest-
Senior Loans are arranged through private negotiations                ments, especially those in financially distressed companies,
between a borrower (“Borrower”) and several financial                 may require a long holding period prior to profitability.
institutions. Investments in the financial services sector may be     Restricted securities (i.e., securities acquired in private
subject to credit risk, interest rate risk, and regulatory risk,      placement transactions) and illiquid securities may offer
among others. Banks and other financial institutions can be           higher yields than comparable publicly traded securities. The
affected by such factors as downturns in the U.S. and foreign         Fund, however, may not be able to sell these securities when

                                                                                                        Semi-Annual Report             31

                                                                                                               013338
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 35 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 158 of 191 PageID 16281
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                               Highland Income Fund

the Investment Adviser considers it desirable to do so or, to         opportunity to achieve higher returns on the amounts
the extent they are sold privately, may have to sell them at          invested, they also increase the risk of loss. To the extent the
less than the price of otherwise comparable securities.               Fund purchases securities with borrowed funds, its net
Restricted securities are subject to limitations on resale            assets will tend to increase or decrease at a greater rate than
which can have an adverse effect on the price obtainable for          if borrowed funds are not used. If the interest expense on
such securities. Also, if in order to permit resale the secu-         borrowings were to exceed the net return on the portfolio
rities are registered under the Securities Act at a Fund’s            securities purchased with borrowed funds, the Fund’s use of
expense, the Fund’s expenses would be increased. A high               leverage would result in a lower rate of return than if the
percentage of illiquid securities in a Fund creates a risk that       Fund were not leveraged.
such a Fund may not be able to redeem its shares without
causing significant dilution to remaining shareholders.               Non-U.S. Securities Risk
                                                                      The Fund may invest in non-U.S. securities. Investing in
Interest Rate Risk                                                    non-U.S. securities involves certain risks not involved in
The risk that fixed income securities will decline in value           domestic investments, including, but not limited to: fluctua-
because of changes in interest rates. When interest rates             tions in foreign exchange rates; future foreign economic,
decline, the value of fixed rate securities already held by the       financial, political and social developments; different legal
Funds can be expected to rise. Conversely, when interest rates        systems; the possible imposition of exchange controls or
rise, the value of existing fixed rate portfolio securities can be    other foreign governmental laws or restrictions; lower trad-
expected to decline. A fund with a longer average portfolio           ing volume; much greater price volatility and illiquidity of
duration will be more sensitive to changes in interest rates          certain non-U.S. securities markets; different trading and
than a fund with a shorter average portfolio duration.                settlement practices; less governmental supervision;
                                                                      changes in currency exchange rates; high and volatile rates
On July 27, 2017, the head of the United Kingdom’s Financial
                                                                      of inflation; fluctuating interest rates; less publicly available
Conduct Authority announced a desire to phase out the use of
                                                                      information; and different accounting, auditing and financial
LIBOR by the end of 2021. Due to this announcement, there
                                                                      recordkeeping standards and requirements.
remains uncertainty regarding the future utilization of LIBOR
and the nature of any replacement rate. As such, the potential
                                                                      Options Risk
effect of a transition away from LIBOR on the Funds or the
                                                                      There are several risks associated with transactions in
financial instruments in which the Fund invests can not yet be
                                                                      options on securities. For example, there are significant dif-
determined. A successor rate could impact the liquidity and
                                                                      ferences between the securities and options markets that
potentially the value of investments that reference LIBOR. The
                                                                      could result in an imperfect correlation between these
transition process may involve, among other things, increased
                                                                      markets, causing a given transaction not to achieve its
volatility or illiquidity in markets for instruments that currently
                                                                      objectives. A transaction in options or securities may be
rely on LIBOR. The transition may also result in a change in
                                                                      unsuccessful to some degree because of market behavior or
(i) the value of certain instruments held by the Trust, (ii) the
                                                                      unexpected events.
cost of temporary borrowing for the Trust, or (iii) the
effectiveness of related Trust transactions such as hedges, as        When the Fund writes a covered call option, the Fund for-
applicable. When LIBOR is discontinued, the LIBOR replace-            goes, during the option’s life, the opportunity to profit from
ment rate may be lower than market expectations, which                increases in the market value of the security covering the call
could have an adverse impact on the value of preferred and            option above the sum of the premium and the strike price of
debt-securities with floating or fixed-to-floating rate coupons.      the call, but retains the risk of loss should the price of the
Any such effects of the transition away from LIBOR, as well as        underlying security decline. The writer of an option has no
other unforeseen effects, could result in losses to the Fund.         control over the time when it may be required to fulfill its
Since the usefulness of LIBOR as a benchmark could deterio-           obligation and once an option writer has received an
rate during the transition period, these effects could occur          exercise notice, it must deliver the underlying security in
prior to the end of 2021.                                             exchange for the strike price.
                                                                      When the Fund writes a covered put option, the Fund bears
Leverage Risk                                                         the risk of loss if the value of the underlying stock declines
The Fund may use leverage in its investment program, includ-
                                                                      below the exercise price minus the put premium. If the
ing the use of borrowed funds and investments in certain
                                                                      option is exercised, the Fund could incur a loss if it is
types of options, such as puts, calls and warrants, which may
                                                                      required to purchase the stock underlying the put option at a
be purchased for a fraction of the price of the underlying
                                                                      price greater than the market price of the stock at the time
securities. While such strategies and techniques increase the
                                                                      of exercise plus the put premium the Fund received when it

32     Semi-Annual Report

                                                                                                            013339
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 36 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 159 of 191 PageID 16282
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                         Highland Income Fund

wrote the option. While the Fund’s potential gain in writing a   issuer’s board. The value of convertible preferred stock can
covered put option is limited to distributions earned on the     depend heavily upon the value of the security into which
liquid assets securing the put option plus the premium           such convertible preferred stock is converted, depending on
received from the purchaser of the put option, the Fund risks    whether the market price of the underlying security exceeds
a loss equal to the entire exercise price of the option minus    the conversion price.
the put premium.
                                                                 Preferred Share Risk
Pandemics and Associated Economic Disruption                     The risk associated with the issuance of preferred shares to
An outbreak of respiratory disease caused by a novel corona-     leverage the common shares. When preferred shares are
virus was first detected in China in December 2019 and           issued, the NAV and market value of the common shares
subsequently spread internationally. This coronavirus has        become more volatile, and the yield to the holders of
resulted in the closing of borders, enhanced health screen-      common shares will tend to fluctuate with changes in the
ings, healthcare service preparation and delivery, quar-         shorter-term dividend rates on the preferred shares. The
antines, cancellations, disruptions to supply chains             Trust will pay (and the holders of common shares will bear)
and customer activity, as well as general anxiety and            all costs and expenses relating to the issuance and ongoing
economic uncertainty. The impact of this coronavirus may be      maintenance of the preferred shares, including higher advi-
short term or may last for an extended period of time and        sory fees. Accordingly, the issuance of preferred shares may
result in a substantial economic downturn. Health crises         not result in a higher yield or return to the holders of the
caused by outbreaks of disease, such as the coronavirus, may     common shares. If the dividend rate and other costs of the
exacerbate other pre-existing political, social and economic     preferred shares approach the net rate of return on the
risks. This outbreak, and other epidemics and pandemics          Trust’s investment portfolio, the benefit of leverage to the
that may arise in the future, could negatively affect the        holders of the common shares would be reduced. If the
global economy, as well as the economies of individual coun-     dividend rate and other costs of the preferred shares exceed
tries, individual companies and the market in general in sig-    the net rate of return on the Trust’s investment portfolio,
nificant and unforeseen ways. For example, a widespread          the leverage will result in a lower rate of return to the hold-
health crisis such as a global pandemic could cause sub-         ers of common shares than if the Trust had not issued pre-
stantial market volatility, exchange trading suspensions and     ferred shares.
closures, impact the Fund’s ability to complete repurchase
requests, and affect Fund performance. Any such impact           Real Estate Investment Trust Risk
could adversely affect the Fund’s performance, the perform-      Real estate investments are subject to various risk factors.
ance of the securities in which the Fund invests, lines of       Generally, real estate investments could be adversely
credit available to the Fund and may lead to losses on your      affected by a recession or general economic downturn
investment in the Fund. In addition, the increasing inter-       where the properties are located. Real estate investment
connectedness of markets around the world may result in          performance is also subject to the success that a particular
many markets being affected by events or conditions in a         property manager has in managing the property.
single country or region or events affecting a single or small
number of issuers.                                               Real Estate Market Risk
                                                                 The Trust is exposed to economic, market and regulatory
Preferred stock risk                                             changes that impact the real estate market generally
Preferred stock, which may include preferred stock in real       through its investment in NFRO REIT Sub, LLC (the “REIT
estate transactions, represents an equity or ownership           Subsidiary”), which may cause the Trust’s operating results
interest in an issuer that pays dividends at a specified rate    to suffer. A number of factors may prevent the REIT Sub-
and that has precedence over common stock in the payment         sidiary’s properties and other real estate-related invest-
of dividends. In the event an issuer is liquidated or declares   ments from generating sufficient net cash flow or may
bankruptcy, the claims of creditors and owners of bonds take     adversely affect their value, or both, resulting in less cash
precedence over the claims of those who own preferred and        available for distribution, or a loss, to us. These factors
common stock. If interest rates rise, the fixed dividend on      include: national, regional and local economic conditions;
preferred stocks may be less attractive, causing the price of    changing demographics; the ability of property managers to
preferred stocks to decline. Preferred stock may have man-       provide capable management and adequate maintenance;
datory sinking fund provisions, as well as provisions allowing   the quality of a property’s construction and design; increases
the stock to be called or redeemed prior to its maturity,        in costs of maintenance, insurance, and operations (including
which can have a negative impact on the stock’s price when       energy costs and real estate taxes); potential environmental
interest rates decline. Unlike interest on debt securities,      and other legal liabilities; the level of financing used by the
preferred stock dividends are payable only if declared by the    REIT Subsidiary and the availability and cost of refinancing;


                                                                                                Semi-Annual Report          33

                                                                                                      013340
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 37 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 160 of 191 PageID 16283
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                             Highland Income Fund

potential instability, default or bankruptcy of tenants in the      costs of borrowing the securities. However, since the borrowed
properties owned by the REIT Subsidiary; the relative               securities must be replaced by purchases at market prices in
illiquidity of real estate investments in general, which may        order to close out the short position, any appreciation in the
make it difficult to sell a property at an attractive price or      price of the borrowed securities would result in a loss.
within a reasonable time frame.                                     Purchasing securities to close out the short position can itself
                                                                    cause the price of securities to rise further, thereby exacerbat-
Senior Loans Risk                                                   ing the loss. The Fund may mitigate such losses by replacing
The Fund’s investments in Senior Loans are typically below          the securities sold short before the market price has increased
investment grade and are considered speculative because of          significantly. Under adverse market conditions, the Fund might
the credit risk of their issuers. As with any debt instrument,      have difficulty purchasing securities to meet margin calls on its
Senior Loans are generally subject to the risk of price             short sale delivery obligations, and might have to sell portfolio
declines and to increases in interest rates, particularly long-     securities to raise the capital necessary to meet its short sale
term rates. Senior loans are also subject to the risk that, as      obligations at a time when fundamental investment consid-
interest rates rise, the cost of borrowing increases, which         erations would not favor such sales.
may increase the risk of default. In addition, the interest
rates of floating rate loans typically only adjust to changes in    Structured Finance Securities Risk
short-term interest rates; long-term interest rates can vary        A portion of the Trust’s investments may consist of equip-
dramatically from short-term interest rates. Therefore,             ment trust certificates, collateralized mortgage obligations,
Senior Loans may not mitigate price declines in a rising long-      collateralized bond obligations, collateralized loan obliga-
term interest rate environment. The secondary market for            tions or similar instruments. Such structured finance secu-
loans is generally less liquid than the market for higher grade     rities are generally backed by an asset or a pool of assets,
debt. Less liquidity in the secondary trading market could          which serve as collateral. Depending on the type of security,
adversely affect the price at which the Fund could sell a loan,     the collateral may take the form of a portfolio of mortgage
and could adversely affect the Fund’s income. The volume            loans or bonds or other assets. The Trust and other investors
and frequency of secondary market trading in such loans             in structured finance securities ultimately bear the credit risk
varies significantly over time and among loans. Although            of the underlying collateral. In some instances, the struc-
Senior Loans in which the Fund will invest will often be            tured finance securities are issued in multiple tranches,
secured by collateral, there can be no assurance that liqui-        offering investors various maturity and credit risk character-
dation of such collateral would satisfy the Borrower’s obliga-      istics, often categorized as senior, mezzanine and sub-
tion in the event of a default or that such collateral could be     ordinated/equity according to their degree of risk. The
readily liquidated.                                                 riskiest securities are the equity tranche, which bears the
                                                                    bulk of defaults from the bonds or loans serving as collateral,
LIBOR is the average offered rate for various maturities of
                                                                    and thus may protect the other, more senior tranches from
short-term loans between major international banks who are
                                                                    default. If there are defaults or the relevant collateral
members of the British Bankers Association. LIBOR is the
                                                                    otherwise underperforms, scheduled payments to senior
most common benchmark interest rate index used to make
                                                                    tranches of such securities take precedence over those of
adjustments to variable-rate loans. It is used throughout
                                                                    mezzanine tranches, and scheduled payments to mezzanine
global banking and financial industries to determine interest
                                                                    tranches take precedence over those to subordinated/equity
rates for a variety of financial instruments (such as debt
                                                                    tranches. A senior tranche typically has higher ratings and
instruments and derivatives) and borrowing arrangements.
                                                                    lower yields than the underlying securities, and may be rated
Due to manipulation allegations in 2012 and reduced activity        investment grade. Despite the protection from the equity
in the financial markets that it measures, in July 2017, the        tranche, other tranches can experience substantial losses
Financial Conduct Authority (the “FCA”), the United Kingdom         due to actual defaults, increased sensitivity to defaults due
financial regulatory body, announced a desire to phase out          to previous defaults and the disappearance of protecting
the use of LIBOR by the end of 2021. Please refer to “Interest      tranches, market anticipation of defaults and aversion to
Rate Risk” for more information.                                    certain structured finance securities as a class.

Short Sales Risk                                                    Valuation Risk
Short sales by the Fund that are not made where there is an         Certain of the Fund’s assets are fair valued, including the
offsetting long position in the asset that it is being sold short   Fund’s investment in equity issued by TerreStar Corporation
theoretically involve unlimited loss potential since the market     (“TerreStar”). TerreStar is a nonoperating company that does
price of securities sold short may continuously increase. Short     not currently generate substantial revenue and which
selling allows the Fund to profit from declines in market prices    primarily derives its value from licenses for use of two spec-
to the extent such decline exceeds the transaction costs and        trum frequencies, the license with respect to one of which


34    Semi-Annual Report

                                                                                                          013341
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 38 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 161 of 191 PageID 16284
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                                                    Highland Income Fund

was granted a conditional waiver by the FCC on April 30,                            Note 9. Investment Transactions
2020. The fair valuation of TerreStar involves significant
uncertainty as it is materially dependent on estimates of the                       Purchases & Sales of Securities
value of both spectrum licenses.                                                    The cost of purchases and the proceeds from sales of invest-
                                                                                    ments, other than short-term securities and short-term
Gain Contingency                                                                    options, for the period ended June 30, 2020, were as follows:
Claymore Holdings, LLC, a partially-owned affiliate of the
Fund, is engaged in ongoing litigation that could result in a                                  U.S Government
possible gain contingency to the Fund. The probability, tim-                                      Securities                        Other Securities
ing, and potential amount of recovery, if any, are unknown.                            Purchases              Sales          Purchases              Sales
                                                                                          $—               $77,325,693      $408,342,079         $234,483,187


Note 10. Affiliated Issuers and Other Affiliate Matters
Under Section 2 (a)(3) of the Investment Company Act of 1940, as amended, a portfolio company is defined as “affiliated” if a fund
owns five percent or more of its outstanding voting securities or if the portfolio company is under common control. The table
below shows affiliated issuers of the Fund as of June 30, 2020:
                                                                                              Net
                                                                                           Realized
                                             Beginning                                    Gain/(Loss) Change in
                                             Value as of                     Distribution on Sales of Unrealized Ending Value
                                  Shares at December 31, Purchases Proceeds to Return Affiliated Appreciation/ as of June 30,              Shares at    Affiliated
                                December 31,    2019      at Cost from Sales of Capital     Issuers (Depreciation)  2020                   June 30,      Income
Issuer                              2019         $           $         $           $           $          $           $                      2020            $
Majority Owned, Not
   Consolidated
Allenby (Common Stocks)           1,393,678             1     43,877          —          —           —          (43,877)            1       1,437,555           —
Claymore (Common Stocks)          9,370,190             9    749,789          —          —           —         (749,788)           10      10,119,979           —
Other Affiliates
CCS Medical, Inc. (U.S.
   Senior Loans & Common
   Stocks)                       58,920,016    47,805,911   3,208,451         —          —           —        2,484,892     53,499,254     62,128,467 6,649,398
EDS Legacy Partners (U.S.
   Senior Loans)                 57,000,000    56,829,000          —          —          —           —        (5,358,000)   51,471,000     57,000,000 4,282,044
Highland Global Allocation
   Fund (Registered
   Investment Company)                   —             —     197,609          —          —           —          115,691       313,300         48,649       16,346
Highland Income Fund
   (Registered Investment
   Company)                              —             —    3,009,959 (4,853,219)        —     1,843,260              —            —               —            —
LLV Holdco LLC (U.S. Senior
   Loans, Common Stocks
   and Warrants)                 13,442,392    10,753,914          —          —     (58,674)         —           58,674     10,753,914     13,477,340      40,103
NREF OP II, IV, L.P. (LLC
   Interest)                             —             — 22,268,393           —          —           —        (3,618,614)   18,649,779      1,113,420     694,914
NexPoint Real Estate
   Finance (Common
   Stocks)                               —             —     218,169          —          —           —           77,133       295,302         17,630         7,052
NexPoint Residential Trust
   (Common Stocks)                       —             —    5,324,978    (38,049)        —           —           (73,193)    5,213,736       147,489         7,639
NexPoint Strategic
   Opportunities Fund
   (Registered Investment
   Company)                         989,143    17,517,723   1,740,630         —          —           —        (7,087,313)   12,171,040      1,156,943     158,188
NFRO REIT SUB, LLC
   (Common Stocks)                4,328,483    95,747,521 21,875,000          — (9,599,985)          —        (8,631,330)   99,391,206      5,425,728      10,697
Omnimax International, Inc.
   (U.S. Senior Loans,
   Common Stocks,
   Warrants)                      9,629,768     8,152,216    874,950          —          —           —        (6,472,287)    2,554,879     10,299,501 1,512,313
SFR WLIF I, II, III, LLC (LLC
   Interest)                     90,000,000    88,777,470          —          —          —           —       (13,196,328)   75,581,142     90,000,000 7,804,228
Total                           245,073,670   325,583,765 59,511,805 (4,891,268) (9,658,659) 1,843,260       (42,494,340) 329,894,563 252,372,701 21,182,922



                                                                                                                            Semi-Annual Report                 35

                                                                                                                                  013342
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 39 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 162 of 191 PageID 16285
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued)

June 30, 2020                                                                                                     Highland Income Fund

The Investment Adviser has been historically affiliated through     change in restricted cash and cash equivalents in the operat-
common control with Highland Capital Management, L.P.               ing and investing sections in our Consolidated Statement of
(“HCMLP”), an SEC-registered investment adviser. On                 Cash Flows. Restricted cash and cash equivalents are now
October 16, 2019, HCMLP filed for Chapter 11 bankruptcy             included in the beginning and end of the period cash and
protection with the United States Bankruptcy Court for the          cash equivalents on the Consolidated Statement of Cash
District of Delaware. The case was subsequently transferred to      Flows. These changes have been applied using a retro-
the United States Bankruptcy Court for the Northern District of     spective transition method to each period presented.
Texas. On January 9, 2020, the bankruptcy court approved a
                                                                    In August 2018, the FASB issued Accounting Standards
change of control of HCMLP, which involved the resignation of
                                                                    Update 2018-13, Fair Value Measurement (Topic 820). The
James Dondero as the sole director of, and the appointment of
                                                                    new guidance includes additions and modifications to dis-
an independent board to, HCMLP’s general partner.
                                                                    closures requirements for fair value measurements. For pub-
Mr. Dondero will, however, remain as an employee of HCMLP
                                                                    lic entities, the amendments are effective for consolidated
and as portfolio manager for all funds and vehicles for which
                                                                    financial statements issued for fiscal years beginning after
he currently holds such titles. Nevertheless, given
                                                                    December 15, 2019, and interim periods within those fiscal
Mr. Dondero’s historic role with HCMLP and his continued
                                                                    years.
ownership interest and roles with respect to the Highland plat-
form as a whole, as well as the shared services agreements          Note 12. Asset Coverage
between HCMLP and our Investment Adviser, we still treat            The Fund is required to maintain 300% asset coverage with
HCMLP and its affiliates as our affiliates for purposes hereof.     respect to amounts outstanding (excluding short-term
On August 12, 2020, HCMLP filed of a plan of reorganization         borrowings) under its various leverage facilities. Additionally
(the “Filed Plan”) with the Court in advance of a mediation         the fund is required to maintain 200% asset coverage with
process to resolve the case (the “Mediation Plan”) involving        respect to the preferred share issuance as well as its various
HCMLP, the official committee of unsecured creditors, and           leverage facilities. Asset coverage is calculated by subtracting
other parties involved in the reorganization proceedings.           the Fund’s total liabilities, not including any amount
Under both the Filed Plan and the Mediation Plan (together          representing bank borrowings and senior securities, from the
the “Plans”), HCMLP’s investment and business activities are        Fund’s total assets and dividing the result by the principal
expected to continue without interruption, including the            amount of the borrowings outstanding. As of the dates
shared services arrangement with HCMFA. Under this                  indicated below, the Fund’s debt outstanding and asset
arrangement the Investment Adviser may utilize employees            coverage was as follows:
from HCMLP in connection with various services such as                                             % of Asset
human resources, accounting, tax, valuation, information                               Amount Coverage of Amount
technology services, office space, employees, compliance                             Outstanding Indebtedness Outstanding % of Asset Coverage
                                                                                      Excluding    Excluding   Including    of Indebtedness
and legal. HCMFA is neither party to HCMLP’s bankruptcy                               Preferred    Preferred   Preferred Including Preferred
filing nor subject to the Plans.                                        Date            Shares      Shares      Shares          Shares (2)

We do not expect HCMLP’s bankruptcy filings to impact its               6/30/2020 341,396,000         367.02% 486,396,000           287.42%
provision of services to HCMFA at this time.                            12/31/2019 419,796,600        337.13% 564,796,600           276.25%
                                                                        12/31/2018(1) 496,141,100    306.80%    496,141,100         306.80%
Note 11. New Accounting Pronouncements                                  6/30/2018    498,563,423     317.70%    498,563,423         317.70%
In November 2016, the FASB issued Accounting Standards                  6/30/2017            N/A       N/A              N/A           N/A
Update 2016-18, Statement of Cash Flows (Topic 230):                    6/30/2016            N/A       N/A              N/A           N/A
Restricted Cash. The amendments in this update require the              6/30/2015     51,500,000    1641.40%     51,500,000        1641.40%
statement of cash flows to explain the change during the                6/30/2014     60,000,000    1577.60%     60,000,000        1577.60%
period in the total of cash, restricted cash and cash equiv-            6/30/2013            N/A       N/A              N/A           N/A
alents. Amounts generally described as restricted cash or               6/30/2012     89,000,000     718.40%     89,000,000         718.40%
restricted cash equivalents should be included with cash and            6/30/2011    135,000,000     659.90%    135,000,000         659.90%
cash equivalents when reconciling the beginning-of-period               6/30/2010    115,000,000     606.00%    115,000,000         606.00%
and end-of-period total amounts shown on the statement of               6/30/2009    181,000,000     465.80%    181,000,000         465.80%
cash flows. For public entities this update will be effective for   1     For the six month period ended December 31, 2018. Effective April 11,
fiscal years beginning after December 15, 2017, and for                   2019, the Fund had a fiscal year change from June 30 to December 31
interim periods within those fiscal years. The Investment                 (Note 1).
                                                                    2     As referenced in Note 1, the Fund issued $145mm in preferred shares
Adviser has evaluated the impact of this new guidance and                 subject to the 200% Asset Coverage of Indebtedness requirements
effective April 1, 2018, the Fund no longer reports the                   under the 40 Act.

36    Semi-Annual Report

                                                                                                                   013343
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 40 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 163 of 191 PageID 16286
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (concluded)

June 30, 2020                                                                                                    Highland Income Fund

Note 13. Unconsolidated Significant Subsidiaries                           Note 14. Subsequent Events
In accordance with Regulation S-X and GAAP, the Fund is                    The Investment Adviser has evaluated the impact of all sub-
not permitted to consolidate any subsidiary or other entity                sequent events on the Fund through the date the con-
that is not an investment company, including those in                      solidated financial statements were issued, and has
which the Fund has a controlling interest unless the busi-                 determined that there were no such subsequent events to
ness of the controlled subsidiary consists of providing serv-              report which have not already been recorded or disclosed in
ices to the Fund. In accordance with Regulation S-X Rules                  these financial statements and accompanying notes except
3-09 and 4-08(g), the Fund evaluates its unconsolidated                    as noted below.
controlled subsidiaries as significant subsidiaries under the
                                                                           On August 3, 2020, Jernigan Capital, Inc. (“JCAP”), an owner
respective rules. As of June 30, 2020, NFRO REIT Sub LLC
                                                                           of self-storage facilities and a leading capital partner for self-
was considered a significant unconsolidated subsidiary
                                                                           storage entrepreneurs nationwide, announced that it had
under Regulation S-X Rule 4 08(g). This subsidiary is wholly
                                                                           entered into a definitive merger agreement with an affiliate
owned by the Fund. Based on the requirements under
                                                                           of the Fund, pursuant to which JCAP will be acquired by the
Regulation S-X Rule 4-08(g), the summarized consolidated
                                                                           Fund, certain of its affiliates and certain third parties in an
financial information of these unconsolidated subsidiaries
                                                                           all-cash transaction valued at approximately $900 million,
is presented below:
                                                                           including debt and preferred stock to be assumed or
                                                      NFRO REIT Sub, LLC   refinanced.
                                                        June 30, 2020
Balance Sheet:
Current Assets                                          $ 5,038,000
Noncurrent Assets                                        215,463,000
    Total Assets                                         220,501,000
Current Liabilities                                        8,914,000
Noncurrent Liabilities                                   125,832,000
     Total Liabilities                                   134,746,000
Preferred Stock                                                1,000
Non-controlling interest (in consolidated
  investments)                                                104,000
Invested Equity                                            85,650,000
     Total Equity                                          85,755,000


                                                      NFRO REIT Sub, LLC
                                                      For the Year Ended
                                                        June 30, 2020
Summary of Operations:
Net Sales                                                $ 790,000
Gross Profit                                              (7,445,000)
Net Income                                                (7,437,000)
Net Income attributable to non-controlling interest
  (in consolidated investments), preferred shares,
  and other comprehensive income                               8,000




                                                                                                            Semi-Annual Report           37

                                                                                                                  013344
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 41 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 164 of 191 PageID 16287
ADDITIONAL INFORMATION (unaudited)

June 30, 2020                                                                                           Highland Income Fund
Additional Portfolio Information                                   otherwise such termination or resumption will be effective
The Investment Adviser and its affiliates manage other             with respect to any subsequently declared dividend. Some
accounts, including registered and private funds and               brokers may automatically elect to receive cash on the
individual accounts. Although investment decisions for the         shareholders’ behalf and may reinvest that cash in additional
Fund are made independently from those of such other               Common Shares of the Fund for them. The Plan Agent will
accounts, the Investment Adviser may, consistent with              open an account for each shareholder under the Plan in the
applicable law, make investment recommendations to other           same name in which such shareholder’s Common Shares are
clients or accounts that may be the same or different from         registered.
those made to the Fund, including investments in different
levels of the capital structure of a company, such as equity       Whenever the Fund declares a dividend payable in cash,
versus senior loans, or that involve taking contradictory posi-    non-participants in the Plan will receive cash and partic-
tions in multiple levels of the capital structure. The Invest-     ipants in the Plan will receive the equivalent in Common
ment Adviser has adopted policies and procedures that              Shares. The Common Shares will be acquired by the Plan
address the allocation of investment opportunities,                Agent through receipt of additional unissued but authorized
execution of portfolio transactions, personal trading by           Common Shares from the Fund (“newly issued Common
employees and other potential conflicts of interest that are       Shares”). The number of newly issued Common Shares to be
designed to ensure that all client accounts are treated equi-      credited to each participant’s account will be determined by
tably over time. Nevertheless, this may create situations          dividing the dollar amount of the dividend by the lesser of
where a client could be disadvantaged because of the               (i) the net asset value per Common Share determined on the
investment activities conducted by the Investment Adviser          Declaration Date and (ii) the market price per Common
for other client accounts. When the Fund and one or more of        Share as of the close of regular trading on the New York
such other accounts is prepared to invest in, or desire to         Stock Exchange (the “NYSE”) on the Declaration Date. The
dispose of, the same security, available investments or            Plan Agent maintains all shareholders’ accounts in the Plan
opportunities for each will be allocated in a manner believed      and furnishes written confirmation of all transactions in the
by the Investment Adviser to be equitable to the Fund and          accounts, including information needed by shareholders for
such other accounts. The Investment Adviser also may               tax records. Common Shares in the account of each Plan
aggregate orders to purchase and sell securities for the Fund      participant will be held by the Plan Agent on behalf of the
and such other accounts. Although the Investment Adviser           Plan participant, and each shareholder proxy will include
believes that, over time, the potential benefits of participat-    those shares purchased or received pursuant to the Plan.
ing in volume transactions and negotiating lower transaction       The Plan Agent will forward all proxy solicitation materials to
costs should benefit all accounts including the Fund, in some      participants and vote proxies for shares held under the Plan
cases these activities may adversely affect the price paid or      in accordance with the instructions of the participants. In the
received by the Fund or the size of the position obtained or       case of shareholders such as banks, brokers or nominees
disposed of by the Fund.                                           which hold shares for others who are the beneficial owners,
                                                                   the Plan Agent will administer the Plan on the basis of the
Dividend Reinvestment Plan                                         number of Common Shares certified from time to time by
Unless the registered owner of Common Shares elects to             the record shareholder’s name and held for the account of
receive cash by contacting American Stock Transfer & Trust         beneficial owners who participate in the Plan. There will be
Company, LLC (“AST” or the “Plan Agent”), as agent for             no brokerage charges with respect to Common Shares issued
shareholders in administering the Plan, a registered owner         directly by the Fund.
will receive newly issued Common Shares for all dividends
declared for Common Shares of the Fund. If a registered            The automatic reinvestment of dividends will not relieve
owner of Common Shares elects not to participate in the            participants of any federal, state or local income tax that
Plan, they will receive all dividends in cash paid by check        may be payable (or required to be withheld) on such
mailed directly to them (or, if the shares are held in street or   dividends. Accordingly, any taxable dividend received by a
other nominee name, then to such nominee) by AST, as divi-         participant that is reinvested in additional Common Shares
dend disbursing agent. Shareholders may elect not to partic-       will be subject to federal (and possibly state and local)
ipate in the Plan and to receive all dividends in cash by          income tax even though such participant will not receive a
sending written instructions or by contacting AST, as divi-        corresponding amount of cash with which to pay such taxes.
dend disbursing agent, at the address set forth below.             Participants who request a sale of shares through the Plan
                                                                   Agent pay a brokerage commission of $0.04 per share sold.
Participation in the Plan is completely voluntary and may be       The Fund reserves the right to amend or terminate the Plan.
terminated or resumed at any time without penalty by con-          There is no direct service charge to participants in the Plan;
tacting the Plan Agent before the dividend record date;            however, the Fund reserves the right to amend the Plan to

38    Semi-Annual Report

                                                                                                        013345
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 42 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 165 of 191 PageID 16288
ADDITIONAL INFORMATION (unaudited) (continued)

June 30, 2020                                                                                         Highland Income Fund
include a service charge payable by the participants. All        contribution limit under the Plan is $1,000,000, which
correspondence concerning the Plan should be directed to         amount may be adjusted from time to time by Highland in its
the Plan Agent at American Stock Transfer & Trust Company,       sole discretion.
LLC 6201 15th Avenue Brooklyn, NY 11219; telephone
(718) 921-8200.                                                  All dividends received on shares that are purchased under
                                                                 the Plan will be automatically reinvested through the Plan.
To promote loyalty and long-time alignment of interests          Shares acquired through the reinvestment of dividends paid
among the Trust’s shareholders, the Investment Adviser           to the holder of a vested share will vest immediately. Shares
offers an incentive to shareholders that buy and hold the        acquired through the reinvestment of dividends paid to the
Trust’s common shares for a period of at least twelve            holder of a non-vested Gross-up share will vest on the first
months through its Shareholder Loyalty Plan (the “Plan”). To     anniversary of the reinvest date. In addition, for dividends
participate in the Plan, existing shareholders must open an      paid to holders of vested shares, Highland will provide a
account (the “Account”) with the Plan’s administrator,           Gross-up on the amount of such reinvested dividends.
Global Shares. Subsequently, if a participant makes con-
tributions to the Account during a defined trading period to     Maxim maintains all shareholders’ accounts in the Plan and,
purchase shares, Highland will make a corresponding con-         upon request, furnishes written confirmation of all trans-
tribution on such participant’s behalf (the “Gross-up”). The     actions in the accounts, including information needed by
Gross-up is determined by Highland and may be adjusted at        shareholders for tax records. Shares in the account of each
any point without notice by Highland prospectively from          Plan participant will be held by Maxim on behalf of the Plan
time to time in accordance with the terms of the Plan. For       participant, and each shareholder proxy will include those
example, if a participant contributes $10,000 to the Account     shares purchased or received pursuant to the Plan. Maxim
during a defined trading period to purchase shares and           will forward all proxy solicitation materials to participants
Highland has determined the participant’s Gross-up will be       and vote proxies for shares held under the Plan in accord-
2%, Highland will make a corresponding contribution of           ance with the instructions of the participants.
$200, or 2% of the total $10,000, to purchase additional         In the case of shareholders such as banks, brokers or nomi-
Shares for the participant (the “Gross-up Shares”). In addi-     nees which hold shares for others who are the beneficial
tion, Plan participants will not be required to pay any          owners, Global Shares and Maxim will administer the Plan on
customary purchase commissions or distribution fees on the       the basis of the number of common shares certified from
purchase of shares under the Plan.                               time to time by the record shareholder’s name and held for
Highland will pay all expenses incident to the purchase of       the account of beneficial owners who participate in the Plan.
shares under the Plan and for operation of the Plan, includ-     Highland reserves the right to amend or terminate the Plan.
ing the costs of recordkeeping, accounting fees, legal fees      To help align the interests of Highland’s employees with the
and the costs of delivery of stock certificates, if any, to      interests of the Trust’s shareholders, Highland also offers the
participants; provided, however, that Highland will not pay      Plan to its employees.
any expenses incurred in connection with any sale or trans-
fer of shares credited to a participant’s Account. Expenses      Participants in the Plan should be aware that their receipt of
incurred in connection with any such sales will be deducted      Gross-up Shares under the Plan constitutes taxable income
from the proceeds of sale prior to any remittance to the         to them. In addition, such participants owe taxes on that
participant.                                                     portion of any distribution that constitutes taxable income in
                                                                 respect of shares of our common stock held in their Plan
While the portion of the Trust’s common shares that are          accounts, whether or not such shares of common stock have
acquired through the participant’s contribution will vest        vested in the hands of the participants. To the extent any
immediately, the Gross-up Shares will not vest until the first   payments or distributions under the Plan are subject to U.S.
anniversary of the date that the Gross-up Shares were pur-       federal, state or local taxes, the Trust, any participating
chased. Vested shares and Gross-up Shares will be held in        affiliate of the Trust or the agent for the Plan may satisfy its
the Account with Global Shares’ broker, Maxim Group, LLC         tax withholding obligation by (1) withholding shares allo-
(“Maxim”). A participant may not sell or otherwise withdraw,     cated to the participant’s account or (2) deducting cash from
pledge, transfer, assign, hypothecate or dispose of any          the participant’s account. Plan participants should consult
Gross-up Shares prior to the date on which they become           their tax advisers regarding the tax consequences to them of
vested Shares. Under the Plan, participants must contribute      participating in the Plan.
a minimum of $2,500 for purchases of shares in the initial
contribution and each subsequent monthly contribution            The Plan may create an incentive for shareholders to invest
unless Highland, in its sole discretion, decides to permit       additional amounts in the Trust. Because the Adviser’s
contributions for a lesser amount. The maximum monthly           management fee is based on a percentage of the assets of

                                                                                                 Semi-Annual Report          39

                                                                                                       013346
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 43 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 166 of 191 PageID 16289
ADDITIONAL INFORMATION (unaudited) (continued)

June 30, 2020                                                                                              Highland Income Fund
the Trust, the Plan will result in increased net revenues to    audit opinion that might be rendered on the financial state-
Highland if the increase in the management fee due to the       ments of the Fund and no written report or oral advice was
increased asset base offsets the costs associated with estab-   provided to the Fund by Cohen or (ii) any matter that was
lishing and maintaining the Plan.                               either the subject of a disagreement (as defined in Item
                                                                304(a)(1)(iv) of Regulation S-K and the related instructions)
Change in Independent Registered Public                         or a reportable event (as described in Item 304(a)(1)(v) of
Accounting Firms:                                               Regulation S-K). The Fund provided PwC with a copy of the
On June 8, 2020, the Fund dismissed Pricewaterhou-              disclosure it is making in response to Item 304(a) of Regu-
seCoopers LLP (“PwC”) as the Fund’s independent registered      lation SK and requested that PwC furnish the Fund with let-
public accounting firm, effective on such date. The decision    ters addressed to the SEC, pursuant to Item 304(a) stating
to dismiss PwC was approved by the audit committee and by       their agreement with the statements made and, if not, stat-
the full Board. On June 18, 2020, the Funds approved the        ing the respects in which they do not agree, including any
appointment of Cohen & Company (“Cohen”) as the Fund’s          new information, clarification of the Fund’s expression of its
independent registered public accounting firm. Cohen was        view, or the respects in which it does not agree with the
engaged by the Fund on August 7, 2020. During the Fund’s        statements made by the Fund in response to Item 304(a).
year ended December 31, 2019 and the subsequent interim
period through June 8, 2020, during which PwC served as the     Submission of Proposal to a Vote of Shareholders
Fund’s independent registered public accounting firm, there     The annual meeting of shareholders of the Fund was held on
were no: (1) disagreements (as defined in Item 304(a)(1)(iv)    June 12, 2020. The following is a summary of the proposal
of Regulation S-K and the related instructions) with PwC on     submitted to shareholders for a vote at the meeting and the
any matter of accounting principles or practices, financial     votes cast.
statement disclosure, or auditing scope or procedures, which                                                                      Votes
disagreements if not resolved to their satisfaction would       Proposal                                            Votes For    Withheld
have caused them to make reference in connection with           To elect Dr. Bob Froehlich as a Class II Trustee of the
their opinion to the subject matter of the disagreement, or       Fund, to serve for a three-year term expiring at the
                                                                  2023 Annual Meeting or until his successor is duly 3,911,774   448,495
(2) reportable events (as described in Item 304(a)(1)(v) of
                                                                  elected and qualifies, by the holders of the Fund’s
Regulation S-K). PwC was also the auditor of the Fund for the     5.375% Series A Cumulative Preferred Shares.
year ended December 31, 2018. During the year ended
December 31, 2019 and the subsequent interim period             In addition to the one Trustee who was elected at the annual
through June 8, 2020, neither Management, the Fund, nor         meeting, as noted above, the following other Trustees con-
anyone on its behalf, consulted Cohen regarding either          tinued in office after the Fund’s annual meeting: John Honis,
(i) the application of accounting principles to a specified     Ethan Powell and Bryan A. Ward.
transaction, either completed or proposed, or the type of




40    Semi-Annual Report

                                                                                                            013347
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 44 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 167 of 191 PageID 16290
ADDITIONAL INFORMATION (unaudited) (concluded)

June 30, 2020                                                                                                       Highland Income Fund
                                                              Privacy Policy
   We recognize and respect your privacy expectations, whether you are a visitor to our web site, a potential shareholder, a current shareholder
or even a former shareholder.

  Collection of Information. We may collect nonpublic personal information about you from the following sources:
      ‰   Account applications and other forms, which may include your name, address and social security number, written and electronic
          correspondence and telephone contacts;
      ‰   Web site information, including any information captured through the use of “cookies”; and
      ‰   Account history, including information about the transactions and balances in your accounts with us or our affiliates.

  Disclosure of Information. We may share the information we collect with our affiliates. We may also disclose this information as otherwise
permitted by law. We do not sell your personal information to third parties for their independent use.

  Confidentiality and Security of Information. We restrict access to nonpublic personal information about you to our employees and agents who
need to know such information to provide products or services to you. We maintain physical, electronic and procedural safeguards that comply
with federal standards to guard your nonpublic personal information, although you should be aware that data protection cannot be guaranteed.

A prospectus must precede or accompany this report. Please read the prospectus carefully before you invest.




                                                                                                              Semi-Annual Report            41

                                                                                                                     013348
     Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 45 of
     Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 168 of 191 PageID 16291
IMPORTANT INFORMATION ABOUT THIS REPORT

Investment Adviser                                This report has been prepared for shareholders of Highland Income Fund (the
Highland Capital Management Fund Advisors, L.P.   “Fund”). The Fund mails one shareholder report to each shareholder address.
300 Crescent Court, Suite 700                     If you would like more than one report, please call shareholder services at
Dallas, TX 75201                                  1-800-357-9167 to request that additional reports be sent to you.

Transfer Agent                                    A description of the policies and procedures that the Fund uses to determine
American Stock Transfer & Trust Company, LLC      how to vote proxies relating to their portfolio securities, and the Fund’s proxy
6201 15th Avenue                                  voting records for the most recent 12-month period ended June 30, are avail-
Brooklyn, NY 11219                                able (i) without charge, upon request, by calling 1-800-357-9167 and (ii) on
                                                  the Securities and Exchange Commission’s website at http://www.sec.gov.
Underwriter
NexPoint Securities, Inc.                         The Fund files its complete schedules of portfolio holdings with the Securities
300 Crescent Court, Suite 700                     and Exchange Commission for the first and third quarters of each fiscal year
Dallas, TX 75201                                  as an exhibit to its report on Form N-PORT. The Fund’s Form N-PORT are
                                                  available on the Commission’s website at http://www.sec.gov and also may
Custodian                                         be reviewed and copied at the Commission’s Public Reference Room in Wash-
Bank of New York Mellon                           ington, DC. Information on the Public Reference Room may be obtained by
240 Greenwich Street                              calling 1-800-SEC-0330. Shareholders may also obtain the Form N-PORT by
New York, NY 10286                                visiting the Fund’s website at www.highlandfunds.com.

Independent Registered Public Accounting          The Statement of Additional Information includes additional information
Firm                                              about the Fund’s Trustees and is available upon request without charge by
Cohen & Company, Ltd.                             calling 1-800-357-9167.
1350 Euclid Ave., Suite 800
Cleveland, OH 44115

Fund Counsel
K&L Gates LLP
1 Lincoln Street
Boston, MA 02111




42    Semi-Annual Report

                                                                                                         013349
Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 46 of
Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 169 of 191 PageID 16292




                        THIS PAGE LEFT BLANK INTENTIONALLY




                                                                    013350
Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 47 of
Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 170 of 191 PageID 16293




                        THIS PAGE LEFT BLANK INTENTIONALLY




                                                                    013351
Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 48 of
Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 171 of 191 PageID 16294




                        THIS PAGE LEFT BLANK INTENTIONALLY




                                                                    013352
   Case 19-34054-sgj11 Doc 1866-3 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 49 of
   Case 3:21-cv-00538-N Document 26-50 Filed49 06/09/21 Page 172 of 191 PageID 16295


Highland Funds
c/o American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, NY 11219




Highland Income Fund                                      Semi-Annual Report, June 30, 2020




www.highlandfunds.com                                                              HIF-SAR-0620

                                                                        013353
Case 19-34054-sgj11 Doc 1866-4 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 1 of 5
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 173 of 191 PageID 16296



                          EXHIBIT CCCCCCC




                                                                     013354
 Case 19-34054-sgj11 Doc 1866-4 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 2 of 5
 Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 174 of 191 PageID 16297

                   EĂŵĞ         /E     &ŽƌŵĂƚŝŽŶ    :ƵƌŝƐĚŝĐƚŝŽŶ      &ŽƌĞŝŐŶ       ĂƚĞŐŽƌǇ
                                          ĂƚĞ                        YƵĂůŝĨŝĐĂƚŝŽŶ




>K,ŽůĚŽ͕>ƚĚ͘                                     ĂǇŵĂŶ/ƐůĂŶĚƐ       Eͬ         &




                                                                                       013355
 Case 19-34054-sgj11 Doc 1866-4 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 3 of 5
 Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 175 of 191 PageID 16298

                   KǁŶĞƌƐ    KǁŶĞƌƐŚŝƉdǇƉĞ   KǁŶĞƌƐŚŝƉй       ŝƌĞĐƚŽƌͬDĂŶĂŐĞƌͬ
                                                                      dƌƵƐƚĞĞ




ŚĂƌŝƚĂďůĞ&&ƵŶĚ͕>͘W͘    ^ŚĂƌĞŚŽůĚĞƌ              ϭϬϬ 'ƌĂŶƚ^ĐŽƚƚ
                                                          ;/ŶƚĞƌƚƌƵƐƚͿ




                                                                                    013356
 Case 19-34054-sgj11 Doc 1866-4 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 4 of 5
 Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 176 of 191 PageID 16299

         KĨĨŝĐĞƌƐ          &ƵŶĚŽŶƚĂĐƚ   ĐĐŽƵŶƚŝŶŐŽŶƚĂĐƚ   ŝƐƐŽůǀĞ   dĞƌŵŝŶĂƚŝŽŶĂƚĞ
                                           ŽŽŬƐΘZĞĐŽƌĚƐ        ;zͬEͿ




ŶͬĂ




                                                                                       013357
Case 19-34054-sgj11 Doc 1866-4 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 5 of 5
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 177 of 191 PageID 16300

         ŶƚŝƚǇĞƐĐƌŝƉƚŝŽŶ                KƚŚĞƌEŽƚĞƐ
          ;ŽŶĞƐĞŶƚĞŶĐĞͿ




                                                                     013358
Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 1 of 8
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 178 of 191 PageID 16301



                         EXHIBIT DDDDDDD




                                                                     013359
                     Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21              Entered 01/29/21 18:30:16         Page 2 of 8


Highland Capital Management, L.P.
Disclaimer For Financial Projections




  This document includes financial projections for July 2020 through December 2022 (the “Projections”) for Highland Capital Management, L.P.
“Company”). These Projections have been prepared by DSI with input from management at the Company. The historical information utilized in these
Projections has not been audited or reviewed for accuracy by DSI.
  This document includes certain statements, estimates and forecasts provided by the Company with respect to the Company’s anticipated future
performance. These estimates and forecasts contain significant elements of subjective judgment and analysis that may or may not prove to be accurate
or correct. There can be no assurance that these statements, estimates and forecasts will be attained and actual outcomes and results may differ
materially from what is estimated or forecast herein.
   These Projections should not be regarded as a representation of DSI that the projected results will be achieved.
   Management may update or supplement these Projections in the future, however, DSI expressly disclaims any obligation to update its report.
   These Projections were not prepared with a view toward compliance with published guidelines of the Securities and Exchange Commission or the
American Institute of Certified Public Accountants regarding historical financial statements, projections or forecasts.
                                                                                                                                                       Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21
                                                                                                                                                       Page 179 of 191 PageID 16302




                                                                                                                                                  1/28/2021
                                                                                                                                  013360
                                         Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21                Entered 01/29/21 18:30:16          Page 3 of 8



Highland Capital Management, L.P.
Statement of Assumptions




       A.    Plan effective date is March 1, 2021
       B.    All investment assets are sold by December 31, 2022.
       C.    All demand notes are collected in the year 2021; 3 term notes defaulted and have been demanded based on default provisions; payment estimated in 2021
       D.    Dugaboy term note with maturity date beyond 12/31/2022 are sold in Q1 2022; in the
               interim interest income and principal payments are not collected due to prepayment on note
       E.    Fixed assets currently used in daily operations are sold in June 2021 for $0
       F.    Highland bonus plan has been terminated in accordance with its terms. Accrual for employee bonuses as of January 2021 are reversed and not paid.
       G.    All Management advisory or shared service contracts are terminated on their terms by the effective date or shortly thereafter
       H.    Post-effective date, the reorganized Debtor would retain up to ten HCMLP employees (or hire similar employees) to help monetize the remaining assets.
        I.   Litigation Trustee budget is $6,500,000.
       J.    Unrealized gains or losses are not recorded on a monthly basis; all gains or losses are recorded as realized gains or losses upon sale of asset.
       K.    Plan does not provide for payment of interest to Class 8 holders of general unsecured claims, as set forth in the Plan. If holders of general unsecured claims receive 100%
               of their allowed claims, they would then be entitled to receive interest at the federal judgement rate, prior to any funds being available for claims or
               interest of junior priority.
       L.    Plan assumes zero allowed claims for IFA and Hunter Mountain Investment Trust ("HM"); UBS claim based on voting amount of $94.8 million, but
                Debtor and UBS have agreed in principal regarding UBS's allowed claim
      M.     Claim amounts listed in Plan vs. Liquidation schedule are subject to change; claim amounts in Class 8 assume $0 for IFA and HM, $94.8 million for UBS and $45 million HV.
               Assumes RCP claims will offset against HCMLP's interest in fund and will not be paid from Debtor assets
       N.    With the exception of Class 2 - Frontier, Classes 1-7 will be paid in full within 30 days of effective date.
                                                                                                                                                                                           Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




       O.    Class 7 payout limited to 85% of each individual creditor claim or in the aggregate $13.15 million. Plan currently projects Class 7 payout of $10.3 million.
       P.    See below for Class 8 estimated payout schedule; payout is subject to certain assets being monetized by payout date (no Plan requirement to do so):
                             o By September 30, 2021 - $50,000,000
                             o By March 31, 2022 – additional $50,000,000
                             o By June 30, 2022 – additional $25,000,000
                             o All remaining proceeds are assumed to be paid out on or soon after all remaining assets are monetized.
      Q.     Assumptions subject to revision based on business decision and performance of the business
                                                                                                                                                                                           Page 180 of 191 PageID 16303




                                                                                                                                                                                      1/28/2021

                                                                                                                                                                      013361
                                 Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21                  Entered 01/29/21 18:30:16           Page 4 of 8




Highland Capital Management, L.P.
Plan Analysis Vs. Liquidation Analysis
(US $000's)

                                                                                                                            Plan Analysis                Liquidation Analysis
  Estimated cash on hand at 1/31/2020                                                                                $                   24,290      $                    24,290
  Estimated proceeds from monetization of assets [1][2]                                                                                257,941                           191,946
  Estimated expenses through final distribution[1][3]                                                                                   (59,573)                         (41,488)
 Total estimated $ available for distribution                                                                                          222,658                           174,748
 Less: Claims paid in full
   Unclassified [4]                                                                                                                       (1,080)                           (1,080)
   Administrative claims [5]                                                                                                             (10,574)                          (10,574)
   Class 1 - Jefferies Secured Claim                                                                                                         -                                 -
   Class 2 - Frontier Secured Claim [6]                                                                                                   (5,781)                           (5,781)
   Class 3 - Other Secured Claims                                                                                                            (62)                              (62)
   Class 4 – Priority Non-Tax Claims                                                                                                         (16)                              (16)
   Class 5 - Retained Employee Claims                                                                                                        -                                 -
   Class 6 - PTO Claims [5]                                                                                                                  -                                 -
   Class 7 – Convenience Claims [7][8]                                                                                                   (10,280)                              -
 Subtotal                                                                                                                                (27,793)                          (17,514)
 Estimated amount remaining for distribution to general unsecured claims                                                                194,865                           157,235
 % Distribution to Class 7 (Class 7 claims included in Class 8 in Liquidation scenario)                                                  85.00%                               0.00%
 Class 8 – General Unsecured Claims [8][10]                                                                                             313,588                           326,468
 Subtotal                                                                                                                               313,588                           326,468
 % Distribution to general unsecured claims                                                                                               62.14%                              48.16%
 Estimated amount remaining for distribution                                                                                                 -                                  -
 Class 9 – Subordinated Claims                                                                                             no distribution                  no distribution
                                                                                                                                                                                                    Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




 Class 10 – Class B/C Limited Partnership Interests                                                                        no distribution                  no distribution
 Class 11 – Class A Limited Partnership Interest                                                                           no distribution                  no distribution

 Footnotes:
 [1] Assumes chapter 7 Trustee will not be able to achieve same sales proceeds as Claimant Trustee
   Assumes Chapter 7 Trustee engages new professionals to help liquidate assets and terminates any management agreements with funds or CLOS
 [2] Sale of investment assets, sale of fixed assets, collection of accounts receivable and interest receivable; Plan includes revenue from managing CLOs
 [3] Estimated expenses through final distribution exclude non-cash expenses:
   Depreciation of $462 thousand in 2021; Bad debt of $124K in 2021
 [4] Unclassified claims include payments for priority tax claims and settlements with previously approved by the Bankruptcy Court
 [5] Represents $4.7 million in unpaid professional fees, $4.5 million in timing of payments to vendors and $1.2 million to pay PTO
 [6] Debtor will pay all unpaid interest estimated at $253 thousand of Frontier on effective date and continue to pay interest quarterly at 5.25% until Frontier's collateral is sold
 [7] Claims payout limited to 85% of each individual creditor claim or limited to a total class payout of $13.15 million
 [8] Plan: Class 7 includes $1.2 million estimate for aggregate contract rejections damage; Liquidation Class 8 includes $2.0 million for estimated rejection damages
 [10] Class estimates $0 allowed claim for the following creditors: IFA and HM; assumes RCP claims offset against HCMLP interest in RCP fund
   UBS claim included at voting amount of $94.8 million. Debtor and UBS have agreed in principal regarding UBS's allowed claim
 Notes:
 All claim amounts are estimated as of January 26, 2020 and subject to change
                                                                                                                                                                                                    Page 181 of 191 PageID 16304




                                                                                                                                                                                                 1/28/2021

                                                                                                                                                                                        013362
                                                          Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21                  Entered 01/29/21 18:30:16       Page 5 of 8




Highland Capital Management, L.P.
Balance Sheet
(US $000's)

                                                                        4            7                10                14            17            20            23                27                30                33                36
                                                               Actual       Actual       Forecast --->
                                                               Jun-20       Sep-20           Dec-20            Mar-21        Jun-21        Sep-21        Dec-21            Mar-22            Jun-22            Sep-22            Dec-22
 Assets
   Cash and Cash Equivalents                               $     14,994 $      5,888 $           31,047    $     10,328 $      40,063 $      42,833 $     135,137      $     80,733 $          72,238 $          69,368 $             -
   Other Current Assets                                          13,182       13,651             13,784          15,172        14,671        14,220         9,943             8,268             8,417             8,567               -
   Investment Assets                                            320,912      305,961           283,812          280,946       233,234       171,174        47,503            47,503            25,888            25,888               -
   Net Fixed Assets                                               3,055        2,823              2,592           1,348           -             -             -                 -                 -                 -                 -
 TOTAL ASSETS                                              $    352,142 $    328,323 $         331,235     $    307,793 $     287,968 $     228,227 $     192,583      $    136,504 $         106,542 $         103,823 $             -

 Liabilities
   Post-petition Liabilities                               $    142,730 $    135,597 $         131,230     $     12,891 $      10,249 $      10,503 $         -        $        -        $        -        $        -        $        -
   Pre-petition Liabilities                                       9,861        9,884             10,000             -             -             -             -                 -                 -                 -                 -
   Claims
     Unclassified                                                   -            -                  -               -             -             -             -                 -                 -                 -                 -
     Class 1 – Jefferies Secured Claim                              -            -                  -               -             -             -             -                 -                 -                 -                 -
     Class 2 - Frontier Secured Claim                               -            -                  -             5,528           -             -             -                 -                 -                 -                 -
     Class 3 - Other Secured Claims                                 -            -                  -               -             -             -             -                 -                 -                 -                 -
     Class 4 – Priority Non-Tax Claims                              -            -                  -               -             -             -             -                 -                 -                 -                 -
     Class 5 – Retained Employee Claims                             -            -                  -               -             -             -             -                 -                 -                 -                 -
     Class 6 - PTO Claims                                           -            -                  -               -             -             -             -                 -                 -                 -                 -
     Class 7 – Convenience Claims                                   -            -                  -               -             -             -             -                 -                 -                 -                 -
     Class 8 – General Unsecured Claims                             -            -                  -           313,588       313,588       263,588       263,588           213,588           188,588           188,588           118,723
     Class 9 – Subordinated Claims                                  -            -                  -               -             -             -             -                 -                 -                 -                 -
                                                                                                                                                                                                                                                  Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




     Class 10 – Class B/C Limited Partnership Interests             -            -                  -               -             -             -             -                 -                 -                 -                 -
     Class 11 – Class A Limited Partnership Interests               -            -                  -               -             -             -             -                 -                 -                 -                 -
   Claim Payable                                                  9,861        9,884             10,000         319,115       313,588       263,588       263,588           213,588           188,588           188,588           118,723
 TOTAL LIABILITIES                                         $    152,591      145,481           141,230          332,007       323,836       274,091       263,588           213,588           188,588           188,588           118,723

 Partners' Capital                                              199,551      182,842           190,005          (24,214)      (35,868)      (45,863)      (71,004)          (77,083)          (82,045)          (84,764)         (118,722)
 TOTAL LIABILITIES AND PARTNERS' CAPITAL                   $    352,142 $    328,323 $         331,235     $    307,793 $     287,968 $     228,227 $     192,583      $    136,504 $         106,543 $         103,823 $             -
                                                                                                                                                                                                                                                  Page 182 of 191 PageID 16305




                                                                                                                                                                                                                                               1/28/2021

                                                                                                                                                                                                                             013363
                                                                            Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21            Entered 01/29/21 18:30:16     Page 6 of 8




Highland Capital Management, L.P.
Profit/Loss
(US $000's)


                                                                                               Actual          Actual         Forecast --->
                                                                                          Jan 2020 to June 3 month ended    3 month ended                     3 month ended    3 month ended    3 month ended    3 month ended
                                                                                             2020 Total      Sept 2020         Dec 2020        Total 2020        Mar 2021         Jun 2021        Sept 2021         Dec 2021           Total 2021
 Revenue
  Management Fees                                                                         $        6,572 $         1,949 $           2,804     $   11,325     $       1,329 $           856 $            856 $            856      $          3,897
  Shared Service Fees                                                                              7,672           3,765             3,788         15,225             1,373              45               45              -                   1,463
  Other Income                                                                                     3,126             538               340          4,004               316             274              -                -                     591
 Total revenue                                                                            $       17,370 $         6,252 $           6,931     $   30,554     $       3,018 $          1,176 $           901 $            856      $          5,951

 Operating Expenses [1]                                                                           13,328           9,171             9,399         31,899            12,168            4,897            3,973            3,333               24,371

 Income/(loss) From Operations                                                            $        4,042 $        (2,918) $          (2,468)   $    (1,345)   $      (9,149) $        (3,722) $        (3,072) $        (2,477)    $        (18,420)

 Professional Fees                                                                                17,522           7,707             8,351         33,581             7,478            6,583            2,268            1,810               18,138

 Other Income/(Expenses) [2]                                                                       2,302           1,518             1,059          4,879          (196,410)            326               (93)              29             (196,149)

 Operating Gain/(Loss)                                                                    $      (11,178) $       (9,107) $          (9,761)   $   (30,046)   $    (213,037) $        (9,978) $        (5,433) $        (4,259)    $       (232,707)

 Realized and Unrealized Gain/(Loss)
  Other Realized Gains/(Loss)                                                                        -               -                  -              -             (1,013)             522              -                -                   (491)
  Net Realized Gain/(Loss) on Sale of Investment                                                 (28,418)          1,549             (8,850)       (35,719)            (168)          (2,198)          (4,563)          (7,581)             (14,510)
  Net Change in Unrealized Gain/(Loss) of Investments                                            (29,929)         (7,450)             4,523        (32,857)             -                -                -                -                    -
  Net Realized Gain /(Loss) from Equity Method Investees                                             -               -                 (364)          (364)             -                -                -            (13,301)             (13,301)
  Net Change in Unrealized Gain /(Loss) from Equity Method Investees                             (80,782)         (1,700)               -          (82,482)             -                -                -                -                    -
 Total Realized and Unrealized Gain/(Loss)                                                $     (139,129) $       (7,601) $          (4,692)   $ (151,422)    $      (1,182) $        (1,675) $        (4,563) $       (20,882)    $        (28,302)
                                                                                                                                                                                                                                                    Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




 Net Income                                                                               $     (150,307) $      (16,708) $        (14,453)    $ (181,468)    $    (214,219) $       (11,654) $        (9,996) $       (25,141)    $       (261,009)

 Footnotes:
 [1] Operating expenses include an adjustment in January 2021 to account
    for expenses that have not been accrued or paid prior to effective date.
 [2] Other income and expenses of $197.3 million in Q1 2021 includes:
   [a] $209.7 million was expensed to record for the increase of
     allowed claims.
   [b] Income of $11.7 million for the accrued, but unpaid payroll liability related to
      the Debtor's deferred bonus programs amount written-off.
                                                                                                                                                                                                                                                    Page 183 of 191 PageID 16306




                                                                                                                                                                                                                                              1/28/2021

                                                                                                                                                                                                                                  013364
                                                                       Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21        Entered 01/29/21 18:30:16        Page 7 of 8




Highland Capital Management, L.P.
Profit/Loss
(US $000's)


                                                                                    Forecast --->
                                                                                  3 month ended     3 month ended    3 month ended    3 month ended
                                                                                     Mar 2022          Jun 2022        Sept 2022         Dec 2022          Total 2022          Plan
 Revenue
  Management Fees                                                                 $          580 $           580 $            580 $            580     $          2,318    $          6,215
  Shared Service Fees                                                                        -               -                -                -                    -                 1,463
  Other Income                                                                               -               -                -                -                    -                   591
 Total revenue                                                                    $          580 $           580 $            580 $            580     $          2,318    $          8,269

 Operating Expenses                                                                        3,635            2,679            1,739            6,425              14,478          38,849

 Income/(loss) From Operations                                                   $        (3,056) $       (2,099) $        (1,159) $        (5,846)   $        (12,160)   $     (30,580)

 Professional Fees                                                                         2,921            2,761            1,461            2,176               9,318          27,455

 Other Income/(Expenses)                                                                   (103)            (101)            (100)            (350)               (654)        (196,803)

 Operating Gain/(Loss)                                                            $        (6,079) $       (4,961) $        (2,719) $        (8,371)   $        (22,131)   $    (254,838)

 Realized and Unrealized Gain/(Loss)
  Other Realized Gains/(Loss)                                                                 -               -                -            (25,587)            (25,587)         (26,078)
  Net Realized Gain/(Loss) on Sale of Investment                                              -               -                -                -                   -            (14,510)
  Net Change in Unrealized Gain/(Loss) of Investments                                         -               -                -                -                   -                -
  Net Realized Gain /(Loss) from Equity Method Investees                                      -               -                -                -                   -            (13,301)
  Net Change in Unrealized Gain /(Loss) from Equity Method Investees                          -               -                -                -                   -                -
 Total Realized and Unrealized Gain/(Loss)                                        $           -     $         -      $         -      $     (25,587)   $        (25,587)   $     (53,889)
                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




 Net Income                                                                       $        (6,079) $       (4,961) $        (2,719) $       (33,958)   $        (47,718)   $    (308,727)
                                                                                                                                                                                                       Page 184 of 191 PageID 16307




                                                                                                                                                                                                   1/28/2021

                                                                                                                                                                                              013365
                                                         Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21        Entered 01/29/21 18:30:16     Page 8 of 8




Highland Capital Management, L.P.
Cash Flow Indirect
(US $000's)


                                                             Forecast ---->
                                                                 Sep-20       Dec-20           Mar-21       Jun-21       Sep-21       Dec-21             Mar-22       Jun-22       Sep-22       Dec-22
 Net (Loss) Income                                            $    (16,708) $   (14,453)   $    (214,219) $   (11,654) $    (9,996) $   (25,141)     $      (6,079) $    (4,961) $    (2,719) $   (33,958)
 Cash Flow from Operating Activity
 (Increase) / Decrease in Cash
   Depreciation and amortization                                      231           231              231          231          -              -               -             -            -            -
   Other realized (gain)/ loss                                        -             -              1,013         (522)         -              -               -             -            -         25,587
   Investment realized (gain)/ loss                                (1,549)        9,214              168        2,198        4,563         20,882             -             -            -            -
   Unrealized (gain) / loss                                        (9,150)        4,523              -            -            -              -               -             -            -            -
   (Increase) Decrease in Current Assets                             (470)         (133)          (1,388)         501          450          4,277           1,675          (149)        (150)         908
   Increase (Decrease) in Current Liabilities                      (7,110)       (4,251)         (44,172)      (2,643)         255        (10,503)            -             -            -            -
 Net Cash Increase / (Decrease) - Operating Activities            (34,757)       (4,868)        (258,366)     (11,889)      (4,727)       (10,485)          (4,404)      (5,110)      (2,870)      (7,463)


 Cash Flow From Investing Activities
  Proceeds from Sale of Fixed Assets                                  -             -                -            -            -            -                  -            -            -            -
  Proceeds from Investment Assets                                  25,650        30,027            2,698       47,152       57,498      102,788                -         21,616          -          7,960
 Net Cash Increase / (Decrease) - Investing Activities             25,650        30,027            2,698       47,152       57,498      102,788                -         21,616          -          7,960

 Cash Flow from Financing Activities
  Claims payable                                                      -             -           (73,997)          -            -              -                -            -            -            -
  Claim reclasses/(paid)                                              -             -           319,115        (5,528)     (50,000)           -            (50,000)     (25,000)         -        (69,865)
  Maple Avenue Holdings                                               -             -            (4,975)          -            -              -                -            -            -            -
                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




  Frontier Note                                                       -             -            (5,195)          -            -              -                -            -            -            -
 Net Cash Increase / (Decrease) - Financing Activities                -             -           234,948        (5,528)     (50,000)           -            (50,000)     (25,000)         -        (69,865)

 Net Change in Cash                                          $     (9,107) $     25,159    $     (20,719) $    29,735 $      2,770 $     92,303      $    (54,404) $     (8,495) $    (2,870) $   (69,368)
 Beginning Cash                                                    14,994         5,888           31,047       10,328       40,063       42,833           135,137        80,733       72,238       69,368
 Ending Cash                                                 $      5,888 $      31,047    $      10,328 $     40,063 $     42,833 $    135,137      $     80,733 $      72,238 $     69,368 $        -
                                                                                                                                                                                                      Page 185 of 191 PageID 16308




                                                                                                                                                                                                  1/28/2021

                                                                                                                                                                                     013366
Case 19-34054-sgj11 Doc 1866-6 Filed 01/29/21 Entered 01/29/21 18:30:16 Page 1 of 4
Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21 Page 186 of 191 PageID 16309



                          EXHIBIT EEEEEEE




                                                                     013367
                                                                                  Case 19-34054-sgj11 Doc 1866-6 Filed 01/29/21           Entered 01/29/21 18:30:16     Page 2 of 4




Highland Capital Management, L.P.
Plan Disclosure Statement Forecast
Profit/Loss
in (000)'s

                                                      Actual           Actual        Actual       Actual       Actual     Forecast -->

                                                  Jan - 5/31/2020      Jun-20        Jul-20       Aug-20       Sep-20       Oct-20        Nov-20       Dec-20      Total 2020
 Operating expenses
  Compensations and benefits                                   6,991      2,044         1,686        1,890        1,668         1,822        1,822        1,822        19,746
  Deferred compensation / Cash Bonus                             -          -             -            -            -             -            -            -             -
   Professional services                                       1,081       187            257         387          190            400          490          480         3,473
   Investment research and consulting                            295       148              5           4          241            250          250          250         1,444
   Other operating expenses                                    1,721       345            376         495          464            450          500          860         5,211
   Less: amount allocated to other entities                      -         -              -           -            -             (100)        (400)        (100)         (600)
   Marketing and advertising expense                             60           (8)          30           33          36            -           -            -              150
   Depreciation                                                 389          76            78           77          76             77          77           77            927
   Bad debt                                                     -           -             -          1,053         124            124         124          124          1,549
 Total operating expenses                     $             10,537 $      2,792 $       2,432 $      3,940 $      2,799 $       3,023 $      2,863 $      3,513    $   31,899


 Professional fees
  Independent director fees                                    915          207           495          330           30           220          220          220         2,637
  Other Bankruptcy Fees                                     13,588        2,813         1,760        1,276        3,816         2,360        2,610        2,720        30,944
 Total professional fees                      $             14,503 $      3,019 $       2,255 $      1,606 $      3,846 $       2,580 $      2,830 $      2,940    $   33,581
                                                                                                                                                                                               Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21
                                                                                                                                                                                               Page 187 of 191 PageID 16310




                                                                                                                                                                                      013368
                                                                                Case 19-34054-sgj11 Doc 1866-6 Filed 01/29/21          Entered 01/29/21 18:30:16      Page 3 of 4




Highland Capital Management, L.P.
Plan Disclosure Statement Forecast
Profit/Loss
in (000)'s

                                                               Effective Date

                                                  Jan-21          Feb-21             Mar-21       Apr-21       May-21       Jun-21       Jul-21       Aug-21       Sep-21       Oct-21      Nov-21      Dec-21     Total 2021
 Operating expenses
  Compensations and benefits                         1,100                 1,100         259          259           259          259          259         259          259          259         259         259         4,792
  Deferred compensation / Cash Bonus                   -                     -           -            -           1,118          413          773         -            -            -           -           773         3,076
   Professional services                             2,304                   339         359          259          149           149          149         149          524          124         124         124         4,753
   Investment research and consulting                  250                    10          10           10           10            10           10          10           10           10          10          10           360
   Other operating expenses                          3,062                 2,497         623          451          666           654          565         602          404          419         457         505        10,904
   Less: amount allocated to other entities           (100)                  -           -            -            -             -            -           -            -            -           -           -            (100)
   Marketing and advertising expense                   -                     -            -            -            -            -            -            -            -            -           -           -            -
   Depreciation                                         77                    77           77           77           77           77          -            -            -            -           -           -            462
   Bad debt                                            124                   -            -            -            -            -            -            -            -            -           -           -            124
 Total operating expenses                     $      6,817 $               4,023 $      1,328 $      1,056 $      2,280 $      1,562 $      1,756 $      1,020 $      1,197 $       812 $       851 $      1,671   $   24,371


 Professional fees
  Independent director fees                            220                   210          210          210         210         1,710          210         210          210          210         210         210         4,030
  Other Bankruptcy Fees                              2,442                 3,475          920          850         718         2,885          593         533          513          440         370         370        14,108
 Total professional fees                      $      2,662 $               3,685 $      1,130 $      1,060 $       928 $       4,595 $        803 $       743 $        723 $        650 $       580 $       580    $   18,138
                                                                                                                                                                                                                                          Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21
                                                                                                                                                                                                                                          Page 188 of 191 PageID 16311




                                                                                                                                                                                                                                 013369
                                                                            Case 19-34054-sgj11 Doc 1866-6 Filed 01/29/21       Entered 01/29/21 18:30:16       Page 4 of 4




Highland Capital Management, L.P.
Plan Disclosure Statement Forecast
Profit/Loss
in (000)'s




                                                  Jan-22       Feb-22       Mar-22      Apr-22      May-22      Jun-22       Jul-22       Aug-22      Sep-22       Oct-22       Nov-22        Dec-22     Total 2022       2 Year Total
 Operating expenses
  Compensations and benefits                           259         259          259         259         259          259          259         259         259           259         259            259        3,111                  7,903
  Deferred compensation / Cash Bonus                   -           -            -           -           -            773          -           -           -             -           -            3,228        4,000                  7,076
   Professional services                               104          184         154         104         104          104           94           94        294            94           94           344        1,768                  6,521
   Investment research and consulting                   10           10          10          10          10           10           10           10         10            10           10            10          120                    480
   Other operating expenses                            592        1,412         381         299         125          363          253           85        111           111         (917)        2,664        5,479                 16,383
   Less: amount allocated to other entities            -            -           -           -           -            -            -            -          -             -            -             -            -                     (100)
   Marketing and advertising expense                                                                                                                                                                            -                        -
   Depreciation                                        -            -            -           -           -           -            -            -           -            -            -             -            -                        462
   Bad debt                                            -            -            -           -           -           -            -            -           -            -            -             -            -                        124
 Total operating expenses                     $        965 $      1,866 $       804 $       672 $       498 $      1,509 $        616 $       449 $       674 $         474 $       (553) $      6,505   $   14,478   $             38,849


 Professional fees
  Independent director fees                            210         210          210         210         210          210          210         210         210           210         210            925        3,235                  7,265
  Other Bankruptcy Fees                              1,737         277          277         277         277        1,577          277         277         277           277         277            277        6,083                 20,190
 Total professional fees                      $      1,947 $       487 $        487 $       487 $       487 $      1,787 $        487 $       487 $       487 $         487 $       487 $        1,202   $    9,318   $             27,455
                                                                                                                                                                                                                                                        Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21
                                                                                                                                                                                                                                                        Page 189 of 191 PageID 16312




                                                                                                                                                                                                                                               013370
                                                                       Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21        Entered 01/29/21 18:30:16        Page 7 of 8




Highland Capital Management, L.P.
Profit/Loss
(US $000's)


                                                                                    Forecast --->
                                                                                  3 month ended     3 month ended    3 month ended    3 month ended
                                                                                     Mar 2022          Jun 2022        Sept 2022         Dec 2022          Total 2022          Plan
 Revenue
  Management Fees                                                                 $          580 $           580 $            580 $            580     $          2,318    $          6,215
  Shared Service Fees                                                                        -               -                -                -                    -                 1,463
  Other Income                                                                               -               -                -                -                    -                   591
 Total revenue                                                                    $          580 $           580 $            580 $            580     $          2,318    $          8,269

 Operating Expenses                                                                        3,635            2,679            1,739            6,425              14,478          38,849

 Income/(loss) From Operations                                                   $        (3,056) $       (2,099) $        (1,159) $        (5,846)   $        (12,160)   $     (30,580)

 Professional Fees                                                                         2,921            2,761            1,461            2,176               9,318          27,455

 Other Income/(Expenses)                                                                   (103)            (101)            (100)            (350)               (654)        (196,803)

 Operating Gain/(Loss)                                                            $        (6,079) $       (4,961) $        (2,719) $        (8,371)   $        (22,131)   $    (254,838)

 Realized and Unrealized Gain/(Loss)
  Other Realized Gains/(Loss)                                                                 -               -                -            (25,587)            (25,587)         (26,078)
  Net Realized Gain/(Loss) on Sale of Investment                                              -               -                -                -                   -            (14,510)
  Net Change in Unrealized Gain/(Loss) of Investments                                         -               -                -                -                   -                -
  Net Realized Gain /(Loss) from Equity Method Investees                                      -               -                -                -                   -            (13,301)
  Net Change in Unrealized Gain /(Loss) from Equity Method Investees                          -               -                -                -                   -                -
 Total Realized and Unrealized Gain/(Loss)                                        $           -     $         -      $         -      $     (25,587)   $        (25,587)   $     (53,889)
                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




 Net Income                                                                       $        (6,079) $       (4,961) $        (2,719) $       (33,958)   $        (47,718)   $    (308,727)
                                                                                                                                                                                                       Page 190 of 191 PageID 16313




                                                                                                                                                                                                   1/28/2021

                                                                                                                                                                                              013371
                                                         Case 19-34054-sgj11 Doc 1866-5 Filed 01/29/21        Entered 01/29/21 18:30:16     Page 8 of 8




Highland Capital Management, L.P.
Cash Flow Indirect
(US $000's)


                                                             Forecast ---->
                                                                 Sep-20       Dec-20           Mar-21       Jun-21       Sep-21       Dec-21             Mar-22       Jun-22       Sep-22       Dec-22
 Net (Loss) Income                                            $    (16,708) $   (14,453)   $    (214,219) $   (11,654) $    (9,996) $   (25,141)     $      (6,079) $    (4,961) $    (2,719) $   (33,958)
 Cash Flow from Operating Activity
 (Increase) / Decrease in Cash
   Depreciation and amortization                                      231           231              231          231          -              -               -             -            -            -
   Other realized (gain)/ loss                                        -             -              1,013         (522)         -              -               -             -            -         25,587
   Investment realized (gain)/ loss                                (1,549)        9,214              168        2,198        4,563         20,882             -             -            -            -
   Unrealized (gain) / loss                                        (9,150)        4,523              -            -            -              -               -             -            -            -
   (Increase) Decrease in Current Assets                             (470)         (133)          (1,388)         501          450          4,277           1,675          (149)        (150)         908
   Increase (Decrease) in Current Liabilities                      (7,110)       (4,251)         (44,172)      (2,643)         255        (10,503)            -             -            -            -
 Net Cash Increase / (Decrease) - Operating Activities            (34,757)       (4,868)        (258,366)     (11,889)      (4,727)       (10,485)          (4,404)      (5,110)      (2,870)      (7,463)


 Cash Flow From Investing Activities
  Proceeds from Sale of Fixed Assets                                  -             -                -            -            -            -                  -            -            -            -
  Proceeds from Investment Assets                                  25,650        30,027            2,698       47,152       57,498      102,788                -         21,616          -          7,960
 Net Cash Increase / (Decrease) - Investing Activities             25,650        30,027            2,698       47,152       57,498      102,788                -         21,616          -          7,960

 Cash Flow from Financing Activities
  Claims payable                                                      -             -           (73,997)          -            -              -                -            -            -            -
  Claim reclasses/(paid)                                              -             -           319,115        (5,528)     (50,000)           -            (50,000)     (25,000)         -        (69,865)
  Maple Avenue Holdings                                               -             -            (4,975)          -            -              -                -            -            -            -
                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-50 Filed 06/09/21




  Frontier Note                                                       -             -            (5,195)          -            -              -                -            -            -            -
 Net Cash Increase / (Decrease) - Financing Activities                -             -           234,948        (5,528)     (50,000)           -            (50,000)     (25,000)         -        (69,865)

 Net Change in Cash                                          $     (9,107) $     25,159    $     (20,719) $    29,735 $      2,770 $     92,303      $    (54,404) $     (8,495) $    (2,870) $   (69,368)
 Beginning Cash                                                    14,994         5,888           31,047       10,328       40,063       42,833           135,137        80,733       72,238       69,368
 Ending Cash                                                 $      5,888 $      31,047    $      10,328 $     40,063 $     42,833 $    135,137      $     80,733 $      72,238 $     69,368 $        -
                                                                                                                                                                                                      Page 191 of 191 PageID 16314




                                                                                                                                                                                                  1/28/2021

                                                                                                                                                                                     013372
